Exhibit 10.9
     
 
FOSTER WHEELER LLC
FOSTER WHEELER INC.
FOSTER WHEELER USA CORPORATION
FOSTER WHEELER NORTH AMERICA CORP.
FOSTER WHEELER ENERGY CORPORATION
FOSTER WHEELER INTERNATIONAL CORPORATION
as Borrowers
 
AMENDED AND RESTATED
CREDIT AGREEMENT
Dated as of July 30, 2010
 
BNP PARIBAS
as Administrative Agent
and
BNP PARIBAS SECURITIES CORP.
as Sole Bookrunner and Sole Lead Arranger
and
HSBC BANK USA, NATIONAL ASSOCIATION,
WELLS FARGO BANK, N.A.,
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, and
NATIXIS
as Syndication Agents

 
$450,000,000
 
     
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
 
    Page  
ARTICLE I
       
 
       
DEFINITIONS
       
 
       
SECTION 1.01. Defined Terms
    1  
SECTION 1.02. Classification of Loans and Borrowings
    28  
SECTION 1.03. Terms Generally
    28  
SECTION 1.04. Accounting Terms; GAAP
    29  
SECTION 1.05. Currencies; Currency Equivalents
    29  
 
       
ARTICLE II
       
 
       
LOAN COMMITMENTS
       
 
       
SECTION 2.01. Revolving Credit Commitments
    30  
SECTION 2.02. Loans and Borrowings
    31  
SECTION 2.03. Requests for Borrowings
    32  
SECTION 2.04. Swingline Loans
    33  
SECTION 2.05. Letters of Credit
    34  
SECTION 2.06. Funding of Revolving Credit and Incremental Loan Borrowings
    39  
SECTION 2.07. Interest Elections
    40  
SECTION 2.08. Termination, Reduction and Increase of Revolving Credit
Commitments
    41  
SECTION 2.09. Repayment of Loans; Evidence of Debt
    44  
SECTION 2.10. Prepayment of Loans
    45  
SECTION 2.11. Fees
    49  
SECTION 2.12. Interest
    51  
SECTION 2.13. Alternate Rate of Interest
    51  
SECTION 2.14. Increased Costs
    52  
SECTION 2.15. Break Funding Payments
    53  
SECTION 2.16. Insufficient Funds; Ratable Treatment; Sharing of Payments
    54  
SECTION 2.17. Replacement of Lenders
    55  
SECTION 2.18. Defeasance of Letters of Credit
    56  
 
       
ARTICLE III
       
 
       
DEFAULTING LENDERS
       
 
       
ARTICLE IV
       
 
       
GUARANTEE BY GUARANTORS
       
 
       
SECTION 4.01. The Guarantee
    59  
SECTION 4.02. Obligations Unconditional
    59  

(i)



--------------------------------------------------------------------------------



 



         
 
    Page  
SECTION 4.03. Reinstatement
    60  
SECTION 4.04. Subrogation
    61  
SECTION 4.05. Remedies
    61  
SECTION 4.06. Instrument for the Payment of Money
    61  
SECTION 4.07. Continuing Guarantee
    61  
SECTION 4.08. Rights of Contribution
    61  
SECTION 4.09. Limitation on Guarantee Obligations
    62  
SECTION 4.10. Parallel Debt
    63  
 
       
ARTICLE V
       
 
       
REPRESENTATIONS AND WARRANTIES
       
 
       
SECTION 5.01. Organization; Powers
    64  
SECTION 5.02. Authorization; Enforceability
    65  
SECTION 5.03. Governmental Approvals; No Conflicts
    65  
SECTION 5.04. Financial Condition; No Material Adverse Change
    65  
SECTION 5.05. Properties
    66  
SECTION 5.06. Litigation and Environmental Matters
    66  
SECTION 5.07. Compliance with Laws and Agreements
    66  
SECTION 5.08. Investment Company Status
    67  
SECTION 5.09. Taxes
    67  
SECTION 5.10. ERISA
    67  
SECTION 5.11. Disclosure
    67  
SECTION 5.12. Labor Matters
    67  
SECTION 5.13. Subsidiaries, Etc.
    68  
SECTION 5.14. Perfection and Priority of Liens
    68  
SECTION 5.15. Real Property
    68  
SECTION 5.16. Margin Stock
    68  
SECTION 5.17. Commercial Activity; Absence of Immunity
    68  
 
       
ARTICLE VI
       
 
       
CONDITIONS
       
 
       
SECTION 6.01. Effectiveness
    69  
SECTION 6.02. Each Extension of Credit
    72  
 
       
ARTICLE VII
       
 
       
AFFIRMATIVE COVENANTS
       
 
       
SECTION 7.01. Financial Statements and Other Information
    72  
SECTION 7.02. Notices of Material Events
    74  
SECTION 7.03. Existence; Conduct of Business
    75  
SECTION 7.04. Payment of Obligations
    75  
SECTION 7.05. Maintenance of Properties; Insurance
    75  
SECTION 7.06. Books and Records; Inspection Rights
    75  
SECTION 7.07. Governmental Approvals
    76  

(ii)



--------------------------------------------------------------------------------



 



         
 
    Page  
SECTION 7.08. Compliance with Laws
    76  
SECTION 7.09. Use of Proceeds
    76  
SECTION 7.10. Certain Obligations Respecting Subsidiaries and Collateral
Security
    76  
 
       
ARTICLE VIII
       
 
       
NEGATIVE COVENANTS
       
 
       
SECTION 8.01. Indebtedness
    79  
SECTION 8.02. Liens
    81  
SECTION 8.03. Sale and Leaseback Transactions
    82  
SECTION 8.04. Fundamental Changes
    83  
SECTION 8.05. Investments, Loans, Advances, Guarantees and Acquisitions; Hedging
Agreements
    84  
SECTION 8.06. Restricted Payments
    87  
SECTION 8.07. Transactions with Affiliates
    88  
SECTION 8.08. Restrictive Agreements
    88  
SECTION 8.09. Certain Financial Covenants
    89  
SECTION 8.10. Lines of Business
    89  
SECTION 8.11. Changes to Fiscal Year
    89  
SECTION 8.12. Parent, FWL and Holdco
    90  
 
       
ARTICLE IX
       
 
       
EVENTS OF DEFAULT
       
 
       
ARTICLE X
       
 
       
THE ADMINISTRATIVE AGENT
       
 
       
ARTICLE XI
       
 
       
MISCELLANEOUS
       
 
       
SECTION 11.01. Notices
    95  
SECTION 11.02. Waivers; Amendments
    96  
SECTION 11.03. Expenses; Indemnity; Damage Waiver
    99  
SECTION 11.04. Taxes
    100  
SECTION 11.05. Payments; Currency
    102  
SECTION 11.06. Mitigation Obligations
    103  
SECTION 11.07. Reallocation of Exposures
    103  
SECTION 11.08. Successors and Assigns
    105  
SECTION 11.09. Survival
    108  
SECTION 11.10. Counterparts; Integration; Effectiveness
    109  
SECTION 11.11. Severability
    109  
SECTION 11.12. Right of Setoff
    109  

(iii)



--------------------------------------------------------------------------------



 



         
 
    Page  
SECTION 11.13. Governing Law; Jurisdiction; Consent to Service of Process
    110  
SECTION 11.14. WAIVER OF JURY TRIAL
    111  
SECTION 11.15. Judgment Currency
    111  
SECTION 11.16. No Immunity
    112  
SECTION 11.17. Treatment of Certain Information; Confidentiality
    112  
SECTION 11.18. Headings
    113  
SECTION 11.19. USA PATRIOT Act
    113  
SECTION 11.20. Effect of Amendment and Restatement of the Existing Credit
Agreement
    113  
 
       
SCHEDULES:
       
 
       
Schedule 1.01 — Performance Letters of Credit
       
Schedule 5.13 — Subsidiaries
       
Schedule 6.01 — Security Documents
       
Schedule 8.01 — Existing Indebtedness
       
Schedule 8.02 — Existing Liens
       
Schedule 8.05 — Existing Investments
       
Schedule 8.07 — Certain Existing Affiliate Transactions
       
Schedule 8.08 — Existing Restrictions
       
 
       
EXHIBITS:
       
 
       
Exhibit A — Form of Assignment and Assumption
       
Exhibit B-1 — Form of Opinion of Counsel to the Obligors
       
Exhibit B-2 — Form of Opinion of Deputy General Counsel
       
Exhibit C — Form of Opinion of Special Counsel
       
Exhibit D — Form of Amended and Restated Security Agreement
       
Exhibit E — Form of Joinder Agreement
       
Exhibit F — Form of Lender Addendum
       
Exhibit G — Form of Solvency Certificate
       
Exhibit H — Form of Notice Designating Existing Letters of Credit
       

(iv)



--------------------------------------------------------------------------------



 



          AMENDED AND RESTATED CREDIT AGREEMENT dated as of July 30, 2010,
between FOSTER WHEELER LLC (the “Company”), FOSTER WHEELER INC., FOSTER WHEELER
USA CORPORATION, FOSTER WHEELER NORTH AMERICA CORP., FOSTER WHEELER ENERGY
CORPORATION and FOSTER WHEELER INTERNATIONAL CORPORATION (each a “Borrower” and,
collectively, the “Borrowers”), FOSTER WHEELER AG (the “Parent”), FOSTER WHEELER
LTD. (“FWL”), FOSTER WHEELER HOLDINGS LTD. (“Holdco”), the SUBSIDIARY GUARANTORS
(as defined below), the Lenders referred to herein, and BNP PARIBAS, as
administrative agent for such Lenders (in such capacity, the “Administrative
Agent”).
          WHEREAS, the Borrowers, the Parent, FWL, Holdco, BNP Paribas, as
administrative agent, and certain other parties entered into a Credit Agreement
dated as of September 13, 2006 (as heretofore amended, modified, supplemented
and in effect immediately before giving effect to the amendment and restatement
thereof contemplated hereby, the “Existing Credit Agreement”);
          WHEREAS, the Revolving Letters of Credit (as defined in the Existing
Credit Agreement) and the Synthetic Letters of Credit (as so defined) have been
defeased under Sections 2.18 and 3.18, respectively, of the Existing Credit
Agreement;
          WHEREAS, the Borrowers have requested the amendment and restatement of
the Existing Credit Agreement as set forth below; and
          WHEREAS, BNP Paribas constitutes the “Required Lenders” under and as
defined in the Existing Credit Agreement and each affected “Lender” for purposes
of Section 11.02 of the Existing Credit Agreement and has consented to such
amendment and restatement of the Existing Credit Agreement, and (by reason of
the defeasance referred to in the preceding paragraph) the consents of the other
“Lenders” under and as defined in the Existing Credit Agreement are not required
for such amendment and restatement of the Existing Credit Agreement;
          NOW, THEREFORE, in consideration of the mutual covenants herein
contained, the parties hereto hereby agree that the Existing Credit Agreement
shall, upon the satisfaction of the conditions precedent specified in
Section 6.01, but effective as of the Restatement Effective Date, be amended and
restated to read as follows:
ARTICLE I
DEFINITIONS
          SECTION 1.01. Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
          “ABR” means, when used in reference to any Loan or Borrowing, that
such Loan, or the Loans constituting such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate.

 



--------------------------------------------------------------------------------



 



          “Acquisition” means any transaction, or any series of related
transactions, consummated after the date hereof, by which (i) the Parent and/or
any of its Subsidiaries acquires from any Person other than a Group Member the
business of, or all or substantially all of the assets of, any firm, corporation
or other Person, or division thereof, whether through purchase of assets,
purchase of Equity Interests, merger, consolidation, amalgamation or otherwise
or (ii) any Person that was not theretofore a Subsidiary of the Parent becomes a
Subsidiary of the Parent.
          “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate.
          “Administrative Agent” has the meaning assigned to such term in the
recital of parties hereto.
          “Administrative Agent’s Account” means, for each Currency, an account
in respect of such Currency designated by the Administrative Agent in a notice
to the Borrowers and the Lenders.
          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent.
          “Affiliate” means, with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
Notwithstanding the foregoing, (a) no individual shall be an Affiliate of the
Parent or any of its Subsidiaries solely by reason of his or her being a
director, officer or employee of the Parent or any of its Subsidiaries and
(b) none of the Group Members shall be Affiliates of each other.
          “Agreed Foreign Currency” means, in respect of any Letter of Credit
requested to be issued by an Issuing Lender, Euros, Sterling, Canadian Dollars
and any other Foreign Currency approved by such Issuing Lender (each of whom
agrees not to withhold such approval unreasonably) but only if at such time
(a) such Foreign Currency is freely transferable and convertible into Dollars in
the London foreign exchange market and (b) no central bank or other governmental
authorization in the country of issue of such Foreign Currency (including, in
the case of Euros, any authorization by the European Central Bank) is required
to permit use of such Foreign Currency by any Lender for issuing any Letter of
Credit or participating in any LC Exposure hereunder, unless such authorization
has been obtained and is in full force and effect.
          “Agreement” means this Credit Agreement, as it may be renewed,
extended, amended, restated, or modified and in effect from time to time.
          “Alternate Base Rate” means, for any day, a rate per annum equal to
the greater of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate for such day plus 1/2 of 1% and (c) the LIBO Rate for a one-month
Interest Period commencing on the second Business Day after such date plus 1%.
Any change in the Alternate Base Rate due to a change in the Prime Rate, the
Federal Funds Effective Rate or the LIBO Rate shall be effective from and

- 2 -



--------------------------------------------------------------------------------



 



including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the LIBO Rate, as the case may be.
          “Applicable Margin” means (a) (i) with respect to any ABR Loan, 1.250%
per annum, (ii) with respect to any Eurodollar Loan, 2.250% per annum,
(iii) with respect to any Letter of Credit (other than Performance Letters of
Credit), 2.250% per annum, (iv) with respect to any Performance Letter of
Credit, 1.125% per annum and (v) with respect to the Commitment Fee, 0.375% per
annum, provided that from and after each Adjustment Date (as defined below)
occurring after the Restatement Effective Date and through but excluding each
Adjustment Date thereafter, the Applicable Margins will be the respective rates
indicated below based upon the Ratings (as defined below) by S&P and Moody’s and
(b) for any Type of Incremental Loans of any Series, such rates of interest as
shall be agreed upon at the time Incremental Loan Commitments of such Series are
established:

                                          Rating                  
Non-Performance   Performance Letters       S&P/Moody’s   ABR Loans   Eurodollar
Loans   Letters of Credit   of Credit   Commitment Fee
≥BBB / Baa2
    0.750 %     1.750 %     1.750 %     0.875 %     0.250 %
BBB- / Baa3
    1.000 %     2.000 %     2.000 %     1.000 %     0.300 %
BB+ / Ba1
    1.250 %     2.250 %     2.250 %     1.125 %     0.375 %
≤BB / Ba2
    1.500 %     2.500 %     2.500 %     1.250 %     0.500 %

          For purposes of the foregoing, (i) if either S&P or Moody’s shall not
have in effect a Rating due to the Company’s failure to pay such fees, provide
such information or undertake such other action as may be requested by either
S&P or Moody’s in connection with the effectuation or continuation of such
Rating, then the Applicable Margins shall be determined by reference to the
Total Leverage Ratio, such that Applicable Margins shall be set as if the
Ratings were BB+/Ba1 when the Total Leverage Ratio is less than or equal to 1.50
to 1, and as if the Ratings were BB/Ba2 at all other times; (ii) if the Ratings
established by S&P and Moody’s shall fall within different categories in the
schedule above, the Applicable Margins shall be based on the higher of the two
Ratings (except that if such ratings differ by more than one category, the
Applicable Margins shall be based on the Rating one level below the higher
rating); and (iii) if the Rating established by S&P or Moody’s shall be changed
(other than as a result of a change in the rating system of S&P or Moody’s),
such change shall be effective as of the date on which it is first announced by
the applicable rating agency (each such date, an “Adjustment Date”). Each change
in the Applicable Margins shall apply during the period commencing on the
effective date of such change and ending on the date immediately preceding the
effective date of the next such change. If the rating system of S&P or Moody’s
shall change, or if either S&P or Moody’s shall not have in effect a Rating
(other than by reason of the circumstances set out in clause (i)

- 3 -



--------------------------------------------------------------------------------



 



above) or either of such rating agencies shall cease to be in the business of
issuing a Rating, the Company (on its own behalf and on behalf of each other
Borrower) and (x) the Required Revolving Credit Lenders (in the case of
Revolving Credit Borrowings) or (y) the Required Incremental Lenders for the
relevant Series (in the case of Incremental Borrowings) shall negotiate in good
faith to amend this definition to reflect such changed rating system or the
unavailability of a Rating from such rating agency (and, notwithstanding
anything to the contrary in Section 11.02, such amendment shall be effective
when executed and delivered by the Company and the Required Revolving Credit
Lenders or by the Company and the Required Incremental Lenders for the relevant
Series, as the case may be, or by the Company and the Administrative Agent with
the consent of the Required Revolving Credit Lenders or with the consent of the
Required Incremental Lenders for the relevant Series, as the case may be) and,
pending the effectiveness of any such amendment, the Applicable Margins shall be
determined by reference to the Ratings most recently in effect prior to such
change or cessation. For purposes of clause (i) hereof, the Total Leverage Ratio
shall be determined as of the end of each fiscal quarter of the Parent’s fiscal
year based upon the Parent’s consolidated financial statements delivered
pursuant to Section 7.01(a) or (b) and any change in the Applicable Margins
resulting from a change in the Total Leverage Ratio shall be effective during
the period commencing on and including the date three Business Days after
delivery to the Administrative Agent of such consolidated financial statements
indicating any such change (or, in the case of the initial determination of the
Applicable Margins based upon the Total Leverage Ratio, immediately upon S&P or
Moody’s not having in effect a Rating by reason of circumstances set out in
clause (i) of the first sentence of this paragraph) and ending on the date
immediately preceding the effective date of any next such change; provided that
the Total Leverage Ratio shall be deemed to be greater than 1.50 to 1 if the
Parent fails to deliver such consolidated financial statements within the period
specified pursuant to Section 7.01(a) or (b), during the period from the
expiration of the time for delivery thereof until such consolidated financial
statements are delivered.
          “Applicable Percentage” means (a) with respect to any Lender for
purposes of Section 2.04 or 2.05, or in respect of any indemnity claim under
Section 11.03(c) arising out of an action or omission of an Issuing Lender under
this Agreement, the percentage of the total Commitments represented by such
Lender’s Commitment, (b) with respect to any Lender in respect of any indemnity
claim under Section 11.03(c) relating to the Administrative Agent under this
Agreement, the percentage of the total Commitments represented by such Lender’s
Commitments or, if greater, the percentage of the Revolving Credit Exposure and
Incremental Loan Exposure of all Series represented by the aggregate amount of
such Lender’s Revolving Credit Exposure and Incremental Loan Exposure of all
Series (as applicable) hereunder and (c) with respect to any Lender with respect
to the participations to be purchased pursuant to Section 11.07, the percentage
of the total Revolving Credit Exposure and Incremental Loan Exposure of all
Series represented by the aggregate amount of such Lender’s Revolving Credit
Exposure and Incremental Loan Exposure of all Series (as applicable); provided
that when a Defaulting Lender shall exist, “Applicable Percentage” of any
non-Defaulting Lender shall mean the percentage of the relevant Commitments,
Revolving Credit Exposure and Incremental Exposure of the relevant Series, as
applicable, disregarding any such Defaulting Lender’s relevant Commitment,
Revolving Credit Exposure and Incremental Exposure of the relevant Series, as
applicable, represented by such non-Defaulting Lender’s relevant Commitments,
Revolving Credit Exposure and Incremental Exposure of the relevant Series. If
the

- 4 -



--------------------------------------------------------------------------------



 



Commitments have terminated or expired, the “Applicable Percentages” shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.
          “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
          “Assignment and Assumption” means an assignment and assumption entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 11.08), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.
          “Assuming Lender” has the meaning assigned to such term in
Section 2.08(e)(i).
          “Bank Parent” means, with respect to any Lender, any Person of which
such Lender is, directly or indirectly, a Subsidiary.
          “Bankruptcy Event” means, with respect to any Person, such Person
becomes the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment.
          “Base Rate”, when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Alternate Base Rate.
          “BNP Paribas” means BNP Paribas, a banking institution organized under
the laws of the Republic of France.
          “Board” means the Board of Governors of the Federal Reserve System of
the United States of America.
          “Borrower” and “Borrowers” have the meanings assigned to such terms in
the recital of parties hereto.
          “Borrowing” means (a) all Syndicated ABR Loans of the same Class made,
converted or continued on the same date, (b) all Eurodollar Loans of the same
Class that have the same Interest Period or (c) a Swingline Loan.
          “Borrowing Request” means a request by a Borrower for a Syndicated
Borrowing in accordance with Section 2.03.

- 5 -



--------------------------------------------------------------------------------



 



          “Business Day” means any day that is not a Saturday, Sunday or other
day on which commercial banks in New York City are authorized or required by law
to remain closed, and if such day relates to a borrowing of, a payment or
prepayment of principal of or interest on, a continuation or conversion of or
into, or the Interest Period for, a Eurodollar Borrowing, or to a notice by a
Borrower with respect to any such borrowing, payment, prepayment, continuation,
conversion, or Interest Period, that is also a day on which dealings in Dollar
deposits are carried out in the London interbank market.
          “Canadian Dollar” or “C$” refers to the lawful currency of Canada.
          “Capital Expenditures” means, for any period, the sum for the Group
Members (determined on a consolidated basis without duplication in accordance
with GAAP) of the aggregate amount of expenditures (excluding expenditures
financed as Capital Lease Obligations or with purchase money financing) made to
acquire or construct tangible fixed assets, plant and equipment (including
renewals, improvements and replacements, but excluding repairs and maintenance
costs) during such period computed in accordance with GAAP; provided that such
term shall not include any such expenditures in connection with any Acquisition
or any replacement or repair of property affected by a Casualty Event.
          “Capital Lease Obligations” of any Person means the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required at the time of determination
to be classified and accounted for as capital leases on a balance sheet of such
Person under GAAP, and the amount of such obligations shall be the capitalized
amount thereof determined in accordance with GAAP.
          “Cash Equivalents” means investments of the types described in clauses
(a) through (f) of the definition of “Permitted Investments” in this
Section 1.01.
          “Cash Management Obligations” means all obligations owing by Obligors
and Restricted Subsidiaries to Eligible Cash Managers in respect of purchasing
cards, treasury management arrangements, depositary or other cash management
services.
          “Casualty Event” means, with respect to any property of any Person,
any loss of or damage to, or any condemnation or other taking of, such property
for which such Person or any of its Subsidiaries receives insurance proceeds, or
proceeds of a condemnation award or other compensation, but excluding any such
event relating to property having an aggregate fair market value (as to the
Group Members) exceeding neither $2,500,000 with respect to any event or series
of related events nor $5,000,000 during any single fiscal year.
          “Change in Law” means (a) the adoption of any law, rule or regulation
after the date of this Agreement, (b) any change in any law, rule or regulation
or in the interpretation or application thereof by any Governmental Authority
after the date of this Agreement or (c) compliance by any Lender or Issuing
Lender (or, for purposes of Section 2.15(b) by any lending office of such Lender
or by such Lender’s or such Issuing Lender’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

- 6 -



--------------------------------------------------------------------------------



 



          “Change of Control” means the occurrence of any one or more of the
following events:
     (i) (A) If neither FWL nor Holdco have been dissolved pursuant to Section
8.04(h), (x) the Parent shall cease to own, directly or indirectly, beneficially
or of record, 100% of the economic interests and voting power in the Equity
Interests of FWL, (y) FWL shall cease to own, directly or indirectly,
beneficially or of record, 100% of the economic interests and voting power in
the Equity Interests of Holdco, or (z) Holdco shall cease to own, directly or
indirectly, beneficially or of record, 100% of the economic interests and voting
power in the Equity Interests of the Company. (B) If both FWL and Holdco have
been dissolved pursuant to Section 8.04(h), the Parent shall cease to own,
directly or indirectly, beneficially or of record, 100% of the economic
interests and voting power in the Equity Interests of the Company. (C) If FWL
has been dissolved pursuant to Section 8.04(h) but Holdco has not been dissolved
pursuant to Section 8.04(h), (x) the Parent shall cease to own, directly or
indirectly, beneficially or of record, 100% of the economic interests and voting
power in the Equity Interests of Holdco, or (y) Holdco shall cease to own,
directly or indirectly, beneficially or of record, 100% of the economic
interests and voting power in the Equity Interests of the Company. (D) If Holdco
has been dissolved pursuant to Section 8.04(h) but FWL has not been dissolved
pursuant to Section 8.04(h), (x) the Parent shall cease to own, directly or
indirectly, beneficially or of record, 100% of the economic interests and voting
power in the Equity Interests of FWL, or (y) FWL shall cease to own, directly or
indirectly, beneficially or of record, 100% of the economic interests and voting
power in the Equity Interests of the Company;
     (ii) any Person or group (within the meaning of the Exchange Act and the
rules of the Securities and Exchange Commission thereunder as in effect on the
date hereof), shall become, directly or indirectly, the beneficial owner of
Equity Interests representing more than 35% of the ordinary voting power
represented by the issued and outstanding voting Equity Interests of the Parent;
or
     (iii) a majority of the incumbent directors of the Parent is at any time
not comprised of Persons who were either (x) directors of FWL on the Restatement
Effective Date or (y) new directors (such Persons being herein called “New
Members”) appointed or nominated for election by one or more Persons who were
members of the board of directors of FWL on the Restatement Effective Date or
who were appointed or nominated by one or more such New Members whether or not
they were members on the Restatement Effective Date.
          “Class”, when used in reference to any Loan or Borrowing, refers to
whether such Loan or the Loans comprising such Borrowing are Syndicated
Revolving Credit Loans or Borrowings, Incremental Loans or Borrowings of the
same Series or Swingline Loans or Borrowings, and when used in reference to any
Commitment, refers to whether the Loans that a Lender holding such Commitment is
obligated to make are Revolving Credit Loans or Incremental Loans of a
particular Series.
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time.

- 7 -



--------------------------------------------------------------------------------



 



          “Collateral” means all property of any Obligor subject to any Lien
created pursuant to the Security Documents.
          “Commitment Fee” has the meaning assigned to such term in
Section 2.11(a).
          “Commitment Increase” has the meaning assigned to such term in Section
2.08(e)(i).
          “Commitment Increase Date” has the meaning assigned to such term in
Section 2.08(e)(i).
          “Commitment Termination Date” means the fourth anniversary of the
Restatement Effective Date, provided that, if such day is not a Business Day,
then the “Commitment Termination Date” shall be the next following Business Day.
          “Commitments” means the Revolving Credit Commitments and Incremental
Loan Commitments.
          “Company” has the meaning assigned to such term in the recital of
parties hereto.
          “Confidential Information Memorandum” means the Confidential
Information Memorandum dated June, 2010 with respect to the syndication of the
credit facilities provided for in this Agreement.
          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
          “Credit Parties” means the Administrative Agent, the Issuing Lenders,
the Swingline Lender and the other Lenders.
          “Currency” means Dollars or any Foreign Currency.
          “Customer Contract” has the meaning assigned to such term in
Section 8.02(m).
          “Debt Service” means, for any period, the sum, for the Group Members
(determined on a consolidated basis without duplication in accordance with
GAAP), of the following: (a) all regularly scheduled payments or prepayments of
principal of Indebtedness (including the principal component of any payments in
respect of Capital Lease Obligations) made during such period plus (b) all
Interest Expense for such period.
          “Default” means any event or condition which constitutes an Event of
Default or which upon the delivery of a notice or lapse of a period of time
described or referred to in Article IX (or both) would, unless cured or waived,
become an Event of Default.
          “Defaulting Lender” means any Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any

- 8 -



--------------------------------------------------------------------------------



 



portion of its participations in Letters of Credit or Swingline Loans or
(iii) pay over to any Credit Party any other amount required to be paid by it
hereunder, (b) has notified the Company or any Credit Party in writing, or has
made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement or generally
under other agreements in which it commits to extend credit, (c) has failed,
within three Business Days after request by a Credit Party, acting in good
faith, to provide a certification in writing from an authorized officer of such
Lender that it will comply with its obligations (and is financially able to meet
such obligations) to fund prospective Loans and (if such Lender is a Revolving
Credit Lender) participations in then outstanding Letters of Credit and
Swingline Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has, or has a Bank Parent that has, become the
subject of a Bankruptcy Event.
          “Defeased” means, with respect to any Letters of Credit, that cash
cover has been posted, or back-to-back letters of credit have been issued, in
respect of such Letters of Credit for the benefit of the related Issuing Lenders
in accordance with Section 2.18.
          “Disclosed Matters” means the matters disclosed in the Form 8-K, 10-K
and 10-Q filings made by the Parent with the Securities and Exchange Commission
made after January 1, 2010 and prior to the date hereof.
          “Disposition” means any sale, assignment, transfer, lease (as lessor)
or other disposition of any property (whether now owned or hereafter acquired)
by any Group Member to any other Person (other than another Group Member)
excluding any sale, assignment, transfer, lease (as lessor) or other disposition
of (i) any property sold or disposed of in the ordinary course of business,
(ii) any tangible property that is obsolete or worn-out or no longer used or
useful in the business of the Parent and its Subsidiaries, (iii) any Collateral
pursuant to an exercise of remedies by the Administrative Agent under
Section 4.05 thereof, (iv) property of, or Equity Interests in, any Project
Entity, (v) other property having an aggregate fair market value (as to the
Group Members) neither exceeding $2,500,000 with respect to any transaction or
series of related transactions nor exceeding $5,000,000 during any single fiscal
year.
          “Disposition Investment” means, with respect to any Disposition, any
promissory notes or other evidences of indebtedness or Investments received by
any Group Member in connection with such Disposition.
          “Disqualified Equity Interests” means any Equity Interest that, by its
terms (or by the terms of any security into which it is convertible, or for
which it is exchangeable, in each case at the option of the holder thereof), or
upon the happening of any event, (a) matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or redeemable at any time
before the first anniversary of the Commitment Termination Date at the option of
the holder thereof, in whole or in part, (b) is secured by any assets of any
Group Member, (c) is exchangeable or convertible at the option of the holder
into Indebtedness of any Group Member or (d) provides for the mandatory payment
of dividends (other than dividends comprised of Disqualified Equity Interests),
i.e., regardless of whether or not the board of directors has declared any such
dividends. Notwithstanding the preceding sentence, any Equity Interest that

- 9 -



--------------------------------------------------------------------------------



 



would constitute a Disqualified Equity Interest solely because the holders
thereof have the right to require any Group Member to repurchase such Equity
Interest upon the occurrence of a change of control or an asset sale shall not
constitute a Disqualified Equity Interest if the terms of such Equity Interest
provide, in effect, that the Group Members will not be obligated to repurchase
or redeem any such Equity Interest pursuant to such provisions unless such
repurchase or redemption is permitted at the time under this Agreement.
          “Dollar Equivalent” means, on any date of determination, (i) with
respect to an amount denominated in Dollars, such Dollar amount and (ii) with
respect to an amount denominated in any Foreign Currency, the amount of Dollars
that would be required to purchase such amount of such Foreign Currency on such
date, based upon the rate appearing on the applicable page of the Reuters Screen
(or on any successor or substitute page of such screen, or any successor to or
substitute for such screen, providing rate quotations comparable to those
currently provided on such page of such screen, as determined by the
Administrative Agent from time to time for purposes of) providing quotations of
exchange rates applicable to the sale of such Foreign Currency in the London
foreign exchange market at approximately 11.00 a.m., London Time, for delivery
two days later.
          “Dollars” or “$” refers to lawful currency of the United States of
America.
          “Domestic Subsidiary” means any Subsidiary other than a Foreign
Subsidiary.
          “Earn-Out Obligation” means any contingent payment obligation of any
Group Member incurred in connection with the Acquisition of an entity, assets or
businesses, to the extent such obligation is payable based on the performance of
the entity, assets or businesses so acquired. The amount of an Earn-Out
Obligation shall be the maximum amount that in the good faith determination of a
Financial Officer (taking into account any applicable maximum limits specified
in the agreement or instrument governing such Earn-Out Obligation) could at any
time be payable under such Earn-Out Obligation, provided that if such Earn-Out
Obligation is of sufficient certainty as to be carried as a liability on a
balance sheet of the Group Members, then the amount of such Earn-Out Obligation
shall be the amount thereof so carried on such balance sheet.
          “EBITDA” means, for any period, net income for the Group Members
(determined on a consolidated basis without duplication in accordance with GAAP)
for such period (calculated before taxes, interest expense, depreciation,
amortization and any other non-cash income or charges accrued for such period
and (except to the extent received or paid in cash by any Group Member) income
or loss attributable to equity in Affiliates for such period), excluding any
extraordinary or unusual gains or losses during such period, and excluding the
proceeds of any Casualty Events and the proceeds of any dispositions other than
sales of inventory in the ordinary course of business; provided that net income
for the Group Members for any period shall exclude income of a Subsidiary that
is not a Restricted Subsidiary during such period except to the extent of cash
received during such period by Group Members from such Subsidiary (whether as
dividends, loans or otherwise).
          Notwithstanding the foregoing, if, during any period for which EBITDA
is being determined for purposes of calculating the Total Leverage Ratio, any of
the Group Members

- 10 -



--------------------------------------------------------------------------------



 



shall have consummated any Acquisition or Disposition for aggregate
consideration in excess of $10,000,000 then, for purposes solely of calculating
the Total Leverage Ratio, EBITDA shall be determined on a pro forma basis as if
such Acquisition or Disposition had been made or consummated on the first day of
such period (and, in that connection, the Parent shall deliver to the Lenders a
calculation setting forth in reasonable detail the pro forma adjustments to
EBITDA for such period as a result of such Acquisition or Disposition).
          “Eligible Cash Manager” means, in connection with any Cash Management
Obligations owing by a Borrower or a Restricted Subsidiary, a Person that was a
Lender or an Affiliate of a Lender at the time such Cash Management Obligations
arose.
          “Eligible Hedging Counterparty” means, in connection with any Hedging
Agreement with a Borrower or a Restricted Subsidiary, a Person that was a Lender
or an Affiliate of a Lender at the time such Hedging Agreement was entered into.
          “EMU Legislation” means legislation enacted by the European Union’s
Economic and Monetary Union.
          “Environmental Laws” means all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, release or threatened release of any Hazardous
Materials or to health and safety matters.
          “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Group Member directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
          “Equity Interests” means shares of capital stock of a corporation,
membership interests in a limited liability company, partnership interests in a
general or limited partnership, beneficial interests in a trust or other equity
ownership interests in an association or other entity or Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such capital stock, membership or partnership interests, beneficial
interests or other equity ownership interests in any Person.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “ERISA Affiliate” means any trade or business (whether or not
incorporated) that, together with the Parent, is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

- 11 -



--------------------------------------------------------------------------------



 



          “ERISA Event” means (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived), (b) the
existence with respect to any Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived, (c) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan, (d) the incurrence by the Parent or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan, (e) the receipt by the Parent or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan,
(f) the incurrence by the Parent or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan, or (g) the receipt by the Parent or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Parent or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.
          “Euro” or“€” refers to the single currency of the European Union as
constituted by the Treaty on European Union and as referred to in EMU
Legislation.
          “Eurodollar”, when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.
          “Event of Default” has the meaning assigned to such term in
Article IX.
          “Excess Cash Flow” means, for any period, the excess of (a) EBITDA for
such period over (b) the sum of (i) Capital Expenditures made during such period
plus (ii) the aggregate amount of Debt Service for such period.
          “Exchange Act” means the United States Securities Exchange Act of
1934, as amended.
          “Excluded Assets” means:
     (a) Equity Interests (i) in an Immaterial Subsidiary and (ii) in any
Subsidiary that is not an Obligor that is owned by an Obligor that is a Foreign
Subsidiary (excluding Equity Interests in Holdco, FWL and the Company and
excluding also Equity Interests in FW Hungary Licensing Limited Liability
Company or any other Subsidiary to which FW Hungary Licensing Limited Liability
Company shall transfer any material portion of its intellectual property
assets);
     (b) that portion of the voting Equity Interests in a Foreign Subsidiary
owned by an Obligor that is a Domestic Subsidiary exceeding 65% thereof to the
extent that a Financial Officer certifies to the Administrative Agent that the
exclusion of such voting Equity Interest is necessary to avoid adverse tax
consequences or a violation of applicable law;

- 12 -



--------------------------------------------------------------------------------



 



     (c) property owned by an Obligor that is a Foreign Subsidiary, other than
Equity Interests that have been issued to such Obligor by a Restricted
Subsidiary that is a Domestic Subsidiary;
     (d) fee interests in real property, including improvements thereon, if the
fair market value thereof, net of Indebtedness secured by Liens thereon, is
$3,000,000 or less;
     (e) leasehold interests in real property, including improvements thereon
made by the applicable Obligor, if the fair market value of such improvements,
net of Indebtedness secured by Liens thereon, is $3,000,000 or less;
     (f) property of any Person that is not an Obligor;
     (g) property that is subject to, or acquired to perform or fulfill, a
Customer Contract;
     (h) any lease, license, permit, contract, property right or agreement to
which any Obligor is a party or any of its rights or interests thereunder if and
to the extent that the grant of a Lien therein would constitute or result in
either (i) the abandonment, invalidation or unenforceability of any right, title
or interest of any Obligor therein or (ii) a breach, termination or default
under any such lease, license, permit, contract, property right or agreement
(other than to the extent that any such term would be rendered ineffective
pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial Code
of any relevant jurisdiction or any other applicable law or principles of
equity), provided that such lease, license, permit, contract, property right or
agreement shall cease to constitute “Excluded Assets” immediately upon a Lien
therein no longer constituting or resulting in an abandonment, invalidation,
unenforceability, breach, termination or default described above;
     (i) any “intent-to-use” trademark applications prior to the filing and
acceptance of a Statement of Use or Amendment to Allege Use to the extent a
security interest therein prior to such time would result in a violation of the
Lanham Act, or an abandonment of any right of any Grantor in any trademark or
application therefor; provided, that such trademark application shall cease to
constitute “Excluded Assets” immediately upon the filing and acceptance of a
Statement of Use or Amendment to Allege Use in connection with such trademark
application;
     (j) any property subject to a purchase money security interest or lease
that are not prohibited under this Agreement so long as the terms thereof would
prohibit the grant of a Lien on such property;
     (k) any deposit accounts exclusively used for payroll, payroll taxes and
other employee wage and benefit payments to or for the benefit of an Obligor’s
salaried employees;
     (l) any Equity Interests in Foster Wheeler Bimas Birlesik Insaat ve
Muhendislik A.S. (Turkey), Foster Wheeler International Engineering & Consulting

- 13 -



--------------------------------------------------------------------------------



 



(Shanghai) Company, Foster Wheeler International Trading (Shanghai) Company
Limited, FW Preferred Capital Trust I (DE) and Foster Wheeler Power Systems
S.A.; and
     (m) any general or limited partnership interests in a general or limited
partnership if and to the extent that the grant of a Lien therein would not be
permitted under the applicable organizational instrument pursuant to which such
partnership is formed, provided that such general or limited partnership
interest shall cease to constitute “Excluded Assets” immediately upon a Lien
therein no longer being prohibited by such applicable organizational instrument.
          “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, any Issuing Lender or any other recipient of any payment to be made by
or on account of any obligation of any Borrower hereunder, (a) income or
franchise taxes imposed on (or measured by) its net income by the United States
of America, or by the jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized or does business (other than a
business deemed to arise solely by reason of the transactions contemplated by
this Agreement) or in which its principal office is located or, in the case of
any Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which such Borrower is located and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by a Borrower
under Section 2.17), any withholding tax that is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement or is attributable to such Foreign Lender’s failure or inability
(other than as a result of a Change in Law) to comply with Section 11.04(e),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrowers with respect to such withholding
tax pursuant to Section 11.04(a).
          “Existing Credit Agreement” has the meaning assigned to such term in
the recitals hereto.
          “Existing Letter of Credit” has the meaning assigned to such term in
Section 2.05(j).
          “Exposures” means, at any time, the sum of the Revolving Credit
Exposures and Incremental Loan Exposures of all Series at such time.
          “Federal Funds Effective Rate” means, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of l%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

- 14 -



--------------------------------------------------------------------------------



 



          “Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or controller of the Parent.
          “Foreign Currency” means at any time any Currency other than Dollars.
          “Foreign Currency Equivalent” means, with respect to any amount in
Dollars, the amount of any Foreign Currency that could be purchased with such
amount of Dollars using the reciprocal of the foreign exchange rate(s) specified
in the definition of the term “Dollar Equivalent”, as determined by the
Administrative Agent.
          “Foreign Lender” means any Lender that is organized under the laws of
a jurisdiction other than that in which a Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
          “Foreign Subsidiary” means any Subsidiary of the Parent organized in a
jurisdiction other than the United States of America, any State thereof, or the
District of Columbia.
          “FWL” has the meaning assigned to such term in the recital of parties
hereto.
          “GAAP” means generally accepted accounting principles in the United
States of America.
          “Governmental Authority” means the government of the United States of
America, or of any other nation or any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
          “Group Members” means, collectively, the Parent and the Restricted
Subsidiaries.
          “Guarantee” means a guarantee, an endorsement, a contingent agreement
to purchase or to furnish funds for the payment or maintenance of, or otherwise
to be or become contingently liable under or with respect to, the Indebtedness,
other obligations, net worth, working capital or earnings of any Person, or a
guarantee of the payment of dividends or other distributions upon the Equity
Interests of any Person, or an agreement to purchase, sell or lease (as lessee
or lessor) property, products, materials, supplies or services primarily for the
purpose of enabling a debtor to make payment of such debtor’s obligations or an
agreement to assure a creditor against loss, but does not include (a) causing a
bank or other financial institution to issue a letter of credit or other similar
instrument for the benefit of another Person other than those directly
supporting Indebtedness and (b) endorsements for collection or deposit in the
ordinary course of business. The terms “Guarantee” and “Guaranteed” used as a
verb shall have a correlative meaning.
          “Guaranteed Obligations” means (a) in the case of the Parent, FWL,
Holdco and the Subsidiary Guarantors, the principal of and interest on the Loans
made by the Lenders to the Borrowers, all LC Disbursements and all other amounts
from time to time owing to the Lenders

- 15 -



--------------------------------------------------------------------------------



 



or the Administrative Agent by the Borrowers hereunder or under any other Loan
Document, all Cash Management Obligations and all obligations of the Borrowers
or any Restricted Subsidiary to any Eligible Hedging Counterparty under any
Hedging Agreement, in each case strictly in accordance with the terms thereof
and (b) in the case of each Borrower, the principal of and interest on the Loans
made by the Lenders to the other Borrowers, all LC Disbursements and all other
amounts from time to time owing to the Lenders or the Administrative Agent by
the other Borrowers hereunder or under any other Loan Document, all Cash
Management Obligations and all obligations of the other Borrowers or any
Restricted Subsidiary to any Eligible Hedging Counterparty under any Hedging
Agreement, in each case strictly in accordance with the terms thereof.
          “Guarantor” means, except to the extent otherwise provided in
Section 4.08, collectively, the Subsidiary Guarantors, the Parent, FWL, Holdco
and the Borrowers.
          “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
          “Hedging Agreement” means any agreement with respect to any swap,
forward, future, cap, collar or derivative transaction or option or similar
agreement involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions.
          “Holdco” has the meaning assigned to such term in the recital of
parties hereto.
          “Immaterial Subsidiary” means, as at any date, any Restricted
Subsidiary (other than a Borrower) designated as such by the Parent in a
certificate delivered by the Parent to the Administrative Agent at the
Restatement Effective Date or at any time thereafter (and which designation has
not been rescinded in a subsequent certificate of the Parent delivered to the
Administrative Agent); provided that no Restricted Subsidiary may be designated
as an “Immaterial Subsidiary” if any Subsidiary of such Restricted Subsidiary is
not an Immaterial Subsidiary.
          “Increasing Lender” has the meaning assigned to such term in Section
2.08(e)(i).
          “Incremental Loan” when used in reference to any Loan or Borrowing,
means that such Loan, or the Loans constituting such Borrowing, are made
pursuant to Section 2.01(b).
          “Incremental Loan Commitment” means, with respect to each Lender, the
amount of the offer of such Lender to make Incremental Loans of any Series that
is accepted by the Company in accordance with the provisions of Section 2.01(b),
as such amount may be (a) reduced from time to time pursuant to Section 2.08 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 11.08.

- 16 -



--------------------------------------------------------------------------------



 



          “Incremental Loan Exposure” means, with respect to any Incremental
Lender of any Series at any time, the sum of the outstanding principal amount of
such Lender’s Incremental Loans of such Series at such time.
          “Incremental Lenders” means, in respect of any Series of Incremental
Loans, (a) initially, the Lenders (or other financial institutions referred to
in Section 2.01(b)) whose offers to make Incremental Loans of such Series shall
have been accepted by the Company in accordance with the provisions of
Section 2.01(b) and (b) thereafter, the Lenders from time to time holding
Incremental Loans of such Series and/or Incremental Loan Commitments of such
Series after giving effect to any assignments thereof permitted by
Section 11.08.
          “Indebtedness” means, for any Person without duplication:
(a) obligations created, issued or incurred by such Person for borrowed money
(whether by loan, the issuance and sale of debt securities or a sale of
financial assets or commodities subject to a repurchase obligation in a
transaction commonly known as a “repo”; (b) obligations of such Person to pay
the deferred purchase or acquisition price of property or services, other than
trade accounts payable (other than for borrowed money) arising, and accrued
expenses incurred and payable in the ordinary course of business;
(c) Indebtedness of others secured by a Lien on the property of such Person,
whether or not the respective indebtedness so secured has been assumed by such
Person; (d) obligations of such Person in respect of letters of credit
(including Letters of Credit) or similar instruments (including bank guaranties)
issued or accepted by banks and other financial institutions for account of such
Person, but only if and to the extent such letters of credit or similar
instruments directly support obligations otherwise constituting Indebtedness;
(e) Capital Lease Obligations of such Person; (f) Indebtedness of others
Guaranteed by such Person; (g) any Disqualified Equity Interest; and (h) any
Earn-Out Obligation. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity.
          Notwithstanding the foregoing, (x) “Indebtedness” shall exclude
(i) obligations under Hedging Agreements and (ii) obligations in respect of
letters of credit (including Letters of Credit hereunder) or similar instruments
(including bank guaranties) except to the extent expressly set forth in clause
(d) above and (y) Non-Recourse Project Indebtedness shall not be deemed to be
Indebtedness of any Group Member.
          “Indemnified Taxes” means Taxes other than Excluded Taxes.
          “Interest Coverage Ratio” means, as of the last day of any fiscal
quarter of the Parent, the ratio of (a) EBITDA for the period of four
consecutive fiscal quarters ending on the last day of the most recent fiscal
quarter for which financial statements have been delivered pursuant to this
Agreement to (b) Interest Expense for such period.
          “Interest Election Request” means a request by a Borrower to convert
or continue a Borrowing in accordance with Section 2.07.
          “Interest Expense” means, for any period, the sum, for the Group
Members (determined on a consolidated basis without duplication in accordance
with GAAP), of the

- 17 -



--------------------------------------------------------------------------------



 



following: (a) all interest in respect of Indebtedness accrued during such
period that was, in such period, paid or currently payable in cash plus (b) the
net amounts accrued and paid, or currently payable in cash (or minus the net
amounts accrued and received, or currently receivable in cash) under Hedging
Agreements relating to interest. In determining “Interest Expense” for any
period, there shall be excluded fees and commissions in respect of letters of
credit (including Letters of Credit hereunder) or similar instruments (including
bank guaranties) except to the extent that such letters of credit or similar
instruments directly support Indebtedness.
          “Interest Payment Date” means (a) with respect to any Syndicated ABR
Loan, each Quarterly Date, and the Commitment Termination Date, (b) with respect
to any Eurodollar Loan, the last day of each Interest Period therefor and, in
the case of any Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at three-month
intervals after the first day of such Interest Period and (c) with respect to
any Swingline Loan, the day that such Loan is required to be repaid.
          “Interest Period” means with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender of the relevant Class based upon
availability of funds for the applicable period, nine or twelve months)
thereafter, provided, that (i) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.
Notwithstanding the foregoing, (x) if any Interest Period for any Revolving
Credit Borrowing would otherwise end after the Commitment Termination Date, such
Interest Period shall end on the Commitment Termination Date, and
(y) notwithstanding the foregoing clause (x), no Interest Period shall have a
duration of less than one month and, if the Interest Period for any Eurodollar
Loan would otherwise be a shorter period, such Loan shall not be available
hereunder as Eurodollar Loan for such period.
          “Interim Financial Statements” means the unaudited consolidated
balance sheet, statements of operations, changes in equity and cash flows of the
Parent and its consolidated Subsidiaries as of and for the period commencing on
January 1, 2010 and ending on March 31, 2010, certified by a Financial Officer.
          “Investment” means, for any Person: (a) the acquisition (whether for
cash, property, services or securities or otherwise) of any Equity Interests in,
or bonds, notes, debentures or other securities of, or capital contribution to,
any other Person or any “short sale” of securities, meaning a sale of securities
at a time when such securities are not owned by the Person entering into such
short sale; (b) the making of any deposit with, or advance, loan or other
extension of credit to, any other Person, but excluding any such advance, loan
or extension of credit representing (i) the purchase price of inventory, project
equipment, supplies or services

- 18 -



--------------------------------------------------------------------------------



 



sold or provided by such Person in the ordinary course of business and on
ordinary trade terms or (ii) the issuance or procurement of any letter of credit
(including a Letter of Credit) or similar instrument (including a bank guaranty)
for the benefit of any other Person not directly supporting Indebtedness;
(c) the entering into of any Guarantee of, or other contingent obligation,
directly supporting Indebtedness; or (d) the making of any payment, or other
transfer for value in payment of, any reimbursement or similar obligation
arising upon any payment made under any letter of credit (including a Letter of
Credit) or similar instrument (including a bank guaranty) issued or procured for
the benefit of any other Person not directly supporting Indebtedness. The
aggregate amount of an Investment by a Person at any time shall be determined by
reference to the amount of cash or property delivered by such Person in
connection with such Investment and not by the amount of cash or property
committed to be delivered in connection therewith.
          “Issuing Lender” means BNP Paribas and each other Lender designated by
the Company as an “Issuing Lender” hereunder that has agreed to such designation
and has been approved as an “Issuing Lender” by the Administrative Agent in its
reasonable discretion. Each Issuing Lender may, in its discretion, arrange for
one or more Letters of Credit to be issued by Affiliates of such Issuing Lender,
in which case the term “Issuing Lender” shall include any such Affiliate with
respect to Letters of Credit issued by such Affiliate.
          “Joinder Agreement” means a Joinder Agreement substantially in the
form of Exhibit E.
          “LC Disbursement” means a payment made by an Issuing Lender pursuant
to a Letter of Credit.
          “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrowers at such time. The LC Exposure of any Lender at any time shall
be its Applicable Percentage of the total LC Exposure at such time.
          “Lender Addendum” means a Lender Addendum substantially in the form of
Exhibit F, to be executed and delivered by each initial Lender on the
Restatement Effective Date as provided in Section 11.10.
          “Lenders” means the Persons that shall become a party hereto pursuant
to a Lender Addendum or an Assignment and Assumption, or pursuant to
Section 2.01(b) or 2.08(e), other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender and each Issuing
Lender.
          “Letter of Credit” means a letter of credit issued pursuant to
Article II and any Existing Letter of Credit.
          “Letter of Credit Collateral Account” has the meaning assigned to such
term in Section 2.05(k).

- 19 -



--------------------------------------------------------------------------------



 



          “Letter of Credit Documents” means, with respect to any Letter of
Credit, collectively, any application therefor and any other agreements,
instruments, guarantees or other documents (whether general in application or
applicable only to such Letter of Credit) governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations,
each as the same may be modified and supplemented and in effect from time to
time.
          “LIBO Rate” means, for the Interest Period for any Eurodollar
Borrowing, the rate appearing on Reuters Screen LIBOR01 Page (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to Dollar deposits in the London or other applicable interbank
market) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for Dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available as described above for any reason, then the LIBO Rate for such
Interest Period shall be the rate at which Dollar deposits in the amount of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.
          “Lien” means, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such asset and (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement
(including any financing lease having substantially the same economic effect as
any of the foregoing but excluding any operating lease) relating to such asset.
          “Loan Documents” means, collectively, this Agreement, any promissory
notes evidencing Loans hereunder, the Letter of Credit Documents and the
Security Documents.
          “Loans” means the loans made by the Lenders to the Borrowers pursuant
to this Agreement, including Incremental Loans of any Series.
          “Luxembourg Guarantor” has the meaning assigned to such term in
Section 4.09(b).
          “Margin Stock” has the meaning specified in Regulation U of the Board
of Governors of the Federal Reserve System.
          “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, operations or condition, financial or otherwise, of the Group
Members taken as a whole, (b) the enforceability of the obligations of any
Obligor under this Agreement or the other Loan Documents or (c) the rights of or
remedies available to the Lenders under this Agreement and the other Loan
Documents.
          “Material Foreign Subsidiary” has the meaning assigned to such term in
Section 7.10(f).

- 20 -



--------------------------------------------------------------------------------



 



          “Material Indebtedness” means Indebtedness (other than the
Obligations), or obligations in respect of one or more Hedging Agreements, of
any one or more of the Group Members in an aggregate principal amount exceeding
$50,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of any Person in respect of any Hedging Agreement at
any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that such Person would be required to pay if such Hedging Agreement
were terminated at such time.
          “Monthly Dates” means the last Business Day of each calendar month in
each year, the first of which shall be the first such day after the date of this
Agreement.
          “Moody’s” means Moody’s Investors Service, Inc.
          “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
          “Net Cash Proceeds” means:
     (a) in the case of any Casualty Event, the aggregate amount of proceeds of
insurance, condemnation awards and other compensation received by the Group
Members in respect of such Casualty Event net of (A) reasonable expenses
incurred by the Group Members in connection therewith and (B) contractually
required repayments of Indebtedness to the extent secured by a Lien on such
property and any income and transfer taxes payable by the Group Members in
respect of such Casualty Event; and
     (b) in the case of any Disposition, the aggregate amount of all cash
payments received by the Group Members directly or indirectly in connection with
such Disposition, whether at the time of such Disposition or after such
Disposition under deferred payment arrangements or Investments entered into or
received in connection with such Disposition (including, without limitation,
Disposition Investments); provided that
     (i) Net Cash Proceeds shall be net of (x) the amount of any legal, title,
transfer and recording tax expenses, commissions and other fees and expenses
payable by the Group Members in connection with such Disposition, (y) any
Federal, state and local income or other taxes estimated to be payable by the
Group Members as a result of such Disposition and (z) any reserve for retained
liabilities or adjustment in respect of the sale price of such property in
accordance with GAAP; and
     (ii) Net Cash Proceeds shall be net of any repayments by any Group Member
of Indebtedness to the extent that (i) such Indebtedness (other than the
Guaranteed Obligations) is secured by a Lien on the property that is the subject
of such Disposition and (ii) the transferee of (or holder of a Lien on) such
property requires that such Indebtedness be repaid as a condition to the
purchase of such property.

- 21 -



--------------------------------------------------------------------------------



 



          Notwithstanding the foregoing, the Net Cash Proceeds of any Casualty
Event affecting property of a Foreign Subsidiary, or any Disposition of property
by any Foreign Subsidiary, shall be reduced by the aggregate amount of funds
received by such Foreign Subsidiary that the Company in good faith determines
(and notifies the Administrative Agent) may not be remitted to the Company (by
distribution or intercompany advance or otherwise) without resulting in adverse
tax consequences or a violation of law.
          “Net Commitment Increase Amount” means at any time an amount (not less
than zero) equal to the aggregate amount of all Commitment Increases obtained
after the date hereof and at or prior to such time minus the aggregate amount of
all reductions of the Revolving Credit Commitments effected after the date
hereof and at or prior to such time.
          “Net Incremental Increase Amount” means at any time an amount (not
less than zero) equal to the aggregate principal amount of all Incremental Loans
outstanding at such time plus the aggregate unused Incremental Loan Commitments
outstanding at any such time.
          “Non-Recourse Project Indebtedness” means Indebtedness of a Project
Entity (i) that is without recourse to, and is not secured by any lien on, any
assets of any Group Member other than (x) recourse in the nature of a guaranty
of completion or performance that does not itself constitute Indebtedness of any
Group Member (determined without regard to clause (y) of the last sentence of
the definition of the term “Indebtedness”) and (y) liens on the Equity Interests
of such Project Entity, and (ii) any default in respect of which will not result
in a cross-default under Indebtedness of any Group Member in excess of
$50,000,000.
          “Obligations” means all indebtedness, obligations and liabilities of
each Obligor to any Lender, the Swingline Lender, any Issuing Lender or the
Administrative Agent from time to time arising under or in connection with or
related to or evidenced by or secured by this Agreement or any other Loan
Document, and all extensions or renewals thereof, whether such indebtedness,
obligations or liabilities are direct or indirect, otherwise secured or
unsecured, joint or several, absolute or contingent, due or to become due,
whether for payment or performance, now, existing or hereafter arising. Without
limitation of the foregoing, such indebtedness, obligations and liabilities
include the principal amount of Loans, LC Exposure, interest, fees, indemnities
or expenses under or in connection with this Agreement or any other Loan
Document, and all extensions and renewals thereof, whether or not such
extensions of credit were made in compliance with the terms and conditions of
this Agreement or in excess of the obligation of the Lenders to extend credit
hereunder. Obligations shall remain Obligations notwithstanding any assignment
or transfer or any subsequent assignment or transfer of any of the Obligations
or any interest therein.
          “Obligors” means, collectively, the Borrowers and the Guarantors.
          “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment or prepayment made hereunder or from the execution, delivery or
enforcement of, or otherwise with respect to, this Agreement and the other Loan
Documents.
          “Parent” has the meaning assigned to such term in the recital of
parties hereto.

- 22 -



--------------------------------------------------------------------------------



 



          “Participant” has the meaning assigned to such term in
Section 11.08(c).
          “PBGC” means the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.
          “Performance Letter of Credit” means (a) a standby Letter of Credit
issued to secure ordinary course performance obligations, including, without
limitation, any performance related advance payment, retention or warranty
obligations, in each case in connection with project engineering, procurement,
construction, power business, maintenance and other similar projects (including
projects about to be commenced) or bids for prospective project engineering,
procurement, construction, power business, maintenance and other similar
projects, and (b) a standby Letter of Credit issued to back a bank guarantee,
surety bond, performance bond, or other similar obligation in each case issued
to support ordinary course performance obligations including, without
limitation, any performance related advance payment, retention or warranty
obligations, in each case in connection with project engineering, procurement,
construction, power business, maintenance and other similar projects (including
projects about to be commenced) or bids for prospective project engineering,
procurement, construction, power business, maintenance and other similar
projects. For the avoidance of doubt, the term “Performance Letter of Credit”
includes each Existing Letter of Credit that is identified as a “Performance
Letter of Credit” on Schedule 1.01.
          “Permitted Investments” means:
     (a) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
     (b) investments in commercial paper maturing within 270 days from the date
of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or Moody’s;
     (c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any office of any commercial bank which has a combined capital and
surplus and undivided profits of not less than $250,000,000;
     (d) fully collateralized repurchase agreements with a term of not more than
180 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;
     (e) money market funds at least 95% of the assets of which constitute
Permitted Investments of the kinds described in clauses (a) through (d) of this
definition;
     (f) obligations issued or guaranteed by the government or governmental
agencies of the United States of America, Canada, Japan, Australia, Switzerland
and the

- 23 -



--------------------------------------------------------------------------------



 



countries belonging to the European Union with a country credit rating of at
least AA from S&P or similar rating from any other recognized credit rating
agency maturing within one year from the date of acquisition thereof; and
     (g) obligations of a Group Member to any other Group Member arising from
any cash management arrangement maintained in for the purpose of investing in
Permitted Investments.
          “Perryville Fee-Owned Property” means the fee interest of the Company
in Units 2, 4, 5, and 6 of the Perryville Corporate Park Condominium located in
Union Township, Hunterdon County, New Jersey.
          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
          “Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which any the
Parent or any ERISA Affiliate is (or, if such plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.
          “Prime Rate” means the rate of interest per annum publicly announced
from time to time by BNP Paribas, as its prime rate in effect at its office in
New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.
          “Project Entity” means each and all of (a) the Subsidiaries listed on
Schedule 5.13 identified as “Project Entities” therein and their present and
future Subsidiaries and (b) any other existing or future Subsidiary of the
Company designated by the Company, by written notice to the Administrative
Agent, as formed or acquired for the primary purpose of constructing, acquiring,
owning, leasing and/or operating one or more sites, facilities or projects and
any agreements related thereto and the Subsidiaries of such Subsidiary,
together, in the case of each Subsidiary referred to in clause (a) or (b), with
any intermediate holding companies of any such Subsidiary.
          “provide cover” means, when used in reference to a Letter of Credit,
the deposit of cash collateral pursuant to Section 2.05(k).
          “Quarterly Dates” means the last Business Day of March, June,
September and December in each year, the first of which shall be the first such
day after the Restatement Effective Date.
          “Ratings” means (a) the corporate credit rating for the Parent issued
by S&P and (b) the issuer rating for the Parent, or if the Parent does not have
an issuer rating, the Company, issued by Moody’s, if such issuer rating is Baa3
or higher, or the corporate family rating for the Company issued by Moody’s, if
such issuer rating is lower than Baa3.
          “Register” has the meaning assigned to such term in Section 11.08.

- 24 -



--------------------------------------------------------------------------------



 



          “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
          “Required Incremental Lenders” means, at any time, with respect to
Incremental Lenders of any Series, Incremental Lenders of such Series having
Incremental Loan Exposures and unused Incremental Loan Commitments of such
Series representing more than 50% of the total Incremental Loan Exposures of
such Series and unused Incremental Loan Commitments of such Series at such time.
          “Required Lenders” means, at any time, Lenders having Exposures and
unused Commitments representing more than 50% of the sum of the total Exposures
and unused Commitments at such time.
          “Required Revolving Credit Lenders” means, at any time, Revolving
Credit Lenders having Revolving Credit Exposures and unused Revolving Credit
Commitments representing more than 50% of the total Revolving Credit Exposures
and unused Revolving Credit Commitments at such time.
          “Restatement Effective Date” has the meaning assigned to such term in
Section 6.01.
          “Restricted Payment” means any dividend or other distribution (whether
in cash, contractual obligations, securities or other property) with respect to
any class of outstanding equity interests of the Parent, or any payment (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such equity interest of the Parent, but
excluding dividends payable solely in equity interests of the Parent (other than
Disqualified Equity Interests).
          “Restricted Subsidiary” means all Subsidiaries of the Parent other
than the Project Entities.
          “Revolving Credit”, when used in reference to any Loan or Borrowing,
means that such Loan, or the Loans constituting such Borrowing, are made
pursuant to Section 2.01(a).
          “Revolving Credit Availability Period” means the period from and
including the Restatement Effective Date to but excluding the earlier of (a) the
Commitment Termination Date and (b) the date of termination of the Revolving
Credit Commitments.
          “Revolving Credit Commitment” means, with respect to each Lender, the
commitment of such Lender to make Revolving Credit Loans and to acquire
participations in Letters of Credit and Swingline Loans hereunder, as such
commitment may be (a) reduced, increased or terminated from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 11.08. The initial
amount of each Lender’s Revolving Credit Commitment is set forth opposite the
name of such Lender on its Lender Addendum under the caption “Revolving Credit
Commitment”, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its

- 25 -



--------------------------------------------------------------------------------



 



Revolving Credit Commitment, as applicable. The initial aggregate amount of the
Revolving Credit Commitments is $450,000,000.
          “Revolving Credit Exposure” means, with respect to any Revolving
Credit Lender at any time, the sum of (a) the outstanding principal amount of
such Lender’s Syndicated Revolving Credit Loans, its LC Exposure and Swingline
Exposure at such time minus (b) for purposes of Sections 2.10(c) and (d), the
aggregate balance then held by the Administrative Agent in the Letter of Credit
Collateral Account.
          “Revolving Credit Lender” means (a) initially, a Lender that has a
“Revolving Credit Commitment” set forth opposite the name of such Lender on its
Lender Addendum and (b) thereafter, the Lenders from time to time holding
Revolving Credit Loans and Revolving Credit Commitments, after giving effect to
any assignments thereof permitted by Section 11.08.
          “Revolving Credit Loan Sublimit” means $100,000,000.
          “S&P” means Standard & Poor’s Ratings Services, a Division of The
McGraw-Hill Companies, Inc.
          “Sale and Leaseback Transaction” has the meaning assigned thereto in
Section 8.03.
          “Secured LOCs” has the meaning assigned to such term in
Section 8.01(c).
          “Security Agreement” means an Amended and Restated Security Agreement
substantially in the form of Exhibit D between the Obligors and the
Administrative Agent.
          “Security Documents” means, collectively, the Security Agreement and
any other security agreement, assignment, pledge, mortgage or other instrument
executed and delivered on or before the Restatement Effective Date, or
thereafter from time to time (whether pursuant to Section 7.10 or otherwise), by
the Obligors or any other Person granting Liens on assets or Equity Interests of
the Group Members to secure Obligations.
          “Series” has the meaning assigned to such term in Section 2.01(b).
          “Significant Subsidiary” means a Restricted Subsidiary (other than an
Obligor) that has aggregate assets or aggregate revenues (excluding in each case
intercompany loans or receivables that are eliminated on the consolidated
financial statements of the Group Members in accordance with GAAP) greater than
5% of the aggregate assets or aggregate revenues of the Group Members taken as a
whole.
          “Special Counsel” means Milbank, Tweed, Hadley & McCloy LLP, in its
capacity as special counsel to BNP Paribas, as Administrative Agent of the
credit facilities contemplated hereby.
          “Statutory Reserve Rate” means, for the Interest Period for any
Eurodollar Borrowing, a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
arithmetic mean, taken over each day in

- 26 -



--------------------------------------------------------------------------------



 



such Interest Period, of the aggregate of the maximum reserve percentages
(including any marginal, special, emergency or supplemental reserves) expressed
as a decimal established by the Board to which the Administrative Agent is
subject for eurocurrency funding (currently referred to as “Eurocurrency
liabilities” in Regulation D of the Board). Such reserve percentages shall
include those imposed pursuant to Regulation D. Eurodollar Loans shall be deemed
to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
          “Sterling” or “£” refers to the lawful currency of the United Kingdom.
          “Subsidiary” means, with respect to any Person (the “parent”) at any
date, (a) any other Person (other than a partnership) the accounts of which
would be consolidated with those of the parent in the parent’s consolidated
financial statements if such financial statements were prepared in accordance
with GAAP as of such date or (b) any partnership the accounts of which would be
consolidated with those of the parent in the parent’s consolidated financial
statements if such financial statements were prepared in accordance with GAAP as
of such date. References herein to “Subsidiaries” shall, unless the context
requires otherwise, be deemed to be references to Subsidiaries of the Parent.
          “Subsidiary Guarantors” means the Persons listed under the caption
“SUBSIDIARY GUARANTORS” on the signature pages hereto or which become a party
hereto as a “Subsidiary Guarantor” hereunder pursuant to any Joinder Agreement;
provided that, for the avoidance of doubt, “Subsidiary Guarantors” will not
include (a) any Project Entity, (b) any Immaterial Subsidiary, (c) FW Energie
B.V. and Foster Wheeler Europe B.V., (d) Foster Wheeler Power Systems, S.A.,
(e) Foster Wheeler Environmental Corporation, (f) FW Management Operations,
Ltd., (g) Perryville Service Company Ltd., (h) Continental Finance Company Ltd.,
(i) Foster Wheeler Power Company Ltd. — La Societe D’Energie Foster Wheeler
Ltee, (j) Foster Wheeler Canada Ltd., (k) Foster Wheeler Europe, (l) Foster
Wheeler (Malaysia) SDN. BHD., (m) Foster Wheeler Continental B.V., (n) FW
Netherlands C.V., (o) F.W. — Gestão E Serviços, S.A., (p) Foster Wheeler Asia
Pacific Pte. Ltd., (q) P.E. Consultants, Inc., (r) Manops Limited, (s) Foster
Wheeler Caribe Corporation, C.A., and (t) FW Overseas Operations Limited.
          “Swingline Exposure” means, at any time, the aggregate principal
amount of all Swingline Loans outstanding at such time. The Swingline Exposure
of any Lender at any time shall be its Applicable Percentage of the total
Swingline Exposure at such time.
          “Swingline Lender” means BNP Paribas, in its capacity as lender of
Swingline Loans hereunder.
          “Swingline Loan” means a Loan made pursuant to Section 2.04.
          “Syndicated”, when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans constituting such Borrowing, are made
pursuant to Section 2.01.

- 27 -



--------------------------------------------------------------------------------



 



          “Taxes” means any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.
          “Total Leverage Ratio” means as at any date the ratio of (a) all
Indebtedness of the Group Members (determined on a consolidated basis without
duplication in accordance with GAAP) on such date to (b) EBITDA for the period
ending on the last day of the most recent fiscal quarter for which financial
statements have been delivered pursuant to this Agreement.
          “Transactions” means (a) with respect to a Borrower, the execution,
delivery and performance by such Borrower of the Loan Documents to which it is a
party, the borrowing of Loans and the use of the proceeds thereof, and the
issuance of Letters of Credit hereunder and (b) with respect to an Obligor
(other than the Borrowers), the execution, delivery and performance by such
Obligor of the Loan Documents to which it is a party.
          “Type”, when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate or the Alternate
Base Rate.
          “Unapplied Equity Proceeds” means, at any date of determination,
(a) the aggregate cash proceeds received by the Parent in respect of its equity
capital (whether through the issuance of additional equity interests, through
the receipt of capital contributions to the Parent or otherwise) during the
period commencing on the Restatement Effective Date through and including such
date or determination minus (b) the aggregate amount of Investments made by the
Parent or any of its Subsidiaries pursuant to clauses (iii) and (iv) of
Section 8.05(a) during such period; provided that if the amount obtained
pursuant to clause (b) is greater than the amount obtained pursuant to clause
(a), then the amount of “Unapplied Equity Proceeds” for purposes of this
Agreement and each other Loan Document shall be deemed to be zero.
          “Withdrawal Liability” means liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
          SECTION 1.02. Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Syndicated Revolving Credit Loan” or “Incremental Loan”) or by Type (e.g., an
“ABR Loan”, or a “Eurodollar Loan”) or by Class and Type (e.g., a “Syndicated
ABR Revolving Credit Loan” or a “Syndicated Eurodollar Revolving Credit Loan”);
each Series of Incremental Loans shall be deemed a separate Class of Loans
hereunder. In similar fashion, (i) Borrowings may be classified and referred to
by Class, by Type and by Class and Type, and (ii) Commitments may be classified
and referred to by Class; each Series of Incremental Loan Borrowings and
Incremental Loan Commitments shall be deemed a separate Borrowing and Commitment
hereunder.
          SECTION 1.03. Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word

- 28 -



--------------------------------------------------------------------------------



 



“shall”. Any reference herein to “the date hereof”, “the date of this Agreement”
and words of similar import shall be deemed to mean July 30, 2010. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
an undertaking, obligation or liability in this Agreement shall be construed as
a reference to such undertaking, obligation or liability as the same shall from
time to time be modified or supplemented and (f) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
          SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Parent notifies the Administrative Agent that the Parent requests
an amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the Parent
that the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
          SECTION 1.05. Currencies; Currency Equivalents. At any time, any
reference in the definition of the term “Agreed Foreign Currency” or in any
other provision of this Agreement to the Currency of any particular nation means
the lawful currency of such nation at such time whether or not the name of such
Currency is the same as it was on the date hereof. Except as provided in
Section 2.10(d), for purposes of determining
     (i) whether the amount of any Revolving Credit Borrowing or Letter of
Credit, together with all other Revolving Credit Borrowings and Letters of
Credit then outstanding or to be borrowed or issued at the same time that such
Revolving Credit Borrowing or Letter of Credit is outstanding, would exceed the
aggregate amount of the Revolving Credit Commitments,
     (ii) whether the amount of any Incremental Borrowing of any Class, together
with all other Incremental Borrowings of such Class then outstanding or to be
borrowed at the same time that such Incremental Borrowing is outstanding, would
exceed the aggregate amount of the Incremental Commitments of such Class,
     (iii) the aggregate unutilized amount of the Commitments of any Class or

- 29 -



--------------------------------------------------------------------------------



 



     (iv) the Revolving Credit Exposure, the LC Exposure or the Incremental Loan
Exposure of any Class,
the outstanding principal amount of any Letter of Credit that is denominated in
any Foreign Currency shall be deemed to be the Dollar Equivalent of the amount
of the Foreign Currency of such Letter of Credit, determined as of the date of
such Letter of Credit. Wherever in this Agreement in connection with a Letter of
Credit a required minimum or multiple amount is expressed in Dollars, but such
Letter of Credit is denominated in a Foreign Currency, such amount shall be the
relevant Foreign Currency Equivalent of such Dollar amount (rounded to the
nearest 1,000 units of such Foreign Currency).
ARTICLE II
LOAN COMMITMENTS
          SECTION 2.01. Revolving Credit Commitments.
          (a) Revolving Credit Loans. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender agrees to make Syndicated Revolving
Credit Loans to the Borrowers from time to time during the Revolving Credit
Availability Period, in Dollars, in an aggregate principal amount that will not
result in such Lender’s Revolving Credit Exposure exceeding such Lender’s
Revolving Credit Commitment, provided that (i) the aggregate outstanding
principal amount of Revolving Credit Loans and Swingline Loans shall not at any
time exceed the Revolving Credit Loan Sublimit and (ii) the total Revolving
Credit Exposure shall not at any time exceed the total Revolving Credit
Commitments. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrowers may borrow, prepay and reborrow Revolving Credit
Loans.
          (b) Incremental Loans. In addition to Borrowings of Syndicated
Revolving Credit Loans pursuant to paragraph (a) above, at any time and from
time to time, the Company may request that any one or more of the Lenders or, at
the option of the Company, other financial institutions or funds selected by the
Company offer to enter into commitments to make additional revolving Incremental
Loans, in Dollars, under this paragraph (b) to the Borrowers. In the event that
one or more of the Lenders or such other financial institutions or funds offer,
in their sole discretion, to enter into such commitments, and such Lenders or
financial institutions or funds and the Company agree as to the amount of such
commitments that shall be allocated to the respective Lenders or financial
institutions or funds making such offers and the fees (if any) to be payable by
the Borrowers in connection therewith, such Lenders or financial institutions or
funds shall become obligated to make Incremental Loans under this Agreement in
an amount equal to the amount of their respective Incremental Loan Commitments
(and such financial institutions shall become “Incremental Lenders” hereunder).
The Incremental Loans to be made pursuant to any such agreement between the
Company in response to any such request by the Company shall be deemed to be a
separate “Series” of Incremental Loans for all purposes of this Agreement.
          Anything herein to the contrary notwithstanding, (i) the minimum
aggregate principal amount of Incremental Loan Commitments entered into pursuant
to any such request (and, accordingly, the minimum aggregate principal amount of
any Series of Incremental Loans) shall be

- 30 -



--------------------------------------------------------------------------------



 



$20,000,000 or a larger multiple of $1,000,000 and (ii) immediately after giving
effect to the establishment of each Incremental Loan Commitment, the sum of the
Net Commitment Increase Amount plus the Net Incremental Increase Amount plus the
aggregate undrawn amount of all Secured LOCs shall not exceed $225,000,000.
Except as otherwise expressly provided herein, the Incremental Loans of any
Series shall have the interest rate, participation and other fees, commitment
reduction schedule (if any) and maturity date, and be subject to such conditions
to effectiveness and initial credit extension, as shall be agreed upon by the
respective Incremental Lenders of such Series, the Company and (other than in
the case of any commitment reduction schedule or maturity date) the
Administrative Agent (which agreement by the Administrative Agent shall not be
unreasonably withheld), provided that in any event (i) the Incremental Loans
shall be subject to, and entitled to the benefits of, the collateral security
and Guarantees provided for herein and in the other Loan Documents on an equal
and ratable basis with each other Guaranteed Obligation, (ii) the maturity for
Incremental Loans shall not be earlier than the Commitment Termination Date and
may be later than the Commitment Termination Date to the extent so agreed by the
Company and such Incremental Lenders and (iii) the weighted
average-life-to-maturity for each Series of Incremental Loans shall not be
shorter than the remaining Revolving Credit Availability Period.
          Following the acceptance by the Company of the offers made by any one
or more Lenders to make any Series of Incremental Loans pursuant to the
foregoing provisions of this paragraph (b), each Incremental Lender in respect
of such Series of Incremental Loans severally agrees, on the terms and
conditions of this Agreement, to make such Incremental Loans to the Borrowers
during the period from and including the date of such acceptance to and
including the commitment termination date specified in the agreement entered
into with respect to such Series in an aggregate principal amount up to but not
exceeding the amount of the Incremental Loan Commitment of such Incremental
Lender in respect of such Series as in effect from time to time. Thereafter,
subject to the terms and conditions of this Agreement, the Borrowers may convert
Incremental Loans of such Series of one Type into Incremental Loans of such
Series of another Type (as provided in Section 2.07) or continue Incremental
Loans of such Series of one Type as Incremental Loans of such Series of the same
Type (as provided in Section 2.07).
          SECTION 2.02. Loans and Borrowings.
          (a) Obligations Several. Each Revolving Credit Loan or Incremental
Loan of a particular Class and Type (other than Swingline Loans, as to which the
provisions of Section 2.04 shall be applicable) shall be made as part of a
Borrowing consisting of Loans of such Class and Type made by the respective
Lenders ratably in accordance with their respective Commitments of such Class.
The failure of any such Lender to make any Loan required to be made by it shall
not relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.
          (b) Type of Loans. Subject to Section 2.14, each Syndicated Borrowing
of a Class shall be constituted entirely of ABR Loans or of Eurodollar Loans of
such Class as the respective Borrower may request in accordance herewith. Each
Lender at its option may make any Eurodollar Loan by causing any domestic or
foreign branch or Affiliate of such Lender to

- 31 -



--------------------------------------------------------------------------------



 



make such Loan; provided that any exercise of such option shall not affect the
obligation of such Borrower to repay such Loan in accordance with the terms of
this Agreement.
          (c) Minimum Amounts. Each Revolving Credit Loan or Incremental Loan
Borrowing (whether Eurodollar, Syndicated ABR or Swingline) shall be in an
aggregate amount of $1,000,000 or a larger multiple of $1,000,000; provided that
(i) each Swingline Loan shall be in an amount equal to $500,000 or a larger
multiple of $250,000 and (ii) any Borrowing of a Class may be in an aggregate
amount that is equal to the entire unused balance of the total Commitments of
such Class or, in the case of Revolving Credit Loans, that is required to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(f). Borrowings of more than one Class and Type may be outstanding
at the same time; provided that there shall not at any time be more than a total
of ten Eurodollar Borrowings outstanding.
          (d) Limitations on Interest Periods. Notwithstanding any other
provision of this Agreement, a Borrower shall not be entitled to request (or to
elect to convert to or continue as a Eurodollar Borrowing) any Revolving Credit
Borrowing if the Interest Period requested therefor would end after the
Commitment Termination Date, or any Incremental Loan Borrowing of any Series if
the Interest Period requested therefor would end after the commitment
termination date for such Series.
          SECTION 2.03. Requests for Borrowings.
          (a) Notice by the Borrowers. To request a Syndicated Borrowing, the
respective Borrower shall notify the Administrative Agent of such request by
telephone (i) in the case of a Eurodollar Borrowing, not later than 11:00 a.m.,
New York City time, three Business Days before the date of the proposed
Borrowing or (ii) in the case of a Syndicated ABR Borrowing, not later than
11:00 a.m., New York City time, on the date of the proposed Borrowing; provided
that any such notice of a Revolving ABR Borrowing to finance the reimbursement
of an LC Disbursement as contemplated by Section 2.05(f) may be given not later
than 10:00 a.m., New York City time, on the date of the proposed Borrowing. Each
such telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy or other electronic transmission to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the relevant Borrower.
          (b) Content of Request for Syndicated Loans. Each telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:
     (i) whether such Borrowing is to be a Revolving Credit Borrowing or an
Incremental Borrowing (and, if so, which Series of Incremental Loans will arise
therefrom);
     (ii) the aggregate amount of the requested Borrowing;
     (iii) the date of such Borrowing, which shall be a Business Day;
     (iv) in the case of a Syndicated Borrowing, whether such Borrowing is to be
an ABR Borrowing or a Eurodollar Borrowing;

- 32 -



--------------------------------------------------------------------------------



 



     (v) in the case of a Eurodollar Borrowing, the Interest Period therefor,
which shall be a period contemplated by the definition of the term “Interest
Period” and permitted under Section 2.02(d); and
     (vi) the location and number of the respective Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of
Section 2.06.
          (c) Notice by the Administrative Agent to the Lenders. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Revolving Credit Lender or relevant
Incremental Lenders, as the case may be, of the details thereof and of the
amounts of such Lender’s Loan to be made as part of the requested Borrowing.
          (d) Failure to Elect. If no election as to the Type of a Syndicated
Borrowing is specified, then the requested Borrowing shall be an ABR Borrowing.
If a Eurodollar Borrowing is requested but no Interest Period is specified, the
requested Borrowing shall be a Eurodollar Borrowing having an Interest Period of
one month’s duration.
          SECTION 2.04. Swingline Loans.
          (a) Agreement to Make Swingline Loans. Subject to the terms and
conditions set forth herein, the Swingline Lender agrees to make Swingline Loans
to the Borrowers from time to time during the Revolving Credit Availability
Period, in Dollars, in an aggregate principal amount at any time outstanding
that will not result in (i) the aggregate principal amount of outstanding
Swingline Loans exceeding $10,000,000, (ii) the aggregate outstanding principal
amount of Revolving Credit Loans and Swingline Loans exceeding the Revolving
Credit Loan Sublimit or (iii) the total Revolving Credit Exposures exceeding the
aggregate Revolving Credit Commitments, provided that the Swingline Lender shall
not be required to make a Swingline Loan to refinance an outstanding Swingline
Loan. All Swingline Loans shall be ABR Loans. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrowers may borrow,
prepay and reborrow Swingline Loans.
          (b) Notice of Swingline Loans by the Borrowers. To request a Swingline
Loan, the respective Borrower shall notify the Administrative Agent of such
request by telephone (confirmed by telecopy or other electronic transmission)
not later than 12:00 noon, New York City time, on the day of such proposed
Swingline Loan. Each such notice shall be irrevocable and shall specify the
requested date (which shall be a Business Day) and the amount of the requested
Swingline Loan. The Administrative Agent will promptly advise the Swingline
Lender of any such notice received from a Borrower. The Swingline Lender shall
make each Swingline Loan available to such Borrower by means of a credit to the
general deposit account of such Borrower with the Swingline Lender (or, in the
case of a Swingline Loan made to finance the reimbursement of an LC Disbursement
as provided in Section 2.05(f), by remittance to the applicable Issuing Lender)
by 3:00 p.m., New York City time, on the requested date of such Swingline Loan.
          (c) Participations by Lenders in Swingline Loans. The Swingline Lender
may, by written notice given to the Administrative Agent not later than
10:00 a.m., New York

- 33 -



--------------------------------------------------------------------------------



 



City time on any Business Day, require the Revolving Credit Lenders to acquire
participations on such Business Day in all or a portion of the Swingline Loans
then outstanding. Such notice to the Administrative Agent shall specify the
aggregate amount of Swingline Loans in which the applicable Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each applicable Lender, specifying in such notice such
Lender’s Applicable Percentage of such Swingline Loan or Loans. Each Lender
hereby absolutely and unconditionally agrees, upon receipt of notice as provided
above in this paragraph, to pay to the Administrative Agent, for account of the
Swingline Lender, such Lender’s Applicable Percentage of such Swingline Loan or
Loans, provided that no Lender shall be required to purchase a participation in
a Swingline Loan pursuant to this paragraph (c) if (x) the conditions set forth
in Section 6.02 would not be satisfied in respect of a Borrowing at the time
such Swingline Loan was made and (y) the Required Revolving Credit Lenders shall
have so notified the Swingline Lender in writing before such Swingline Loan was
made and shall not have subsequently determined that the circumstances giving
rise to such conditions not being satisfied no longer exist.
          Subject to the foregoing, each Revolving Credit Lender acknowledges
and agrees that its obligation to acquire participations in Swingline Loans
pursuant to this paragraph (c) is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Revolving Credit
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each Revolving Credit Lender
shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Credit Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Revolving Credit Lenders. The Administrative Agent shall
notify the applicable Borrower of any participations in any Swingline Loan
acquired pursuant to this paragraph (c), and thereafter payments in respect of
such Swingline Loan shall be made to the Administrative Agent and not to the
Swingline Lender. Any amounts received by the Swingline Lender from such
Borrower (or other party on behalf of such Borrower) in respect of a Swingline
Loan after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Lenders that shall have made their payments
pursuant to this paragraph and to the Swingline Lender, as their interests may
appear. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve a Borrower of any default in the payment thereof.
          SECTION 2.05. Letters of Credit.
          (a) General. Subject to the terms and conditions set forth herein
(including the penultimate paragraph of Section 2.05(b)), in addition to the
Revolving Credit Loans provided for in Section 2.01, any Borrower may request
the issuance of Letters of Credit for its own account (or for the account of any
of its Subsidiaries) by an Issuing Lender, at any time and from time to time
during the period commencing on the Restatement Effective Date through and
including the date five Business Days preceding the Commitment Termination Date,
which Letters of Credit may be denominated in Dollars or in any Agreed Foreign
Currency and shall be

- 34 -



--------------------------------------------------------------------------------



 



in such form as is acceptable to such Issuing Lender in its reasonable
determination, provided that no Issuing Lender shall be under any obligation to
issue any Letter of Credit if the issuance of such Letter of Credit would
violate one or more of the policies of such Issuing Lender generally applicable
to the issuance of letters of credit (other than policies as to expiration dates
that conflict with Section 2.05(d)). Letters of Credit issued hereunder shall
constitute utilization of the Revolving Credit Commitments up to the aggregate
amount available to be drawn thereunder.
          (b) Notice of Issuance; Redesignation, Etc. To request the issuance of
a Letter of Credit (or the amendment, renewal or extension of an outstanding
Letter of Credit), the respective Borrower shall hand deliver or telecopy (or
transmit by electronic communication, if arrangements for doing so have been
approved by the respective Issuing Lender) to an Issuing Lender and the
Administrative Agent (by the times specified in the next following sentence) a
notice requesting the issuance of such Letter of Credit, or identifying the
Letter of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (d) of this Section), the amount and Currency of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. Such notice shall be given to the Administrative Agent (i) in the
case of a Letter of Credit to be denominated in Dollars, not later than 11:00
a.m., New York City time, three Business Days before the date of the proposed
issuance, amendment, renewal or extension and (ii) in the case of a Letter of
Credit to be denominated in a Foreign Currency, not later than 11:00 a.m.,
London time, three Business Days (or four Business Days if longer notice is
determined by the Administrative Agent to be required) before the date of the
proposed issuance, amendment, renewal or extension.
          If requested by such Issuing Lender, such Borrower also shall submit a
letter of credit application on such Issuing Lender’s standard form in
connection with any request for a Letter of Credit. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by a Borrower to, or entered into by a Borrower with, an Issuing
Lender relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.
          Each Issuing Lender shall promptly notify the Administrative Agent of
any Letters of Credit issued, amended, renewed or extended by it hereunder (or
any Letter of Credit that shall have been cancelled or terminated) and shall
deliver a report (in form and substance reasonably acceptable to the
Administrative Agent) on the last Business Day of each month after the
Restatement Effective Date detailing its Letter of Credit activity under this
Agreement during such month.
          (c) Limitation on Amount. A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit the respective Borrower shall be deemed to represent
and warrant that), after giving effect to such issuance, amendment, renewal or
extension the total Revolving Credit Exposure shall not exceed the total
Revolving Credit Commitments.
          (d) Expiration Date. The applicable Borrower will have the right to
request that the expiration date for a Letter of Credit be fixed (without giving
effect to any extension

- 35 -



--------------------------------------------------------------------------------



 



thereof by reason of an interruption of business) for any date selected by such
Borrower that is not later than five Business Days prior to the Commitment
Termination Date. If any Letter of Credit includes an extension clause, it may
provide that the respective Issuing Lender shall have the option to refuse to
extend the expiration of such Letter of Credit to a date that is later than five
Business Days prior to the Commitment Termination Date (and with respect to each
such Letter of Credit, the Issuing Lender shall refuse to do so) or that
automatic extensions thereof will not be effective if the extended expiration
date is later than the date five Business Days prior to the Commitment
Termination Date.
          (e) Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) by any Issuing
Lender, and without any further action on the part of such Issuing Lender or any
Lender, such Issuing Lender hereby grants to each Revolving Credit Lender, and
each Revolving Credit Lender hereby acquires from such Issuing Lender, a
participation in such Letter of Credit equal to such Revolving Credit Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit. Such granting and acquisition of participations in Existing
Letters of Credit shall occur automatically and without further action on the
Restatement Effective Date. Each Revolving Credit Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this paragraph is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Credit Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever.
          In consideration and in furtherance of the foregoing, each Revolving
Credit Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for account of the respective Issuing Lender, such
Revolving Credit Lender’s Applicable Percentage of the Dollar Equivalent of each
LC Disbursement (calculated on the date of such LC Disbursement) made by such
Issuing Lender in respect of Letters of Credit issued by such Issuing Lender
promptly upon the request of such Issuing Lender at any time from the time of
such LC Disbursement until such LC Disbursement is reimbursed by the respective
Borrower or at any time after any reimbursement payment is required to be
refunded to such Borrower for any reason. Such payment shall be made without any
offset, abatement, withholding or reduction whatsoever. Each such payment shall
be made in the same manner as provided in Section 2.06 with respect to Revolving
Credit Loans made by such Revolving Credit Lender (and Section 2.06 shall apply,
mutatis mutandis, to the payment obligations of the Revolving Credit Lenders),
and the Administrative Agent shall promptly pay to such Issuing Lender the
amounts so received by it from the Revolving Credit Lenders. Promptly following
receipt by the Administrative Agent of any payment from a Borrower pursuant to
the next following paragraph, the Administrative Agent shall distribute such
payment to the respective Issuing Lender or, to the extent that the Revolving
Credit Lenders have made payments pursuant to this paragraph to reimburse such
Issuing Lender, then to such Revolving Credit Lenders and such Issuing Lender as
their interests may appear. Any payment made by a Lender pursuant to this
paragraph to reimburse an Issuing Lender for any LC Disbursement shall not
constitute a Loan and shall not relieve the respective Borrower of its
obligation to reimburse such LC Disbursement.

- 36 -



--------------------------------------------------------------------------------



 



          (f) Reimbursement. If an Issuing Lender shall make any LC Disbursement
in respect of a Letter of Credit, the respective Borrower shall reimburse such
Issuing Lender in respect of such LC Disbursement by paying to the
Administrative Agent an amount equal to the Dollar Equivalent of such LC
Disbursement (calculated on the date of such LC Disbursement) not later than
12:00 noon, New York City time, on the Business Day immediately following the
day that such Borrower receives notice of such LC Disbursement, provided that,
if the Dollar Equivalent of such LC Disbursement is not less than $1,000,000,
such Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 or 2.04 that such payment be financed
with a Syndicated ABR Borrowing or a Swingline Loan in an equivalent amount and,
to the extent so financed, such Borrower’s obligation to make such payment shall
be discharged and replaced by the resulting Syndicated ABR Borrowing or
Swingline Loan.
          If the respective Borrower fails to make such payment when due, the
Administrative Agent shall notify each Revolving Credit Lender of the applicable
LC Disbursement, the payment then due from such Borrower in respect thereof and
such Revolving Credit Lender’s Applicable Percentage of the Dollar Equivalent
thereof.
          (g) Obligations Absolute. A Borrower’s obligation to reimburse LC
Disbursements made in respect of a Letter of Credit issued for its account as
provided in paragraph (f) of this Section shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, or any term
or provision therein, (ii) any draft or other document presented under a Letter
of Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the respective Issuing Lender under a Letter of Credit against presentation of a
draft or other document that does not comply strictly with the terms of such
Letter of Credit and (iv) any other event or circumstance whatsoever, whether or
not similar to any of the foregoing, that might, but for the provisions of this
Section 2.05, constitute a legal or equitable discharge of such Borrower’s
obligations hereunder.
          Neither the Administrative Agent, the Revolving Credit Lenders nor any
Issuing Lender, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit by any Issuing Lender or any payment or failure to make any
payment thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of such Issuing Lender;
provided that the foregoing shall not be construed to excuse an Issuing Lender
from liability to the Borrowers to the extent of any direct damages (as opposed
to consequential damages, claims in respect of which are hereby waived by the
Borrowers to the extent permitted by applicable law) suffered by the Borrowers
that are caused by such Issuing Lender’s gross negligence or willful misconduct
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that:

- 37 -



--------------------------------------------------------------------------------



 



     (i) an Issuing Lender may accept documents that appear on their face to be
in substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit;
     (ii) an Issuing Lender shall have the right, in its sole discretion, to
decline to accept such documents and to make such payment if such documents are
not in strict compliance with the terms of such Letter of Credit; and
     (iii) this sentence shall establish the standard of care to be exercised by
an Issuing Lender when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof (and the parties hereto
hereby waive, to the extent permitted by applicable law, any standard of care
inconsistent with the foregoing).
          (h) Disbursement Procedures. The Issuing Lender for any Letter of
Credit shall, within a reasonable time following its receipt thereof, examine
all documents purporting to represent a demand for payment under any Letter of
Credit. Such Issuing Lender shall promptly after such examination notify the
Administrative Agent and the relevant Borrower for whose account such Letter of
Credit was issued by telephone (confirmed by telecopy) of such demand for
payment and whether such Issuing Lender has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve such Borrower of its obligation to reimburse such Issuing
Lender and the Revolving Credit Lenders with respect to any such LC
Disbursement.
          (i) Interim Interest. If the Issuing Lender for any Letter of Credit
shall make any LC Disbursement, then, unless the Borrowers shall reimburse such
LC Disbursement in full on the date such LC Disbursement is made, the unpaid
amount thereof shall bear interest, for each day from and including the date
such LC Disbursement is made to but excluding the date that the Borrowers
reimburse such LC Disbursement, at the rate per annum then applicable to
Syndicated ABR Loans; provided that, if the Borrowers fail to reimburse such LC
Disbursement when due pursuant to paragraph (f) of this Section, then
Section 2.12(c) shall apply. Interest accrued pursuant to this paragraph shall
be for the account of such Issuing Lender, except that interest accrued on and
after the date of payment by any Revolving Credit Lender pursuant to paragraph
(f) of this Section to reimburse such Issuing Lender shall be for the account of
such Revolving Credit Lender to the extent of such payment.
          (j) Existing Letters of Credit. Any letter of credit that has been
issued under the Existing Credit Agreement by an Issuing Lender hereunder and
that is designated as a “Letter of Credit” hereunder by the Company in a notice
substantially in the form of Exhibit H to the Administrative Agent and such
Issuing Lender on the Restatement Effective Date (each such letter of credit
being referred to herein as an “Existing Letter of Credit”) shall, on the
Restatement Effective Date, become a Letter of Credit of such Issuing Lender
hereunder.
          (k) Cash Collateralization. If any Borrower shall be required to
provide cover for LC Exposure pursuant to paragraph (c) or (d) of Section 2.10,
or the last paragraph of

- 38 -



--------------------------------------------------------------------------------



 



Article IX, such Borrower shall immediately deposit into a segregated collateral
account or accounts (collectively, the “Letter of Credit Collateral Account”) in
the name and under the dominion and control of the Administrative Agent cash in
an amount in Dollars equal to the amount required under said paragraphs of
Section 2.10 or the last paragraph of Article IX, as applicable. Such deposit
shall be held by the Administrative Agent as collateral in the first instance
for the LC Exposure under this Agreement and, subject to the immediately
following paragraph, thereafter for the payment of the other Guaranteed
Obligations, and for these purposes each Borrower hereby grants a security
interest to the Administrative Agent for the benefit of the Lenders in such
Letter of Credit Collateral Account and in any financial assets (as defined in
the Uniform Commercial Code) or other property held therein.
          Amounts deposited in the Letter of Credit Collateral Account by any
Borrower pursuant to paragraph (c) or (d) of Section 2.10 shall be retained by
the Administrative Agent and (i) in the case of amounts deposited pursuant to
said paragraph (c), (x) applied to the payment of LC Disbursements in respect of
Letters of Credit as and when the same shall become due (applied ratably to the
respective amounts then due and payable to the respective Issuing Lenders) and
(y) when all Letters of Credit shall have been drawn in full or terminated or
expired or the condition set forth in said paragraph (c) ceases to exist, any
balance therein shall be remitted to such Borrower upon three Business Days’
prior request to the Administrative Agent and (ii) in the case of amounts
deposited pursuant to said paragraph (d), either (x) applied to the payment when
due of that portion of the LC Disbursements made by the respective Issuing
Lenders in excess of the amount thereof that the Revolving Credit Lenders are
required to pay to the Issuing Lenders under paragraph (e) of this Section in
respect of drawings on Letters of Credit (applied to the respective Issuing
Lenders ratably in accordance with such excess amounts held by them) or (y)
remitted to such Borrower as and to the extent required by Section 2.10(d),
provided that, if any Event of Default shall occur and be continuing and the
Lenders shall request the provision of cover for outstanding Letters of Credit
pursuant to the last paragraph of Article IX, then the amounts deposited
pursuant to paragraph (c) or (d) of Section 2.10 shall be deemed to have instead
been deposited pursuant to the last paragraph of Article IX.
          Amounts deposited in the Letter of Credit Collateral Account by any
Borrower pursuant to the last paragraph of Article IX shall be retained by the
Administrative Agent until the payment in full of all Guaranteed Obligations and
shall be applied as follows: first, to the payment of LC Disbursements in
respect of Letters of Credit (applied to the LC Disbursements of the respective
Issuing Lenders ratably in accordance with the respective amounts thereof),
second, to the ratable payment of other Guaranteed Obligations that are then due
and payable and third, after the payment in full of all Guaranteed Obligations,
any balance in the Letter of Credit Collateral Account shall be remitted to such
Borrower.
          SECTION 2.06. Funding of Revolving Credit and Incremental Loan
Borrowings.
          (a) Funding by Lenders. Each Lender shall make each Revolving Credit
Loan or Incremental Loan to be made by it hereunder on the proposed date thereof
by wire transfer of immediately available funds by 1:00 p.m., New York City
time, to the account of the Administrative Agent most recently designated by it
for such purpose by notice to the Lenders; provided that Swingline Loans shall
be made as provided in Section 2.04. The Administrative Agent will make such
Loans available to the respective Borrower by promptly crediting the

- 39 -



--------------------------------------------------------------------------------



 



amounts so received, in like funds, to an account of such Borrower designated by
such Borrower in the applicable Borrowing Request; provided that Syndicated ABR
Borrowings made to finance the reimbursement of an LC Disbursement as provided
in Section 2.05(f) shall be remitted by the Administrative Agent to the
respective Issuing Lender.
          (b) Presumption by Administrative Agent. Unless the Administrative
Agent shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption and in
its sole discretion, make available to the relevant Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and such Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to such Borrower
to but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the Federal Funds Effective Rate or (ii) in the case of
such Borrower, the interest rate applicable to ABR Loans. If such Lender pays
such amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.
          SECTION 2.07. Interest Elections.
          (a) Elections for Syndicated Borrowings. Subject to Section 2.03(d),
the Loans constituting each Syndicated Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurodollar
Borrowing, shall have the Interest Period specified in such Borrowing Request.
Thereafter, the respective Borrower may elect to convert such Borrowing to a
Borrowing of a different Type or to continue such Borrowing as a Borrowing of
the same Type and, in the case of a Eurodollar Borrowing, may elect the Interest
Period therefor, all as provided in this Section; provided that (i) a Syndicated
Borrowing of a Class may only be continued or converted into a Syndicated
Borrowing of the same Class and (ii) no Eurodollar Borrowing of any Class may be
continued if, after giving effect thereto, the aggregate Revolving Credit
Exposures or Incremental Loan Exposures of the relevant Class would exceed the
aggregate Commitments. The respective Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders of the respective Class
holding the Loans constituting such Borrowing, and the Loans constituting each
such portion shall be considered a separate Borrowing. This Section shall not
apply to Swingline Borrowings, which may not be converted or continued.
          (b) Notice of Elections. To make an election pursuant to this Section,
a Borrower shall notify the Administrative Agent of such election by telephone
by the time that a Borrowing Request would be required under Section 2.03 if
such Borrower were requesting a Syndicated Borrowing of the Type resulting from
such election to be made on the effective date of such election. Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly (but no later than the close of business on the date of such request)
by hand delivery or telecopy or other electronic transmission to the
Administrative Agent of a written

- 40 -



--------------------------------------------------------------------------------



 



Interest Election Request in a form approved by the Administrative Agent and
signed by the relevant Borrower.
          (c) Content of Interest Election Requests. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:
     (i) the Borrowing (including the Class) to which such Interest Election
Request applies and, if different options are being elected with respect to
different portions thereof, the portions thereof to be allocated to each
resulting Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) of this paragraph shall be specified for each resulting
Borrowing);
     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
     (iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period” and permitted under
Section 2.02(d).
          (d) Notification by Administrative Agent to Lenders. Promptly
following receipt of an Interest Election Request, the Administrative Agent
shall advise each affected Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing.
          (e) Failure to Elect; Events of Default. If the respective Borrower
fails to deliver a timely and complete Interest Election Request with respect to
a Eurodollar Borrowing prior to the end of the Interest Period therefor, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be converted to a Syndicated ABR Borrowing of the
same Class. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent at the
request of the Required Revolving Credit Lenders (in the case of Revolving
Credit Borrowings) or the Required Incremental Lenders for a particular Series
(in the case of Incremental Borrowings of such Series) so notifies such
Borrower, then, so long as an Event of Default is continuing no outstanding
Eurodollar Borrowing may have an Interest Period of more than one month’s
duration.
          SECTION 2.08. Termination, Reduction and Increase of Revolving Credit
Commitments.
          (a) Scheduled Termination and Reduction. Unless previously terminated,
(i) the Revolving Credit Commitments shall terminate at the close of business on
the Commitment Termination Date and (ii) the Incremental Loan Commitments of any
Series shall terminate on the close of business on the commitment termination
date, and shall reduce on the dates and in the amounts (if any), in each case
specified in the agreement establishing such Series pursuant to Section 2.01(b).

- 41 -



--------------------------------------------------------------------------------



 



          (b) Voluntary Terminations and Reductions. The Borrowers may at any
time terminate, or from time to time reduce, the Commitments of any Class;
provided that (i) each reduction of the Commitments of such Class shall be in an
amount that is at least equal to $10,000,000 or any greater multiple of
$5,000,000, (ii) the Borrowers shall not terminate or reduce the Revolving
Credit Commitments if, after giving effect to any concurrent prepayment of
Revolving Credit Loans (or cover for Letters of Credit by deposit by any Obligor
to the Letter of Credit Collateral Account) in accordance with the terms hereof,
the total Revolving Credit Exposures would exceed the total Revolving Credit
Commitments and (iii) the Borrowers shall not terminate or reduce the
Incremental Loan Commitments of any Series if, after giving effect to any
concurrent prepayment of the Incremental Loans of such Series in accordance with
Section 2.10, the total Incremental Loan Exposures of such Series would exceed
the total Incremental Loan Commitments of such Series.
          (c) Notification of Termination or Reduction. The Borrowers shall
notify the Administrative Agent of any election to terminate or reduce
Commitments of any Class under paragraph (b) of this Section at least three
Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any such notice, the Administrative Agent shall advise the affected
Lenders of the contents thereof. Each notice delivered by the Borrowers pursuant
to this Section shall be irrevocable; provided that a notice of termination of
Commitments of a Class delivered by the Borrowers may state that such notice is
conditioned upon the issuance of securities or the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrowers (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.
          (d) Effect of Termination or Reduction. Any termination or reduction
of the Commitments of a Class shall be permanent. Each reduction of the
Commitments of a Class shall be made ratably among the Lenders of such Class in
accordance with their respective Commitments.
          (e) Increase of the Commitments.
     (i) Requests for Increase by Borrowers. The Borrowers may, at any time
prior to the Commitment Termination Date, propose that the Revolving Credit
Commitments be increased (each such proposed increase being a “Commitment
Increase”) by notice to the Administrative Agent, specifying each existing
Revolving Credit Lender (each an “Increasing Lender”) and/or each additional
lender (each an “Assuming Lender”) that shall have agreed to an additional
Revolving Credit Commitment and the date on which such increase is to be
effective (the “Commitment Increase Date”), which shall be a Business Day at
least three Business Days after delivery of such notice and 30 days prior to the
Commitment Termination Date; provided that:
     (A) the minimum amount of any such increase shall be $20,000,000 or a
larger multiple of $1,000,000, and the minimum amount of the Revolving Credit
Commitment of any Assuming Lender, and the minimum amount of the increase of the
Revolving Credit Commitment of any Increasing Lender, as part of such

- 42 -



--------------------------------------------------------------------------------



 



     Commitment Increase shall be $5,000,000 or a larger multiple of $1,000,000
in excess thereof;
     (B) immediately after giving effect to each Commitment Increase, the sum of
the Net Commitment Increase Amount plus the Net Incremental Increase Amount plus
the aggregate undrawn amount of all Secured LOCs shall not exceed $225,000,000;
     (C) the Company shall have delivered to the Administrative Agent
certificate of the Company stating on such Commitment Increase Date that (i) no
Default has occurred and is continuing and (ii) the representations and
warranties contained in this Agreement are true and correct in all material
respects as if made on and as of such date (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, as of such
specific date); and
     (D) each Assuming Lender shall be acceptable to the Administrative Agent
and each Issuing Lender (who agree not to withhold acceptance unreasonably).
     (ii) Effectiveness of Commitment Increase. Each Assuming Lender, if any,
shall become a Revolving Credit Lender hereunder as of such Commitment Increase
Date and the Revolving Credit Commitment of any Increasing Lender and such
Assuming Lender shall be increased as of such Commitment Increase Date; provided
that:
     (x) the Administrative Agent shall have received on or prior to 11:00 a.m.,
New York City time, on such Commitment Increase Date (or on or prior to a time
on an earlier date specified by the Administrative Agent) a certificate of a
duly authorized officer of the Company stating that each of the applicable
conditions to such Commitment Increase set forth in the foregoing paragraph
(i) has been satisfied; and
     (y) each Assuming Lender or Increasing Lender shall have delivered to the
Administrative Agent, on or prior to 11:00 a.m., New York City time on such
Commitment Increase Date (or on or prior to a time on an earlier date specified
by the Administrative Agent), an agreement, in form and substance reasonably
satisfactory to the Borrowers and the Administrative Agent, pursuant to which
such Lender shall, effective as of such Commitment Increase Date, undertake a
Revolving Credit Commitment or an increase of Revolving Credit Commitment duly
executed by such Assuming Lender and the Borrowers and acknowledged by the
Administrative Agent.
Promptly following satisfaction of such conditions, the Administrative Agent
shall notify the Revolving Credit Lenders (including any Assuming Lenders)
thereof and of the occurrence of the Commitment Increase Date by facsimile
transmission or electronic messaging system.

- 43 -



--------------------------------------------------------------------------------



 



     (iii) Recordation into Register. Upon its receipt of an agreement referred
to in clause (ii)(y) above executed by an Assuming Lender or any Increasing
Lender, together with the certificate referred to in clause (ii)(x) above, the
Administrative Agent shall, if such agreement has been completed, (x) accept
such agreement, (y) record the information contained therein in the Register and
(z) give prompt notice thereof to the Borrowers.
     (iv) Adjustments of Borrowings. On the Commitment Increase Date, the
Borrowers shall (A) prepay in full the outstanding Revolving Credit Loans (if
any) made to them, (B) simultaneously borrow new Revolving Credit Loans
hereunder in an amount equal to such prepayment and (C) pay to the Revolving
Credit Lenders the amounts, if any, payable under Section 2.15 as a result of
any such prepayment; provided that with respect to subclauses (A) and (B),
(x) the prepayment to, and borrowing from, any existing Lender shall be effected
by book entry to the extent that any portion of the amount prepaid to such
Lender will be subsequently borrowed from such Lender and (y) the existing
Lenders, the Increasing Lenders and the Assuming Lenders shall make and receive
payments among themselves, in a manner acceptable to the Administrative Agent,
so that, after giving effect thereto, the Revolving Credit Borrowings are held
ratably by the Revolving Credit Lenders in accordance with the respective
Revolving Credit Commitments of the Revolving Credit Lenders (after giving
effect to such Commitment Increase). Concurrently therewith, the Revolving
Credit Lenders shall be deemed to have adjusted their participation interests in
any outstanding Letters of Credit so that such interests are held ratably in
accordance with their Revolving Credit Commitments as so increased.
     SECTION 2.09. Repayment of Loans; Evidence of Debt.
          (a) Repayment. The Borrowers hereby unconditionally jointly and
severally promise to pay the Loans of each Class as follows:
     (i) to the Administrative Agent for account of the Revolving Credit
Lenders, the outstanding principal amount of the Syndicated Revolving Credit
Loans on the Commitment Termination Date;
     (ii) to the Swingline Lender, the then unpaid principal amount of each
Swingline Loan on the earlier of the Commitment Termination Date and the fifth
Business Day after such Swingline Loan is made; and
     (iii) to the Administrative Agent for account of the Incremental Lenders of
any Series, the outstanding principal amount of the Incremental Loans of such
Series on the maturity date for such Incremental Loans specified at the date
such Incremental Loans are established hereunder.
          (b) Manner of Payment. Prior to any repayment or prepayment of any
Borrowings of any Class hereunder, the respective Borrower shall select the
Borrowing or Borrowings of such Class to be paid and shall notify the
Administrative Agent by telephone (confirmed by telecopy) of such selection not
later than 11:00 a.m., New York City time, three

- 44 -



--------------------------------------------------------------------------------



 



Business Days before the scheduled date of such repayment; provided that each
repayment of Borrowings of a Class shall be applied to repay any outstanding ABR
Borrowings of such Class before any other Borrowings of such Class. If the
respective Borrower fails to make a timely selection of the Borrowing or
Borrowings to be repaid or prepaid, such payment shall be applied, first, to pay
any outstanding ABR Borrowings of the applicable Class and, second, to other
Borrowings of such Class in the order of the remaining duration of their
respective Interest Periods (the Borrowing with the shortest remaining Interest
Period to be repaid first). Each payment of a Syndicated Borrowing shall be
applied ratably to the Loans included in such Borrowing.
          (c) Maintenance of Records by Lenders. Each Revolving Credit Lender
and Incremental Lender shall maintain in accordance with its usual practice
records evidencing the indebtedness of each Borrower to such Lender resulting
from each Revolving Credit or Incremental Loan of any Series made by such
Lender, including the amounts of principal and interest payable and paid to such
Lender from time to time hereunder.
          (d) Maintenance of Records by the Administrative Agent. The
Administrative Agent shall maintain records in which it shall record (i) the
relevant Borrower, amount of each Revolving Credit Loan and Incremental Loan
made hereunder, the Class and Type thereof and each Interest Period therefor,
(ii) the amount of any principal or interest due and payable or to become due
and payable from such Borrower to each Lender of such Class hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder for
account of such Lenders and each such Lender’s share thereof.
          (e) Effect of Entries. The entries made in the records maintained
pursuant to paragraph (c) or (d) of this Section shall be prima facie evidence,
absent obvious error, of the existence and amounts of the obligations recorded
therein; provided that the failure of any Revolving Credit Lender or Incremental
Lender or the Administrative Agent to maintain such records or any error therein
shall not in any manner affect the obligation of a Borrower to repay the
Revolving Credit Loans or Incremental Loans made to it in accordance with the
terms of this Agreement.
          (f) Promissory Notes. Any Revolving Credit Lender or Incremental
Lender may request that Loans of any Class made by it be evidenced by a
promissory note. In such event, each Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender (or, if requested by
such Lender, to such Lender and its registered assigns) and in a form approved
by the Administrative Agent. Thereafter, the Loans evidenced by such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 11.08) be represented by one or more promissory notes in
such form payable to the payee named therein (or, if such promissory note is a
registered note, to such payee and its registered assigns).
          SECTION 2.10. Prepayment of Loans.
          (a) Optional Prepayments. The Borrowers shall have the right at any
time and from time to time to prepay any Syndicated Loans or Swingline Loans in
whole or in part,

- 45 -



--------------------------------------------------------------------------------



 



without premium or penalty, subject to prior notice in accordance with paragraph
(e) of this Section 2.10.
          (b) Mandatory Prepayments — Casualty Events and Asset Sales. The
Borrowers shall make prepayments of the Revolving Credit Loans and Incremental
Loans hereunder as follows (it being understood that the Borrowers shall not be
required to provide cover for LC Exposure as a result of any such events):
     (i) Casualty Events. Upon the date 365 days following the receipt by a
Borrower or any of its Restricted Subsidiaries of the proceeds of insurance,
condemnation award or other compensation in respect of any Casualty Event
affecting any property of such Borrower or any of its Restricted Subsidiaries
(or upon such earlier date as such Borrower or such Restricted Subsidiary, as
the case may be, shall have determined not to, directly or through one or more
of its Subsidiaries, repair or replace the property affected by such Casualty
Event or, directly or through one or more of its Subsidiaries, to apply the
proceeds of such Casualty Event to purchase other capital assets), such Borrower
shall prepay such Loans in an aggregate amount, if any, equal to 100% of the Net
Cash Proceeds of such Casualty Event not theretofore applied or committed to be
applied, directly or through one or more of its Subsidiaries, to the repair or
replacement of such property or purchase of other capital assets (it being
understood that if Net Cash Proceeds committed to be applied are not in fact
applied within twelve months of the respective Casualty Event, then such
Proceeds shall be applied to the prepayment of Loans as provided in this clause
(i) at the expiration of such twelve-month period), such prepayment to be
effected in each case in the manner and to the extent specified in clause
(iii) of this Section 2.10(b).
     (ii) Sale of Assets. Without limiting the obligation of the Borrowers to
obtain the consent of the Required Lenders to any Disposition not otherwise
permitted hereunder, each Borrower agrees, on or prior to the occurrence of any
Disposition affecting property of such Borrower or any of its Restricted
Subsidiaries, to deliver to the Administrative Agent a statement certified by a
Financial Officer, in form and detail reasonably satisfactory to the
Administrative Agent, of the estimated amount of the Net Cash Proceeds of such
Disposition that will (on the date of such Disposition) be received by such
Borrower or any of its Restricted Subsidiaries in cash and, unless such Borrower
or Restricted Subsidiary shall elect to reinvest such Net Cash Proceeds as
provided below, such Borrower or any other Borrower (at such Borrower’s option)
will prepay such Loans hereunder as follows:
     (x) upon the date of such Disposition, in an aggregate amount equal to 100%
of such estimated amount of the Net Cash Proceeds of such Disposition, to the
extent received by such Borrower or any of its Restricted Subsidiaries in cash
on the date of such Disposition; and
     (y) thereafter, quarterly, on the date of the delivery by the Parent to the
Administrative Agent pursuant to Section 7.01 of the financial statements for
any quarterly fiscal period or fiscal year, to the extent such Borrower or any
of its Restricted Subsidiaries shall receive Net Cash Proceeds during the
quarterly fiscal

- 46 -



--------------------------------------------------------------------------------



 



period ending on the date of such financial statements in cash under deferred
payment arrangements or Disposition Investments entered into or received in
connection with any Disposition, an amount equal to (A) 100% of the aggregate
amount of such Net Cash Proceeds minus (B) any transaction expenses associated
with Dispositions and not previously deducted in the determination of Net Cash
Proceeds plus (or minus, as the case may be) (C) any other adjustment received
or paid by such Borrower or any of its Restricted Subsidiaries pursuant to the
respective agreements giving rise to Dispositions and not previously taken into
account in the determination of the Net Cash Proceeds of Dispositions, provided
that, if prior to the date upon which such Borrower would otherwise be required
to make a prepayment under this clause (y) with respect to any quarterly fiscal
period, the aggregate amount of such Net Cash Proceeds (after giving effect to
the adjustments provided for in this clause (y)) shall exceed $25,000,000, then
such Borrower shall within three Business Days make a prepayment under this
clause (y) in an amount equal to such required prepayment.
Prepayments of Loans shall be effected in each case in the manner and to the
extent specified in clause (iii) of this Section 2.10(b).
     Notwithstanding the foregoing, a Borrower shall not be required to make a
prepayment pursuant to this Section 2.10(b)(ii) with respect to the Net Cash
Proceeds from any Disposition in the event that such Borrower advises the
Administrative Agent at the time a prepayment is required to be made under the
foregoing clauses (x) or (y) that it or such Restricted Subsidiary intends to
reinvest, directly or through one of more of its Subsidiaries, such Net Cash
Proceeds into assets pursuant to one or more Capital Expenditures or
acquisitions of assets permitted hereunder, so long as the Net Cash Proceeds
from any Disposition by such Borrower or any of its Restricted Subsidiaries are
in fact so reinvested within twelve months of such Disposition (it being
understood that, in the event more than one Disposition shall occur during any
twelve-month period, the Net Cash Proceeds received in connection with such
Dispositions shall be reinvested in the order in which such Dispositions shall
have occurred) and, accordingly, any such Net Cash Proceeds so held for more
than twelve months shall be forthwith applied to the prepayment of Loans as
provided in clause (iii) of this Section 2.10(b).
     (iii) Application. Upon the occurrence of any of the events described in
the above paragraphs of this Section 2.10(b), but subject to the last paragraph
of Section 11.05(a), the amount of the required prepayment shall be applied
first to the prepayment of any Swingline Loans and second to the prepayment of
any other Loans (including Incremental Loans), without reduction of the
Revolving Credit Commitments or any Incremental Loan Commitments.
          (c) Mandatory Prepayments — Outstandings Exceeding Commitments. The
Borrowers will prepay the Revolving Credit Loans (and/or provide cover for the
LC Exposure as specified in Section 2.05(k)) in the event that the aggregate
amount of the Revolving Credit Exposure shall at any time exceed the aggregate
amount of the Revolving Credit Commitments for any reason other than changes in
exchange rates, and will prepay the Incremental Loans of any Series in the event
that the aggregate amount of the Incremental Loan Exposure of such

- 47 -



--------------------------------------------------------------------------------



 



Series shall at any time exceed the aggregate amount of the Incremental Loan
Commitments of such Series for any such reason.
     (d) Mandatory Prepayments due to Changes in Exchange Rates.
     (i) Determination of Amount Outstanding. On each Monthly Date, on each
Revolving Discretionary Request Date (as defined below), on each date that a
Borrower shall request a Revolving Credit Borrowing or the issuance, amendment,
renewal or extension of a Letter of Credit and, in addition, promptly upon the
receipt by the Administrative Agent of a Currency Valuation Notice (as defined
below), the Administrative Agent shall determine the aggregate Revolving Credit
Exposure. For the purpose of this determination, the outstanding face amount of
any Letter of Credit that is denominated in any Foreign Currency shall be deemed
to be the Dollar Equivalent of the amount in the Foreign Currency of such Letter
of Credit, determined as of such Monthly Date, Revolving Discretionary Request
Date, date of such proposed Revolving Credit Borrowing, issuance, amendment,
renewal or extension or, in the case of a Currency Valuation Notice received by
the Administrative Agent prior to 11:00 a.m., New York City time, on a Business
Day, on such Business Day or, in the case of a Currency Valuation Notice
otherwise received, on the first Business Day after such Currency Valuation
Notice is received. Upon making such determination, the Administrative Agent
shall promptly notify the Revolving Credit Lenders and the Borrowers thereof.
     (ii) Prepayment and Cover. If, on the date of such determination (after
giving effect to any prior or substantially concurrent deposit made by the
respective Borrower, at its option, to the Letter of Credit Collateral Account)
the aggregate Revolving Credit Exposure exceeds the aggregate amount of the
Revolving Credit Commitments as then in effect (such excess, an “Excess”), the
Borrowers shall, if requested by the Administrative Agent (or, in the case of
Revolving Credit Exposure, by any Issuing Lender), within three Business Days
following the Borrowers’ receipt of such request:
     (A) if any Revolving Credit Loans are outstanding, prepay all such
Revolving Credit Loans or such portion thereof as is sufficient to eliminate the
Excess, and
     (B) if such prepayment is not sufficient to eliminate the Excess, provide
cover for LC Exposure pursuant to Section 2.05(k) in an amount sufficient to
eliminate the Excess.
For purposes hereof, “Currency Valuation Notice” means a notice given by the
Required Revolving Credit Lenders or any Issuing Lender to the Administrative
Agent stating that such notice is a “Currency Valuation Notice” and requesting
that the Administrative Agent determine the aggregate Revolving Credit Exposure.
          Any prepayment of Loans constituting Revolving Credit Exposure
pursuant to this paragraph shall be applied, first, to Swingline Loans
outstanding and second, to Syndicated Revolving Credit Loans outstanding.

- 48 -



--------------------------------------------------------------------------------



 



          If as at any Monthly Date (or on up to two other dates during any
calendar year requested by the Company; any such date being herein called a
“Revolving Discretionary Request Date”) it shall be determined that the
aggregate amount of Revolving Credit Exposure is less than the Revolving Credit
Commitments and any cover is at the time held by the Administrative Agent under
Section 2.05(k), the Administrative Agent shall, within three Business Days
after request therefor by the Company, remit such portion (or all) of such cover
as will not result in the aggregate Revolving Credit Exposure exceeding the
Revolving Credit Commitments.
          (e) Notices, Etc. The Borrowers shall notify the Administrative Agent
(and, in the case of prepayment of a Swingline Loan, the Swingline Lender) by
telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., New York City
time, three Business Days before the date of prepayment, (ii) in the case of
prepayment of a Syndicated ABR Borrowing, not later than 11:00 a.m., New York
City time, on the date of prepayment or (iii) in the case of prepayment of a
Swingline Loan, not later than 12:00 noon, New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date, the principal amount of each Borrowing or portion thereof to be
prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments of a Class as contemplated by Section 2.08, then such notice of
prepayment may be revoked if such notice of termination is revoked in accordance
with Section 2.08. Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the affected Lenders of the
contents thereof. Each partial prepayment of any Borrowing shall be in an amount
that would be permitted in the case of a Borrowing of the same Type as provided
in Section 2.02, except as necessary to apply fully the required amount of a
mandatory prepayment. Each prepayment of a Syndicated Borrowing of a Class shall
be applied ratably to the Loans of such Class included in the prepaid Borrowing.
          (f) Prepayments Accompanied by Interest. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.12.
          SECTION 2.11. Fees.
          (a) Commitment Fees. The Company agrees to pay to the Administrative
Agent for the account of each Lender a commitment fee (herein, the “Commitment
Fee”) on the average daily unused amount of the Commitment of such Lender during
the period from and including the Restatement Effective Date to but excluding
the date on which such Revolving Credit Commitment terminates. The Commitment
Fees shall accrue at a rate per annum equal to the Applicable Margin for
Commitment Fees, in the case of the Revolving Credit Commitments, or the rate
per annum agreed to between the Company and the applicable Incremental Lenders,
in the case of Incremental Loan Commitments of any Series. Accrued Commitment
Fees on each Commitment shall be payable on each Quarterly Date and on the date
such Commitment terminates, commencing on the first such date to occur after the
Restatement Effective Date. All Commitment Fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). Solely for

- 49 -



--------------------------------------------------------------------------------



 



purposes of calculating the Commitment Fees, Swingline Loans shall not be deemed
to be utilizations of the Revolving Credit Commitments.
          (b) Letter of Credit Fees. Each Borrower agrees to pay with respect to
Letters of Credit outstanding hereunder that are issued for its account the
following fees:
     (i) to the Administrative Agent for the account of each Revolving Credit
Lender a participation fee with respect to its participations in Letters of
Credit, which shall accrue (x) at a rate per annum equal to the Applicable
Margin for Performance Letters of Credit on the average daily amount of such
Lender’s LC Exposure relating to Performance Letters of Credit (excluding any
portion thereof attributable to unreimbursed LC Disbursements) and (y) at a rate
per annum equal to the Applicable Margin for other Letters of Credit on the
average daily amount of such Lender’s LC Exposure relating to other Letters of
Credit (excluding any portion thereof attributable to unreimbursed LC
Disbursements), in each case during the period from and including the
Restatement Effective Date to but excluding the later of the date on which such
Lender’s Revolving Credit Commitment terminates and the date on which there
shall no longer be any Letters of Credit outstanding hereunder, and
     (ii) to the Issuing Lender of each Letter of Credit (x) a fronting fee,
which shall accrue at the rate per annum separately agreed upon between the
Company and such Issuing Lender on the average daily amount of the LC Exposure
of such Issuing Lender (determined for these purposes without giving effect to
the participations therein of the Revolving Credit Lenders pursuant to paragraph
(e) of Section 2.05, and excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Restatement Effective Date to but excluding the later of the date of termination
of the Revolving Credit Commitments and the date on which there shall no longer
be any Letters of Credit of such Issuing Lender outstanding hereunder, and
(y) such Issuing Lender’s standard fees with respect to the issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder.
Accrued participation fees and fronting fees shall be payable in arrears on each
Quarterly Date and on the date the Revolving Credit Commitments terminate,
commencing on the first such date to occur after the date hereof, provided that
any such fees accruing after the date on which the Revolving Credit Commitments
terminate shall be payable on demand. Any other fees payable to an Issuing
Lender pursuant to this paragraph shall be payable within 10 days after demand.
All participation fees and fronting fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
          (c) Administrative Agency Fees. The Company agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed in writing between the Company and the
Administrative Agent.
          (d) Payment of Fees. All fees payable hereunder shall be paid on the
dates due, in immediately available funds, to the Administrative Agent (except
for fronting fees, which shall be paid directly to the respective Issuing
Lenders) for distribution to the Revolving Credit

- 50 -



--------------------------------------------------------------------------------



 



Credit Agreement
Lenders entitled thereto. Fees paid shall not be refundable under any
circumstances, absent manifest error in the determination thereof.
          SECTION 2.12. Interest.
          (a) ABR Loans. Loans constituting each ABR Borrowing shall bear
interest at a rate per annum equal to the Alternate Base Rate plus the
Applicable Margin.
          (b) Eurodollar Loans. Loans constituting each Eurodollar Borrowing
shall bear interest at a rate per annum equal to the Adjusted LIBO Rate for the
related Interest Period for such Borrowing plus the Applicable Margin.
          (c) Default Interest. Notwithstanding the foregoing, if any principal
of or interest on any Loan or any fee or other amount payable by a Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration,
by mandatory prepayment or otherwise, such overdue amount shall bear interest,
after as well as before judgment, at a rate per annum equal to (i) in the case
of overdue principal of any Loan, 2% plus the rate otherwise applicable to such
Loan as provided above or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
          (d) Payment of Interest. Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and upon
termination of the related Commitments; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
a Syndicated ABR Loan prior to the Commitment Termination Date), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Borrowing prior to the end of the Interest Period therefor, accrued
interest on such Borrowing shall be payable on the effective date of such
conversion.
          (e) Computation. All interest hereunder shall be computed on the basis
of a year of 360 days, except that interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate or Adjusted LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.
          SECTION 2.13. Alternate Rate of Interest. If prior to the commencement
of the Interest Period for any Eurodollar Borrowing of a Class:
     (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or
     (b) the Administrative Agent is advised by the Required Revolving Credit
Lenders (if such Borrowing is a Revolving Credit Borrowing) or the Required
Incremental Lenders of the relevant Series (if such Borrowing is an Incremental

-51-



--------------------------------------------------------------------------------



 



Borrowing) that the Adjusted LIBO Rate for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their respective Loans included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the affected Borrower
and the affected Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies such Borrower and such
Lenders that the circumstances giving rise to such notice no longer exist,
(i) any Interest Election Request that requests the conversion of any Borrowing
to, or the continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective and such Borrowing (unless prepaid) shall be continued as, or
converted to, an ABR Borrowing and (ii) if any Borrowing Request requests a
Eurodollar Borrowing, such Borrowing shall be made as an ABR Borrowing; provided
that, in the case of clause (b) above: (x) at the request of the affected
Borrower, the Required Revolving Credit Lenders or the Required Incremental
Lenders of such Series, as the case may be, shall propose an increased
Applicable Margin for Borrowings of such Class that would result in the Adjusted
LIBO Rate plus the amount of such increase adequately and fairly reflecting the
cost to such Lenders of making or maintaining their respective Loans included in
such Borrowing for such Interest Period and (y) if such Borrower accepts such
increase, then such increase shall become effective during such Interest Period
in lieu of the consequences described in the preceding clause (x) during such
Interest Period.
          SECTION 2.14. Increased Costs.
          (a) Increased Costs Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or any Issuing Lender; or
     (ii) impose on any Lender or any Issuing Lender or the London interbank
market any other condition affecting this Agreement or Eurodollar Loans made by
such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or such
Issuing Lender of participating in, issuing or maintaining any Letter of Credit
or to reduce the amount of any sum received or receivable by such Lender or such
Issuing Lender hereunder (whether of principal, interest or otherwise), then the
relevant Borrower will pay to such Lender or such Issuing Lender, as the case
may be, such additional amount or amounts as will compensate such Lender or such
Issuing Lender, as the case may be, for such additional costs incurred or
reduction suffered.
          (b) Capital Requirements. If any Lender or any Issuing Lender
determines that any Change in Law regarding capital requirements has or would
have the effect of reducing the rate of return on such Lender’s or such Issuing
Lender’s capital or on the capital of such Lender’s or such Issuing Lender’s
holding company, if any, as a consequence of this Agreement

- 52 -



--------------------------------------------------------------------------------



 



or the Loans made by, or participations in Swingline Loans and Letters of Credit
held by, such Lender, or the Letters of Credit issued by such Issuing Lender, to
a level deemed to be material by such Lender or such Issuing Lender below that
which such Lender or such Issuing Lender or such Lender’s or such Issuing
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or such Issuing Lender’s policies and the
policies of such Lender’s or such Issuing Lender’s holding company with respect
to capital adequacy), then from time to time the Borrowers will pay to such
Lender or such Issuing Lender, as the case may be such additional amount or
amounts as will compensate such Lender or such Issuing Lender or such Lender’s
or such Issuing Lender’s holding company for any such reduction suffered.
          (c) Certificates from Lenders. A certificate of a Lender or an Issuing
Lender setting forth the amount or amounts necessary to compensate such Lender
or such Issuing Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be promptly delivered to the
Company and shall be conclusive absent manifest error. The Company shall pay or
cause to be paid to such Lender or such Issuing Lender, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.
          (d) Delay in Requests. Failure or delay on the part of any Lender or
any Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or such Issuing Lender’s right to demand
such compensation; provided that no Borrower shall be required to compensate a
Lender or an Issuing Lender pursuant to this Section for any increased costs or
reductions incurred more than six months prior to the date that such Lender or
such Issuing Lender, as the case may be, notifies the Company of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
such Issuing Lender’s intention to claim compensation therefor; provided further
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof.
          (e) Taxes. This Section 2.14 shall not apply to increased costs with
respect to Taxes with respect to payments by or on account of any obligation of
any Borrower hereunder or under any other Loan Document, which shall be governed
solely by Section 11.04.
          SECTION 2.15. Break Funding Payments. In the event of (a) the payment
of any principal of any Eurodollar Loan other than on the last day of an
Interest Period therefor (including as a result of an Event of Default), (b) the
conversion of any Eurodollar Loan other than on the last day of an Interest
Period therefor, (c) the failure to borrow, convert, continue or prepay any
Eurodollar Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice is permitted to be revocable under
Section 2.10(e) and is revoked in accordance herewith), or (d) the assignment as
a result of a request by the Borrowers pursuant to Section 2.17 of any
Eurodollar Loan other than on the last day of an Interest Period therefor, then,
in any such event, the respective Borrowers shall compensate each Revolving
Credit Lender or Incremental Lender, as applicable, for the loss, cost and
expense attributable to such event.
          The loss to any Lender attributable to any such event shall be deemed
to include an amount determined by such Lender to be equal to the excess, if
any, of (i) the amount of

- 53 -



--------------------------------------------------------------------------------



 



interest that such Lender would pay for a deposit equal to the principal amount
of such Loan for the period from the date of such payment, conversion, failure
or assignment to the last day of the then current Interest Period for such Loan
(or, in the case of a failure to borrow, convert or continue, the duration of
the Interest Period that would have resulted from such borrowing, conversion or
continuation) if the interest rate payable on such deposit were equal to the
Adjusted LIBO Rate for such Interest Period, over (ii) the amount of interest
that such Lender would earn on such principal amount for such period if such
Lender were to invest such principal amount for such period at the interest rate
that would be bid by such Lender (or an affiliate of such Lender) for deposits
from other banks in the eurocurrency market at the commencement of such period.
          Payment under this Section shall be made upon request of a Lender
delivered not later than five Business Days following the payment, conversion,
or failure to borrow, convert, continue or prepay that gives rise to a claim
under this Section accompanied by a certificate of such Lender setting forth the
amount or amounts that such Lender is entitled to receive pursuant to this
Section, which certificate shall be conclusive absent manifest error. The
respective Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.
          SECTION 2.16. Insufficient Funds; Ratable Treatment; Sharing of
Payments.
          (a) Application of Insufficient Payments. If at any time insufficient
funds are received by and available to the Administrative Agent to pay fully all
amounts of principal, interest and fees in respect of Loans, Letters of Credit
or unreimbursed LC Disbursements then due hereunder, such funds shall be applied
(i) first, to pay interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, to pay principal and unreimbursed LC
Disbursements then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed LC Disbursements then
due to such parties.
          (b) Ratable Treatment. Except to the extent otherwise provided herein:
(i) each Syndicated Borrowing of a Class shall be made from the Lenders of such
Class, each payment of commitment fees under Section 2.11 shall be made for
account of the Lenders of the applicable Class, and each termination or
reduction of the amount of the Commitments of a Class under Section 2.08 shall
be applied to the respective Commitments of the Lenders of such Class, pro rata
according to the amounts of their respective Commitments of such Class;
(ii) each Syndicated Borrowing of a Class shall be allocated pro rata among the
Lenders of such Class according to the amounts of their respective Commitments
of such Class (in the case of the making of Syndicated Loans) or their
respective Loans of such Class that are to be included in such Borrowing (in the
case of conversions and continuations of Loans); (iii) each payment or
prepayment of principal of Syndicated Loans of a Class by a Borrower shall be
made for account of the Lenders of such Class pro rata in accordance with the
respective unpaid principal amounts of the Syndicated Loans of such Class held
by them; and (iv) each payment of interest on Syndicated Loans of a Class by a
Borrower shall be made for account of the Lenders of such Class pro rata in
accordance with the amounts of interest on such Loans of such Class then due and
payable to the respective Lenders.

- 54 -



--------------------------------------------------------------------------------



 



          (c) Sharing of Payments by Lenders. If any Lender of any Class shall,
by exercising any right of set-off or counterclaim or otherwise, obtain payment
in respect of any principal of or interest on any of its Syndicated Loans, or
participations in LC Disbursements, of such Class resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its
Syndicated Loans, and participations in LC Disbursements, and accrued interest
thereon of such Class then due than the proportion received by any other Lender
of such Class, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Syndicated Loans, and
participations in LC Disbursements of other Lenders of such Class to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders of such Class ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Syndicated Loans, and
participations in LC Disbursements, of such Class; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by a Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to a Borrower or
any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). Each Obligor consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Obligor rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Obligor
in the amount of such participation.
          (d) Presumptions of Payment. Unless the Administrative Agent shall
have received notice from a Borrower prior to the date on which any payment or
prepayment is due to the Administrative Agent for account of any Lender
hereunder that such Borrower will not make such payment or prepayment, the
Administrative Agent may assume that such Borrower has made such payment or
prepayment, as the case may be, on such date in accordance herewith and may, in
reliance upon such assumption and in its sole discretion, distribute to such
Lender the amount due. In such event, if such Borrower has not in fact made such
payment or prepayment, then such Lender shall repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Federal Funds Effective Rate.
          (e) Certain Deductions by the Administrative Agent. If any Lender
shall fail to make any payment required to be made by it pursuant to
Section 2.04(c), 2.05(e), 2.06(b), 2.16(d) or 11.03(c), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid.
          SECTION 2.17. Replacement of Lenders. If any Lender requests
compensation under Section 2.14, or if any Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for account of any
Lender pursuant to Section 11.04, or if any

- 55 -



--------------------------------------------------------------------------------



 



Lender becomes a Defaulting Lender, or if any Lender does not consent to a
proposed amendment, modification or waiver of this Agreement or any other Loan
Document requested by the Borrowers which has been approved by the Required
Lenders but which requires the consent of such Lender (or such Lender and other
Lenders) to become effective, then the Company may, at its sole expense (and
without any obligation on the Administrative Agent or any Lender to co-operate
or assist in any way in locating an assignee), upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 11.08), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that
     (i) the Company shall have received the prior consent of the Administrative
Agent (and, if a Revolving Credit Commitment is being assigned, the Issuing
Lenders and the Swingline Lender), which consents shall not unreasonably be
withheld,
     (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans (and funded participations in LC
Disbursements and Swingline Loans), as applicable, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Company (in the case of all other amounts) and
     (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.14 or payments required to be made pursuant to
Section 11.04, such assignment will result in a reduction in such compensation
or payments; provided, however, the assignor hereunder shall not be liable to
the Administrative Agent for any assignment fee provided in
Section 11.08(b)(ii)(C).
          In connection with any such replacement, if the replaced Lender does
not execute and deliver to the Administrative Agent a duly completed Assignment
and Assumption reflecting such replacement within five Business Days of the date
on which the replacement Lender executes and delivers such Assignment and
Assumption to the replaced Lender, then such replaced Lender shall be deemed to
have executed and delivered such Assignment and Assumption. A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Company to require such assignment and delegation cease to apply.
          SECTION 2.18. Defeasance of Letters of Credit. The Borrowers may, upon
not less than three Business Days’ prior notice to the Administrative Agent
stating that it is exercising its rights under this Section 2.18 (which shall
promptly notify all of the Lenders), take the following actions (each of which
shall be effected concurrently):
     (a) terminate all of the Commitments in accordance with Section 2.08(b),
     (b) pay or prepay in accordance with Section 2.10(a) the principal of and
interest on all Loans and pay all LC Disbursements, fees and other amounts
outstanding hereunder and under the other Loan Documents, and

- 56 -



--------------------------------------------------------------------------------



 



     (c) provide to each Issuing Lender either or both (or a combination of
both) of (i) cash collateral for the Borrowers’ reimbursement obligations for
each Letter of Credit issued by such Issuing Lender then outstanding in amount
equal to 101% of (and in the same currency as) the undrawn amount of such Letter
of Credit, under arrangements satisfactory to such Issuing Lender or (ii) a
letter of credit issued to such Issuing Lender covering the Borrowers’
reimbursement obligations for each Letter of Credit issued by such Issuing
Lender then outstanding in amount equal to the sum of 101% of (and in the same
currency as) the undrawn amount of such Letter of Credit together with an
additional letter of credit issued to such Issuing Lender in an amount equal to
the letter of credit fees under Section 2.11(b) that will accrue (at the highest
Applicable Margin) for the period from the date of the issuance of such letter
of credit to the date of scheduled expiration of such Letter of Credit (taking
into account extensions), the form and issuer of each such letter of credit to
be satisfactory to such Issuing Lender.
Upon each of such actions being taken, (x) the obligations of the Revolving
Credit Lenders under Section 2.05(e) shall terminate and (y) the obligations of
the Borrowers under Section 2.11(a) and 2.11(b)(i) shall terminate.
ARTICLE III
DEFAULTING LENDERS
          Notwithstanding any provision of this Agreement to the contrary, if
any Lender becomes a Defaulting Lender, then the following provisions shall
apply on the date such Lender becomes a Defaulting Lender and for so long as
such Lender is a Defaulting Lender:
     (a) Commitment Fees pursuant to Section 2.11(a) shall cease to accrue on
the unfunded portion of the Commitment of such Defaulting Lender;
     (b) the Commitment, Revolving Credit Exposure and Incremental Loan Exposure
of such Defaulting Lender shall not be included in any calculation of “Required
Lenders,” “Required Revolving Credit Lenders” or “Required Incremental Lenders”
for purposes of determining whether the Required Lenders, the Required Revolving
Credit Lenders or the Required Incremental Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 11.02); provided, that this clause (b) shall
not apply to the vote of a Defaulting Lender in the case of an amendment, waiver
or other modification requiring the consent of such Lender or each Lender
affected or directly affected thereby;
     (c) if such Lender is a Revolving Credit Lender and any Swingline Exposure
or LC Exposure exists at the time such Lender becomes a Defaulting Lender then:
     (i) all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender shall be reallocated among the Revolving Credit Lenders that
are not Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent the sum of all such non-Defaulting Lenders’

- 57 -



--------------------------------------------------------------------------------



 



Revolving Credit Exposures plus such Defaulting Lender’s Swingline Exposure and
LC Exposure does not exceed the total of all such non-Defaulting Lenders’
Revolving Credit Commitments;
     (ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within three Business Days following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of one or more of the Issuing
Lenders only the Borrowers’ obligations corresponding to such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in
Section 2.05(k) for so long as such LC Exposure of such Defaulting Lender is
outstanding (or if shorter, for so long as such Defaulting Lender remains a
Defaulting Lender);
     (iii) if any Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.11(b);
     (iv) if the LC Exposure of Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the non-Defaulting Lenders pursuant
to Section 2.11(a) and (b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and
     (v) if all or any portion of such Defaulting Lender’s LC Exposure is
neither reallocated nor cash collateralized pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of any Issuing
Lender or any other Lender hereunder, all Letter of Credit fees payable under
Section 2.11(b) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the respective Issuing Lenders until and to the extent that such LC
Exposure is reallocated and/or cash collateralized; and
     (d) so long as such Lender is a Defaulting Lender, the Swingline Lender
shall not be required to fund any Swingline Loan and no Issuing Lender shall be
required to issue, amend or increase any Letter of Credit, unless the Swingline
Lender or such Issuing Lender, as applicable, is reasonably satisfied that the
Defaulting Lender’s then outstanding Swingline Exposure or LC Exposure, as
applicable, will be 100% covered by the Revolving Credit Commitments of the
Revolving Credit Lenders that are not Defaulting Lenders and/or cash collateral
will be provided by the Borrowers in accordance with paragraph (c) of this
Article III, and participating interests in any newly made Swingline Loan or any
newly issued, amended or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with paragraph (b) of this
Article III (and such Defaulting Lender shall not participate therein).
          In the event that the Administrative Agent and the Company (and, in
the case of a Defaulting Lender that is a Revolving Credit Lender, the Swingline
Lender and the Issuing Lenders) each reasonably agrees that a Defaulting Lender
has adequately remedied all matters that caused such Lender to be a Defaulting
Lender (or if such Defaulting Lender has been

- 58 -



--------------------------------------------------------------------------------



 



replaced pursuant to Section 2.17), then (i), as applicable, the Swingline
Exposure and LC Exposure of the Lenders shall be readjusted to reflect the
inclusion of such Defaulting Lender’s (or replacement Lender’s) applicable
Commitment and on such date such Defaulting Lender (or replacement Lender) shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Defaulting Lender (or replacement Lender) to hold such Loans of the
applicable Class in accordance with its Applicable Percentage for such Class and
(ii) all cash collateral provided under paragraph (c) of this Article III with
respect to such Defaulting Lender shall be immediately released to the
Borrowers.
ARTICLE IV
GUARANTEE BY GUARANTORS
          SECTION 4.01. The Guarantee. Each Guarantor hereby jointly and
severally guarantees to each Credit Party, each Eligible Hedging Counterparty
and each Eligible Cash Manager, and their respective successors and assigns, the
prompt payment in full when due (whether at stated maturity, by acceleration, by
prepayment or otherwise) of the Guaranteed Obligations of such Guarantor. Each
Guarantor hereby further agrees that if any other Obligor shall fail to pay in
full when due (whether at stated maturity, by acceleration, by prepayment or
otherwise) any of such Guarantor’s Guaranteed Obligations, such Guarantor will
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of such Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration or otherwise) in accordance with the terms of
such extension or renewal.
          For purposes hereof, it is understood that any Guaranteed Obligations
to a Person arising under a Hedging Agreement or constituting Cash Management
Obligations entered into at the time such Person (or an Affiliate thereof) is a
Lender shall nevertheless continue to constitute Guaranteed Obligations for
purposes hereof, notwithstanding that such Person (or its Affiliate) may have
assigned all of its Loans and other interests hereunder and, therefore, at the
time a claim is to be made in respect of such Guaranteed Obligations, such
Person (or its Affiliate) is no longer a Lender party hereto; provided that such
Person shall not be entitled to the benefits of this Section unless, at the time
it ceased to be a Lender, it shall have notified the Administrative Agent of the
existence of such Hedging Agreement or Cash Management Obligations, as the case
may be.
          SECTION 4.02. Obligations Unconditional. The obligations of each
Guarantor under Section 4.01 are absolute, unconditional and irrevocable
irrespective of the value, genuineness, validity, regularity or enforceability
of this Agreement, the other Loan Documents or any other agreement or instrument
referred to herein or therein, or any substitution, release or exchange of any
other guarantee of or security for any of the Guaranteed Obligations, and, to
the fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 4.02 that the obligations of the Guarantors hereunder shall be absolute,
unconditional and irrevocable under any and all circumstances. Without limiting
the generality of the foregoing, it is agreed that the occurrence of any one or
more of the following

- 59 -



--------------------------------------------------------------------------------



 



shall not alter or impair the liability of the Guarantors hereunder which shall
remain absolute, unconditional and irrevocable as described above:
     (i) at any time or from time to time, without notice to such Guarantors,
the time for any performance of or compliance with any of its Guaranteed
Obligations shall be extended, or such performance or compliance shall be
waived;
     (ii) any of the acts mentioned in any of the provisions hereof or of the
other Loan Documents or any other agreement or instrument referred to herein or
therein shall be done or omitted;
     (iii) the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be modified,
supplemented or amended in any respect, or any right hereunder or under the
other Loan Documents or any other agreement or instrument referred to herein or
therein shall be waived or any other guarantee of any of the Guaranteed
Obligations or any security therefor shall be released or exchanged in whole or
in part or otherwise dealt with;
     (iv) any law or regulation of any jurisdiction or any other event affecting
any term of a Guaranteed Obligation; or
     (v) any lien or security interest granted to, or in favor of, the
Administrative Agent, any Issuing Lender or any Lender or Lenders as security
for any of the Guaranteed Obligations shall fail to be perfected.
          The Guarantors hereby expressly waive diligence, presentment, demand
of payment, protest and all notices whatsoever, and any requirement that the
Administrative Agent, any Issuing Lender or any Lender (or Affiliate thereof)
exhaust any right, power or remedy or proceed against the respective Borrower
hereunder or under the other Loan Documents or any other agreement or instrument
referred to herein or therein, or against any other Person under any other
guarantee of, or security for, any of the Guaranteed Obligations.
          It is acknowledged and agreed that references in this Section 4.02 to
the obligations of the Guarantors under this Article IV being irrevocable are
subject to any and all provisions of the Loan Documents that expressly provide
for the release or termination of such obligations.
          SECTION 4.03. Reinstatement. The obligations of each Guarantor under
this Article IV shall be automatically reinstated if and to the extent that for
any reason any payment by or on behalf of a Borrower in respect of its
Guaranteed Obligations is rescinded or must be otherwise restored by any holder
of any of the Guaranteed Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise, and each of the Guarantors agrees
that it will indemnify the Administrative Agent, each Issuing Lender and each
Lender (and each Affiliate thereof part to any Hedging Agreement) on demand for
all reasonable costs and expenses (including fees of counsel) incurred by the
Administrative Agent, any Lender (or Affiliate) or any Issuing Lender in
connection with such rescission or restoration, including any such costs and
expenses incurred in defending against any claim alleging that such payment

- 60 -



--------------------------------------------------------------------------------



 



constituted a preference, fraudulent transfer or similar payment under any
bankruptcy, insolvency or similar law.
          SECTION 4.04. Subrogation. Until the payment of all Guaranteed
Obligations, and the termination of all Commitments, each Guarantor hereby
waives all rights of subrogation or contribution, whether arising by contract or
operation of law (including, without limitation, any such right arising under
the Federal Bankruptcy Code of 1978, as amended) or otherwise by reason of any
payment by it pursuant to the provisions of this Article IV and further agrees
with each Borrower for the benefit of each of its creditors (including, without
limitation, each Issuing Lender, each Lender, each Affiliate thereof and the
Administrative Agent) that any such payment by it shall constitute a
contribution of capital by such Guarantor to such Borrower.
          SECTION 4.05. Remedies. Each Guarantor agrees that, as between such
Guarantor and the Lenders, the obligations of the respective Borrower hereunder
may be declared to be forthwith due and payable as provided in Article IX or
Section 2.05(i), as applicable (and shall be deemed to have become automatically
due and payable in the circumstances provided in Article IX or Section 2.05(k),
as applicable) for purposes of Section 4.01 notwithstanding any stay, injunction
or other prohibition preventing such declaration (or such obligations from
becoming automatically due and payable) as against such Borrower and that, in
the event of such declaration (or such obligations being deemed to have become
automatically due and payable), such obligations (whether or not due and payable
by such Borrower) shall forthwith become due and payable by such Guarantor for
purposes of Section 4.01.
          SECTION 4.06. Instrument for the Payment of Money. Each Guarantor
hereby acknowledges that the guarantee in this Article IV constitutes an
instrument for the payment of money, and consents and agrees that any Issuing
Lender, any Lender (and any Affiliate thereof party to any Hedging Agreement) or
the Administrative Agent, at its sole option, in the event of a dispute by the
Guarantors in the payment of any moneys due hereunder, shall have the right to
bring motion-action under New York CPLR Section 3213.
          SECTION 4.07. Continuing Guarantee. The guarantee in this Article IV
is a continuing guarantee, and shall apply to all Guaranteed Obligations
whenever arising.
          SECTION 4.08. Rights of Contribution. The Guarantors (which, for
purposes of this Section 4.08 only shall be deemed to exclude the Parent, FWL
and Holdco) hereby agree, as between themselves, that if any Guarantor shall
become an Excess Funding Guarantor (as defined below) by reason of the payment
by such Guarantor of any Guaranteed Obligations, each other Guarantor shall, on
demand of such Excess Funding Guarantor (but subject to the next sentence), pay
to such Excess Funding Guarantor an amount equal to such Guarantor’s Pro Rata
Share (as defined below and determined, for this purpose, without reference to
the properties, debts and liabilities of such Excess Funding Guarantor) of the
Excess Payment (as defined below) in respect of such Guaranteed Obligations. The
payment obligation of a Guarantor to any Excess Funding Guarantor under this
Section shall be subordinate and subject in right of payment to the prior
payment in full of the obligations of such Guarantor under the other provisions
of this Article IV and such Excess Funding Guarantor shall not exercise any
right or

- 61 -



--------------------------------------------------------------------------------



 



remedy with respect to such excess until payment and satisfaction in full of all
of such obligations.
          For purposes of this Section 4.08, (i) “Excess Funding Guarantor”
means, in respect of any Guaranteed Obligations, a Guarantor that has paid an
amount in excess of its Pro Rata Share of such Guaranteed Obligations, (ii)
“Excess Payment” means, in respect of any Guaranteed Obligations, the amount
paid by an Excess Funding Guarantor in excess of its Pro Rata Share of such
Guaranteed Obligations and (iii) “Pro Rata Share” means, for any Guarantor, the
ratio (expressed as a percentage) of (x) the amount by which the aggregate
present fair saleable value of all properties of such Guarantor (excluding any
Equity Interests in any other Guarantor) exceeds the amount of all the debts and
liabilities of such Guarantor (including contingent, subordinated, unmatured and
unliquidated liabilities, but excluding the obligations of such Guarantor
hereunder and any obligations of any other Guarantor that have been Guaranteed
by such Guarantor) to (y) the amount by which the aggregate fair saleable value
of all properties of all of the Guarantors exceeds the amount of all the debts
and liabilities (including contingent, subordinated, unmatured and unliquidated
liabilities, but excluding the obligations of the Guarantors hereunder and under
the other Loan Documents) of all of the Guarantors, determined (A) with respect
to any Guarantor that is a party hereto on the Restatement Effective Date, as of
the Restatement Effective Date and (B) with respect to any other Guarantor, as
of the date such Guarantor becomes a Guarantor hereunder.
          SECTION 4.09. Limitation on Guarantee Obligations.
          (a) General Limitation. In any action or proceeding involving any
state corporate law, or any state or Federal bankruptcy, insolvency,
reorganization or other law affecting the rights of creditors generally, if the
obligations of any Subsidiary Guarantor or Borrower under Section 4.01 would
otherwise, taking into account the provisions of Section 4.08, be held or
determined to be void, invalid or unenforceable, or subordinated to the claims
of any other creditors, on account of the amount of its liability under
Section 4.01, then, notwithstanding any other provision hereof to the contrary,
the amount of such liability shall, without any further action by such
Subsidiary Guarantor or Borrower, any Lender, the Administrative Agent or any
other Person, be automatically limited and reduced to the highest amount that is
valid and enforceable and not subordinated to the claims of other creditors as
determined in such action or proceeding.
          (b) Limitation Applicable to Luxembourg Guarantors. Anything in this
Agreement or the other Loan Documents to the contrary notwithstanding, the
maximum liability under Section 4.01 of any Subsidiary Guarantor organized under
the laws of the Grand Duchy of Luxembourg (each a “Luxembourg Guarantor”) shall
be limited at any time to an amount not exceeding the maximum financial capacity
at such time of such Luxembourg Guarantor, such maximum financial capacity being
equal to 85% of the Net Assets of the Luxembourg Guarantor, where “Net Assets”
shall be deemed to be equal to such Luxembourg Guarantor’s shareholder’s equity
(including share capital, share premium, legal and statutory reserves, other
reserves, profits or losses carried forward, investment subsidies and regulated
provisions) (Capitaux Propres) as calculated on the basis of such Luxembourg
Guarantor’s most recent financial statements (Comptes Annuels), approved by such
Luxembourg Guarantor’s managers

- 62 -



--------------------------------------------------------------------------------



 



or shareholders’ meeting in accordance with Luxembourg company law, certified by
the statutory auditors and available at the date of the relevant payment
obligation hereunder.
          SECTION 4.10. Parallel Debt.
          (a) Agreement to Create Parallel Debt. For purposes of (x) creating a
Lien in the Collateral in or subject to the laws of any jurisdiction (each being
herein called a “Relevant Jurisdiction”), such as Luxembourg, that only permits
Liens to be granted to the Administrative Agent to secure obligations directly
held by the Administrative Agent and (y) ensuring the continued validity of any
such Lien, the Administrative Agent and each of the Obligors that is either
organized in a Relevant Jurisdiction or that is granting Liens on the Equity
Interests of a Restricted Subsidiary that is organized in a Relevant
Jurisdiction (herein a “Relevant Obligor”), and each Lender (on behalf of
itself, each of the Hedging Counterparties and each of the Lender Affiliates),
agrees notwithstanding anything to the contrary contained in this Agreement or
any other Loan Document or instrument as follows.
          (b) Definitions. For the purposes of this Section:
          “Hedging Counterparty” means any Eligible Hedging Counterparty that
may at any time be a creditor with respect of any Guaranteed Obligation.
          “Lender Affiliate” means any affiliate of a Lender that may at any
time be a creditor with respect of any Guaranteed Obligation.
          “Principal Obligation” means any obligation to pay an amount to the
Lenders, Hedging Counterparties or Lender Affiliates, or any one or more of
them, whether present or future under or in connection with any Loan Document,
Hedging Agreement or other instrument referred to in the definition of
Guaranteed Obligations.
          “Parallel Debt” has the meaning assigned to such term in paragraph
(c) below.
          (c) Creation of Parallel Debt. Each of the Relevant Obligors hereby
irrevocably and unconditionally undertakes to pay to the Administrative Agent an
amount equal to the aggregate amount payable by such Relevant Obligor in respect
of its Principal Obligations as they may exist from time to time. The payment
undertaking of each Relevant Obligor to the Administrative Agent under this
paragraph (c) is hereinafter to be referred to as a “Parallel Debt”.
          (d) Due and Payable. Each Parallel Debt of a Relevant Obligor will
become due and payable as and when one or more of the Principal Obligations of
such Relevant Obligor become due and payable. Each Parallel Debt will be payable
in the Currency or Currencies of the relevant Principal Obligations.

- 63 -



--------------------------------------------------------------------------------



 



          (e) Separate and Independent Undertaking, Obligation and Claim. Each
of the parties to this Agreement (including but not limited to each Lender on
behalf of itself, each of the Hedging Counterparties and each of the Lender
Affiliates) hereby acknowledges that:
     (i) each Parallel Debt constitutes an undertaking, obligation and liability
of the Relevant Obligor to the Administrative Agent which is separate and
independent from, and without prejudice to, the Principal Obligations; and
     (ii) each Parallel Debt represents the Administrative Agent’s own separate
and independent claim to receive payment of such Parallel Debt from the Relevant
Obligor,
it being understood, in each case, that pursuant to paragraph (c) above the
amount which may become payable by a Relevant Obligor as its Parallel Debt shall
never exceed the total of the amounts which are payable under the Principal
Obligations of such Relevant Obligor.
          (f) Received Parallel Debt Amounts. Upon receipt by the Administrative
Agent of any amount in payment of the Parallel Debt of a Relevant Obligor
(“Received Amount”), the Principal Obligations of such Relevant Obligor to the
relevant Lender, Hedging Counterparty or Lender Aaffiliate shall be reduced by
amounts totaling an amount (“Deductible Amount”) equal to the Received Amount in
the same manner as if the Deductible Amount were received as a payment of the
Principal Obligations on the date of receipt by the Administrative Agent of the
Received Amount. To the extent the Administrative Agent receives any amount in
payment of the Parallel Debt of a Relevant Obligor, the Administrative Agent
shall distribute such amount among the Lenders, Hedging Counterparties and
Lender Affiliates who are creditors of the Principal Obligations of such
Relevant Obligor in accordance with the applicable provisions of this Agreement
and the other Loan Documents.
          (g) Role of Administrative Agent. For purposes of this Section, the
Administrative Agent acts in its own name and not as trustee or agent of any of
the Lenders, the Hedging Counterparties or the Lender Affiliates and its claims
in respect of the Parallel Debt shall not be held in trust. The Liens granted by
the Relevant Obligors to the Administrative Agent under the Security Documents
to secure the obligations under the Parallel Debt is granted to the
Administrative Agent in its capacity as a direct creditor in respect of the
Parallel Debt, and not as a trustee or agent for the Lenders, the Hedging
Counterparties or the Lender Affiliates. Nothing in this Section shall in any
way limit the right of the Administrative Agent to act in protection or
preservation of, the rights under, or to enforce any Security Document as
contemplated by this Agreement or any other Loan Document.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
          Each Obligor represents and warrants to the Lenders and the
Administrative Agent, as to itself and each of its Subsidiaries (or, as
applicable, each of its Restricted Subsidiaries), that:
          SECTION 5.01. Organization; Powers. Each Obligor and each of its
Restricted Subsidiaries is duly organized, incorporated or formed, validly
existing and in good standing (or

- 64 -



--------------------------------------------------------------------------------



 



its equivalent, if applicable) under the laws of the jurisdiction of its
organization, except in each case (other than in the case of the existence of
each Obligor and each of its Significant Subsidiaries) where the failure to do
so (individually or in the aggregate) would not reasonably be expected to have a
Material Adverse Effect. Each Obligor and each of its Restricted Subsidiaries
has all requisite power and authority under its organizational or constitutional
documents to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing (or its equivalent, if applicable) in, every
jurisdiction where such qualification is required.
          SECTION 5.02. Authorization; Enforceability. The Transactions are
within the corporate or other power of each Obligor and have been duly
authorized by all necessary corporate or other action (including, if required,
equityholder action) on the part of such Obligor. This Agreement has been duly
executed and delivered by each Obligor and constitutes a legal, valid and
binding obligation of such Obligor, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
          SECTION 5.03. Governmental Approvals; No Conflicts. The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority or any other Person (other than
the filing or recording of the Liens to be created pursuant to the Security
Documents), (b) will not violate any applicable law, policy or regulation or the
charter, by-laws or other organizational or constitutional documents of any
Obligor or any order of any Governmental Authority, (c) will not violate or
result in a default in any material respect under any indenture, agreement or
other instrument binding upon any Obligor, or any of its assets, or give rise to
a right thereunder to require any payment to be made by any Obligor, and
(d) except for the Liens created by the Security Documents, will not result in
the creation or imposition of any Lien on any asset of the Obligors.
          SECTION 5.04. Financial Condition; No Material Adverse Change. The
Company has heretofore delivered to the Lenders the following financial
statements:
     (i) the audited consolidated balance sheet, statements of operations,
changes in equity and cash flows of the Parent and its consolidated Subsidiaries
as of and for the fiscal year ended December 30, 2009, reported on by
PricewaterhouseCoopers LLP, independent public accountants; and
     (ii) the Interim Financial Statements.
          Such financial statements present fairly, in all material respects,
the respective consolidated financial condition of the respective entities as at
said respective dates and the consolidated results of their operations for the
fiscal periods ended on said respective dates, all in accordance with generally
accepted accounting principles and practices applied on a consistent basis,
subject, in the case of unaudited financial statements, to the absence of
footnotes and year-end audit adjustments. None of said entities had on the date
of said annual financial statements any material contingent liabilities,
liabilities for taxes, unusual forward or long-term

- 65 -



--------------------------------------------------------------------------------



 



commitments or unrealized or anticipated losses from any unfavorable commitments
that are required by GAAP to be disclosed in such financial statements or the
footnotes thereto that are not disclosed therein. Since December 30, 2009, there
has been no material adverse change (or any event, development or circumstance
that, individually or in the aggregate, would reasonably be expected to result
in a material adverse change) in the business, assets, operations or condition,
financial or otherwise, of the Parent and its Subsidiaries taken as a whole.
          SECTION 5.05. Properties.
          (a) Properties Generally. Each Obligor and each of its Restricted
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to its business, except for (i) defects in title
that do not interfere in any material respect with its ability to conduct its
business as currently conducted or to utilize such properties for their intended
purposes and (ii) Liens permitted under Section 8.02.
          (b) Intellectual Property. Each Obligor and each of its Restricted
Subsidiaries owns, or is licensed to use, all trademarks, tradenames,
copyrights, patents and other intellectual property material to its business,
and the use thereof by such Obligor and its Restricted Subsidiaries does not
infringe upon the rights of any other Person, except for any such infringements
that, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.
          SECTION 5.06. Litigation and Environmental Matters.
          (a) Litigation. There are no actions, suits or proceedings by or
before any arbitrator or Governmental Authority pending against or, to the
knowledge of any of the Obligors, threatened against or affecting the Obligors
or any of their Restricted Subsidiaries that would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (other
than the Disclosed Matters).
          (b) Environmental Matters. Except for the Disclosed Matters and except
with respect to any other matters that, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect, no (i) Group
Member has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (ii) Group Member has become subject to any Environmental
Liability or (iii) Group Member has received notice of any claim with respect to
any Environmental Liability or any inquiry, allegation, notice or other
communication from any Governmental Authority concerning its compliance with any
Environmental Law.
          (c) No Default. No Default has occurred and is continuing.
          SECTION 5.07. Compliance with Laws and Agreements. Each Obligor and
each of its Restricted Subsidiaries is in compliance with all laws (other than,
subject to Section 5.06, Environmental Matters), regulations, policies and
orders of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

- 66 -



--------------------------------------------------------------------------------



 



          SECTION 5.08. Investment Company Status. No Obligor nor any of their
respective subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.
          SECTION 5.09. Taxes. Each of the Obligors and their respective
Subsidiaries has timely filed or caused to be filed all material Tax returns and
reports required to have been filed and has paid or caused to be paid all
material Taxes required to have been paid by it, except (a) Taxes that are being
contested in good faith by appropriate proceedings and for which such Obligor or
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP or (b) to the extent that the failure to do so would not
reasonably be expected to result in a Material Adverse Effect.
          SECTION 5.10. ERISA. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. There has been no failure to make any
required contribution to any Plan that has resulted in a Lien arising under
Section 302 of ERISA or Section 412 of the Code.
          SECTION 5.11. Disclosure. The information, reports, financial
statements, exhibits and schedules furnished in writing by or on behalf of the
Obligors to the Administrative Agent or any Lender in connection with the
negotiation, preparation or delivery of this Agreement and the other Loan
Documents (including, without limitation, the information other than projections
or forward-looking statements set forth in the Confidential Information
Memorandum) or delivered pursuant hereto or thereto, when taken as a whole, do
not contain any untrue statement of material fact or omit to state any material
fact necessary to make the statements herein or therein, in light of the
circumstances under which they were made, not misleading. All written
information (other than projections or forward-looking statements) furnished
after the date hereof by each Obligor and its Subsidiaries to the Administrative
Agent and the Lenders in connection with this Agreement and the other Loan
Documents and the transactions contemplated hereby and thereby will be true and
accurate in every material respect, on the date as of which such information is
stated or certified.
          SECTION 5.12. Labor Matters. No Obligor nor any of its Restricted
Subsidiaries is engaged in any unfair labor practice that has had or would
(individually or together with other similar unfair labor practices) reasonably
be expected to have a Material Adverse Effect. There is (i) no unfair labor
practice complaint, or comparable proceeding under applicable legislation in any
other jurisdiction, pending or (to the knowledge of any Obligor) threatened
against any Obligor or any of its Restricted Subsidiaries before the National
Labor Relations Board, or comparable governmental board in any other
jurisdiction, and no grievance or arbitration proceeding arising out of or under
any collective bargaining agreement is so pending or (to the knowledge of any
Obligor) threatened against any Obligor or any of its Restricted Subsidiaries,
(ii) no strike, labor dispute, slowdown or stoppage pending or (to the knowledge
of any Obligor) threatened against any Obligor or any of its Restricted
Subsidiaries and (iii) no union representation question existing with respect to
the employees of any Obligor or any of its Restricted Subsidiaries and no union
organizing activities are taking place, except with respect to any matter
specified in clause (i), (ii) or (iii) above, either individually or in the
aggregate, such as has not had and would not reasonably be expected to have a
Material Adverse Effect.

- 67 -



--------------------------------------------------------------------------------



 



          SECTION 5.13. Subsidiaries, Etc.
          (a) Subsidiaries. Set forth in Schedule 5.13 is a complete and correct
list of all of the Subsidiaries of the Obligors as of the date hereof together
with, for each such Subsidiary as of the date hereof, (i) the jurisdiction of
organization, incorporation or formation of such Subsidiary, (ii) each Person
holding ownership interests in such Subsidiary, (iii) identifying whether or not
such Subsidiary is a Restricted Subsidiary and (iv) the nature of the ownership
interests held by each such Person and the percentage of ownership of such
Subsidiary represented by such ownership interests.
          (b) Project Entities. The Persons identified on Schedule 5.13 as
Project Entities, and their respective Subsidiaries, were formed or acquired for
the primary purpose of constructing, acquiring, owning, leasing and/or operating
any sites, facilities, projects or any agreements related thereto.
          SECTION 5.14. Perfection and Priority of Liens. Except for Liens
expressly permitted by Section 8.02, at all times after the execution of the
Security Documents, the Security Documents create (or will, within applicable
periods prescribed by law, create), in favor of the Administrative Agent for the
benefit of the Secured Parties under and as defined in the Security Agreement,
as security for the obligations purported to be secured thereby, a legal, valid,
enforceable and perfected (or its equivalent under the laws of any applicable
jurisdiction) security interest in all of the Collateral (excluding (i) any
portion thereof not giving rise to an Event of Default under paragraph (l) of
Article IX and (ii) any security interests in any Collateral not required to be
perfected hereunder or under the Security Documents), in each case (except in
the case of Liens expressly permitted by Sections 8.02(b), (c), (d), (e), (f),
(g) and (h)) superior to and prior to all other Liens.
          SECTION 5.15. Real Property. As of the date hereof and except for the
Perryville Fee-Owned Property, no Obligor owns any fee interest in any real
property having a fair market value in excess of $3,000,000.
          SECTION 5.16. Margin Stock. No Group Member is engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose, whether immediate, incidental or ultimate, of buying or carrying Margin
Stock, and no part of the proceeds of any extension of credit hereunder will be
used to buy or carry any Margin Stock.
          SECTION 5.17. Commercial Activity; Absence of Immunity. Each Obligor
organized outside of the United States of America is subject to civil and
commercial law with respect to its respective Obligations under this Agreement
and the other Loan Documents. The execution, delivery and performance by each
such Obligor of this Agreement and the other Loan Documents constitute private
and commercial acts rather than public or governmental acts.

- 68 -



--------------------------------------------------------------------------------



 



ARTICLE VI
CONDITIONS
          SECTION 6.01. Effectiveness. This Agreement shall not be effective
until the date (the “Restatement Effective Date”) that the following conditions
precedent are satisfied (or waived in accordance with Section 11.02):
     (a) Counterparts of Agreement. The Administrative Agent (or Special
Counsel) shall have received counterparts of the following documents signed by
the following parties or written evidence satisfactory to the Administrative
Agent (which may include telecopy transmission or other electronic transmission
of a signed signature page) that the following parties have signed counterparts
of the following documents: (i) from the Obligors, this Agreement and (ii) from
the Borrowers and the Persons that will be the initial Lenders hereunder, Lender
Addenda providing for Revolving Credit Commitments in the aggregate amount of
$450,000,000.
     (b) Opinion of Counsel to Obligors. The Administrative Agent (or Special
Counsel) shall have received a favorable written opinion (addressed to the
Administrative Agent and the Lenders and dated the Restatement Effective Date)
of (i) Latham & Watkins LLP, special New York counsel to the Obligors,
substantially in the form of Exhibit B-1, (ii) the Deputy General Counsel of the
Company, substantially in the form of Exhibit B-2 and (iii) local law counsel to
any Foreign Subsidiary that is an Obligor, in form and substance satisfactory to
the Administrative Agent (and each Obligor hereby requests such counsels to
deliver such opinions).
     (c) Opinion of Special Counsel. The Administrative Agent shall have
received a favorable written legal opinion (addressed to the Administrative
Agent and the Lenders and dated the Restatement Effective Date) of Special
Counsel, substantially in the form of Exhibit C (and the Administrative Agent
hereby requests Special Counsel to deliver such opinion).
     (d) Corporate and Similar Matters. The Administrative Agent (or Special
Counsel) shall have received such documents and certificates as the
Administrative Agent or Special Counsel may reasonably request relating to the
organization, incorporation or formation, existence and good standing (or its
equivalent, if applicable, under the laws of any relevant jurisdiction) of each
Obligor, the authorization of the Transactions and any other legal matters
relating to the Obligors, this Agreement, the other Loan Documents or the
Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and Special Counsel.
     (e) Officer’s Certificate. The Administrative Agent (or Special Counsel)
shall have received a certificate, dated the Restatement Effective Date and
signed by the President or a Vice President of the Parent, or a Financial
Officer, to the effect that the representations and warranties set forth in
Article V are true and correct on the Restatement Effective Date (or, if any
such representation or warranty is expressly stated

- 69 -



--------------------------------------------------------------------------------



 



to have been made as of a specific date, such representation or warranty shall
be true and correct as of such specific date).
     (f) Notes. The Administrative Agent (or Special Counsel) shall have
received for each Lender that shall have requested a promissory note, a duly
completed and executed promissory note for such Lender.
     (g) Lien Search Results. The Administrative Agent shall have received the
results of a recent lien search in each jurisdiction reasonably requested by the
Administrative Agent with respect to each of the Obligors (to the extent
obtainable in such jurisdiction), and such search results shall not reveal Liens
on any of the assets of any Obligor except for Liens permitted hereunder or
Liens to be discharged on or prior to the Restatement Effective Date pursuant to
documentation reasonably satisfactory to the Administrative Agent. The
determination of the reasonableness of any such request by the Administrative
Agent shall include the cost of complying with such request and the benefit
sought to be obtained therefrom, and the Administrative Agent shall consult with
the Company before incurring any material cost for any such search.
     (h) Interim Financial Statements. The Administrative Agent shall have
received the Interim Financial Statements.
     (i) Process Agent Acceptance. The Administrative Agent shall have received
evidence of the acceptance by the Person appointed by certain of the Obligors
pursuant to Section 11.13(d) to act as agent for service of process.
     (j) Ratings. Both S&P and Moody’s shall have issued Ratings that are in
effect on the Restatement Effective Date.
     (k) Security Documents; Title Insurance; Legal Opinions. The Administrative
Agent (or Special Counsel) shall have received from the Obligors the mortgages,
security agreement, pledge agreements, control agreements and other Security
Documents, or amendments thereto, described in Schedule 6.01, in each case in
form reasonably satisfactory to the Administrative Agent, and each Obligor shall
have taken such action (or made arrangements for the same reasonably
satisfactory to the Administrative Agent) as shall be necessary for such
Security Documents to create in favor of the Administrative Agent valid,
perfected (to the extent required in the respective Security Documents),
enforceable, first priority Liens in favor of the Administrative Agent for the
benefit of the Lenders on the property of the Obligors intended to be covered
thereby. In addition, to the extent set forth in said Schedule 6.01, the
Administrative Agent shall have received (i) down date endorsements to the
existing title insurance (or other evidence reasonably satisfactory to the
Administrative Agent) with respect to any mortgage modification to any mortgage
covering real property in the United States of America which endorsements shall
(x) insure that the priority of the Liens evidenced by, or the continuing
priority of the Lien of a mortgage as security for, such Indebtedness, as the
case may be, has not changed and (y) confirm and/or insure that (A) since the
immediately prior incurrence of such Indebtedness, or additional Indebtedness,
as the case may be, there has been no change in the condition of title and
(B) there are no

- 70 -



--------------------------------------------------------------------------------



 



intervening Liens which may then or thereafter take priority over the Lien of a
mortgage, other than liens permitted by Section 8.02 (without adding any
additional exclusions or exceptions to coverage) and (ii) opinions of counsel in
the respective foreign jurisdictions under the laws of which such Security
Documents are executed, in each case in form and scope reasonably satisfactory
to the Administrative Agent.
     (l) Approvals. All material governmental and third-party approvals required
or, in the reasonable discretion of the Administrative Agent, advisable in
connection with the financing contemplated hereby shall have been obtained and
be in full force and effect.
     (m) Solvency Certificate. The Administrative Agent shall have received from
a Financial Officer a certificate substantially in the form of Exhibit G hereto.
     (n) Patriot Act Compliance. The Administrative Agent shall have received
all documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the USA PATRIOT Act referred to in Section 11.19.
     (o) No Change in Corporate Structure. There shall have been no change in
the corporate, capital or ownership structure and shareholders’ agreements of
the Obligors since May 26, 2010, other than such changes previously disclosed to
the Administrative Agent by the Company, and such other changes reasonably
satisfactory to the Administrative Agent, and all such changes, taken as a
whole, that are not materially adverse to the Lenders.
     (p) Insurance. The Administrative Agent shall have received certificates of
insurance evidencing the existence of all such insurance and the designation of
the Administrative Agent as the loss payee, as the case may be, thereunder to
the extent required by Section 7.05, such certificates to be in such form and
contain such information as is specified in Section 7.05.
     (q) Repayment of Indebtedness under Existing Credit Agreement. The
Borrowers shall have paid or repaid in full the principal of and interest on all
of the “Loans” outstanding under (and as defined in) the Existing Credit
Agreement and all other amounts owing by the Obligors thereunder (other than in
respect of any Existing Letters of Credit) and under the “Loan Documents” (as
defined therein), and the “Synthetic LC Lenders” (as defined therein) shall have
received the return of their respective “Synthetic LC Credit-Linked Deposit
Accounts” (as defined therein) from the “Administrative Agent” under and as
defined in the Existing Credit Agreement and all accrued and unpaid interest
thereon.
     (r) Fees and Expenses. The Administrative Agent shall have received all
fees and other amounts due and payable on or prior to the Restatement Effective
Date, including fees payable for the account of each Lender and, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Company hereunder.

- 71 -



--------------------------------------------------------------------------------



 



          If requested by the Company, the Administrative Agent shall notify the
Company and the Lenders of the Restatement Effective Date, and such notice shall
be conclusive and binding. Notwithstanding the foregoing, the Restatement
Effective Date shall not occur unless such notification is given by the
Administrative Agent at or prior to 5:00 p.m., New York City time, on
September 29, 2010.
          SECTION 6.02. Each Extension of Credit. The obligation of each Lender
to make a Loan on the occasion of any Borrowing to be made at any time on or
after the Restatement Effective Date, and of an Issuing Lender to issue, amend,
renew or extend any Letter of Credit at any time on or after the Restatement
Effective Date, is subject to the satisfaction of the following conditions:
     (a) Representations and Warranties. The representations and warranties of
each Obligor set forth in this Agreement and the other Loan Documents shall be
true and correct in all material respects on and as of the date of such
Borrowing, or (as applicable) the date of issuance, amendment, renewal or
extension of such Letter of Credit, both before and after giving effect thereto
and to the use of the proceeds thereof (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, such
representation or warranty shall be true and correct as of such specific date).
     (b) No Defaults. At the time of and immediately after giving effect to such
Borrowing, or (as applicable) the date of issuance, amendment, renewal or
extension of such Letter of Credit, no Default shall have occurred and be
continuing.
Each Borrowing Request, or request for issuance, amendment, renewal or extension
of a Letter of Credit, shall be deemed to constitute a representation and
warranty by the Company (both as of the date of such Borrowing Request, or
request for issuance, amendment, renewal or extension of a Letter of Credit, and
as of the date of the related Borrowing or issuance, amendment, renewal or
extension of a Letter of Credit) as to the matters specified in paragraphs
(a) and (b) of this Section.
ARTICLE VII
AFFIRMATIVE COVENANTS
          Until the Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit shall have expired or terminated or
shall have been Defeased and all LC Disbursements outstanding at such time shall
have been reimbursed, each Obligor covenants and agrees with the Lenders that:
          SECTION 7.01. Financial Statements and Other Information. The Parent
will furnish to the Administrative Agent for delivery to the Lenders:
          (a) as soon as available, but in any event no later than the later of
(x) 90 days after the end of each fiscal year of the Parent and (y) the second
Business Day after the

- 72 -



--------------------------------------------------------------------------------



 



date the financial statements for the Parent and its Subsidiaries referred to in
clause (i) below are required to be filed with the Securities and Exchange
Commission:
     (i) consolidated statements of operations and cash flows of the Parent and
its Subsidiaries for such fiscal year and the related consolidated balance
sheets of the Parent and its Subsidiaries as at the end of such fiscal year,
setting forth in each case in comparative form the corresponding consolidated
figures for the preceding fiscal year,
     (ii) an opinion of independent certified public accountants of recognized
national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit) to the
effect that said consolidated financial statements referred to in the preceding
clause (i) fairly present in all material respects the consolidated financial
condition and results of operations of the Parent and its Subsidiaries as at the
end of, and for, such fiscal year in accordance with generally accepted
accounting principles, and
     (iii) a statement of adjustments necessary to exclude the effect of that
portion of the components of EBITDA, Indebtedness and interest attributable to
Project Entities from the foregoing financial statements, certified by a
Financial Officer;
     (b) as soon as available, but in any event no later than the later of
(x) 50 days after the end of each of the first three fiscal quarters of the
Parent and (y) the second Business Day after the date the financial statements
for the Parent and its Subsidiaries referred to in clause (i) below are required
to be filed with the Securities and Exchange Commission:
     (i) consolidated statements of operations, changes in equity and cash flows
of the Parent and its Subsidiaries for the period from the beginning of the
respective fiscal year to the end of such period, and the related consolidated
balance sheets of the Parent and its Subsidiaries as at the end of such period,
setting forth in each case in comparative form the corresponding consolidated
figures for the corresponding period in the preceding fiscal year (except that,
in the case of balance sheets, such comparison shall be to the last day of the
prior fiscal year),
     (ii) a certification made on behalf of the Parent by a Financial Officer to
the effect that such financial statements fairly present in all material
respects the financial condition, results of operations and cash flows of the
Parent and its Subsidiaries on a consolidated basis as of and for the periods
presented in accordance with GAAP consistently applied, subject to year-end
audit adjustments and the absence of footnotes, and
     (iii) a statement of adjustments necessary to exclude the effect of that
portion of the components of EBITDA, Indebtedness and interest attributable to

- 73 -



--------------------------------------------------------------------------------



 



Project Entities from the foregoing financial statements, certified by a
Financial Officer;
     (c) concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate of a Financial Officer (i) stating, to the best
of his or her personal knowledge, information and belief after due inquiry,
whether a Default has occurred and, if a Default known to him or her has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Sections 8.01, 8.02, 8.04, 8.05, 8.06, 8.07 and
8.09, (iii) setting forth a calculation, in form and detail reasonably
satisfactory to the Administrative Agent, of any pro forma adjustments to EBITDA
and Interest Expense described in the last paragraphs of the definitions of such
terms in Section 1.01 and (iv) stating whether any material change in GAAP or in
the application thereof has occurred since the date of the audited financial
statements referred to in Section 5.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;
     (d) notification promptly after the filing of all registration statements,
regular periodic reports and press releases filed by the Parent or any of its
Subsidiaries with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange;
     (e) notification promptly upon the mailing of all financial statements,
reports and proxy statements so mailed to the shareholders of the Parent
generally; and
     (f) promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of any Group
Member, or compliance with the terms of this Agreement, as the Administrative
Agent or any Lender (through the Administrative Agent) may reasonably request;
provided, that the Group Members will not be required to deliver confidential
information consisting of trade secrets or other proprietary or competitively
sensitive information not constituting financial information.
          SECTION 7.02. Notices of Material Events. The Parent will furnish to
the Administrative Agent for delivery to the Lenders prompt written notice of
the following:
     (a) the occurrence of any Default known to a Financial Officer;
     (b) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the Parent
or any Affiliate thereof that, in the reasonable judgment of a Financial
Officer, has a reasonable likelihood of being adversely determined and which, if
adversely determined, would reasonably be expected to result in a Material
Adverse Effect; and
     (c) any other development that has resulted in, or in the good faith
judgment of a Financial Officer would reasonably be expected to result in, a
Material Adverse Effect.

- 74 -



--------------------------------------------------------------------------------



 



Each notice delivered under this Section 7.02 shall be accompanied by a
statement of a Financial Officer describing in reasonable detail (to the extent
known to such officer after due inquiry) of the event or development requiring
such notice and any action taken or proposed to be taken with respect thereto.
          SECTION 7.03. Existence; Conduct of Business. The Parent will, and
will cause each of its Restricted Subsidiaries to, do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct and continuation of its business, except where the failure to do
so, individually or in the aggregate would not reasonably be expected to have a
Material Adverse Effect; provided that the foregoing shall not prohibit any
merger, consolidation, amalgamation, liquidation, winding up or dissolution
permitted under Section 8.04.
          SECTION 7.04. Payment of Obligations. The Parent will, and will cause
each of its Restricted Subsidiaries to, pay its obligations, including Tax
liabilities, that, if not paid before the same shall become delinquent or in
default, would reasonably be expected to result in a Material Adverse Effect,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) the Parent or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and
(c) the failure to make payment pending such contest would not reasonably be
expected to result in a Material Adverse Effect.
          SECTION 7.05. Maintenance of Properties; Insurance. The Parent will,
and will cause each of its Restricted Subsidiaries to, keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, and except where the failure to do
so would not reasonably be expected to have a Material Adverse Effect excepted.
In addition, the Parent will, and will cause each of its Restricted Subsidiaries
to:
     (a) maintain with financially sound and reputable insurers, insurance on
all real and personal property in at least such amounts and against at least
such risks as are usually insured against by companies of established reputation
engaged in the same or similar business and owning similar assets as the Parent
or such Restricted Subsidiary (such companies being herein called “Similar
Companies”), except where such risks are covered by self insurance, so long as
the amount of such self insurance and the risks covered thereby are consistent
with that maintained by Similar Companies; and
     (b) cause all such property damage policies, to the extent maintained for
the benefit of any Obligor, to be endorsed or otherwise amended to include a
“standard” lender’s loss payable endorsement, in form and substance reasonably
satisfactory to the Administrative Agent.
          SECTION 7.06. Books and Records; Inspection Rights. The Parent will,
and will cause each of its Restricted Subsidiaries to, keep proper books of
record and account in which full, true and correct entries are made of all
dealings and transactions in relation to its business and activities. The Parent
will, and will cause each of its Restricted Subsidiaries to, permit any

- 75 -



--------------------------------------------------------------------------------



 



representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested; provided that the Parent
shall not be required to disclose any trade secrets or any other confidential,
proprietary information relating to the Parent or any of its Subsidiaries and
respective businesses. If such visit and inspection occurs at a time when no
Default has occurred and is continuing, such visit and inspection by the
Administrative Agent or any Lender shall be coordinated through the
Administrative Agent and shall be limited to one visit and one inspection during
any consecutive twelve-month period.
          SECTION 7.07. Governmental Approvals. Each Obligor agrees that it will
promptly obtain from time to time at its own expense all such governmental
licenses, authorizations, consents, permits and approvals as may be required
(a) for this Agreement and each other Loan Document to which such Obligor is a
party to be a valid and enforceable obligation of such Obligor and (b) to
maintain the existence, priority and perfection (or its equivalent under the
laws of any applicable jurisdiction) of the Liens purported to be created under
the Security Documents to which such Obligor is a party.
          SECTION 7.08. Compliance with Laws. The Parent will, and will cause
each of its Restricted Subsidiaries to, comply with all laws, rules, regulations
and orders of any Governmental Authority (including Environmental Laws)
applicable to it or its property, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.
          SECTION 7.09. Use of Proceeds. The proceeds of the Loans will be used
to provide funds for any lawful purpose of the Borrowers and their Subsidiaries.
Letters of Credit may be issued for any lawful purpose of the Borrowers and
their Subsidiaries (including of any Foreign Subsidiary). No part of any Loan
will be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations U and X.
Notwithstanding anything herein to the contrary, no part of any Loan or Letter
of Credit, or in either case proceeds thereof, will be used, whether directly or
indirectly, for financing activities in Switzerland or for any other purpose
which may give rise to the application of any withholding or similar tax in
Switzerland or under Swiss law.
          SECTION 7.10. Certain Obligations Respecting Subsidiaries and
Collateral Security.
          (a) New Restricted Subsidiaries. Subject to Section 11.02(d)(ii), the
Parent will take such action, and will cause each of its Restricted Subsidiaries
to take such action, from time to time as shall be necessary to ensure that all
Restricted Subsidiaries that are Domestic Subsidiaries formed or acquired after
the date hereof that are not Immaterial Subsidiaries are “Guarantors” hereunder
and under the applicable Security Documents, including causing each such
newly-formed or acquired Restricted Subsidiary (other than an Immaterial
Subsidiary) to

- 76 -



--------------------------------------------------------------------------------



 



     (i) become a “Guarantor” hereunder, and under the applicable Security
Documents pursuant to a Joinder Agreement or other instrument in form and
substance reasonably satisfactory to the Administrative Agent;
     (ii) cause such newly-formed or acquired Restricted Subsidiary to take such
action as shall be reasonably requested by the Administrative Agent to create
and perfect valid and enforceable Liens on substantially all of the property of
such Restricted Subsidiary (other than Excluded Assets) as collateral security
for the Guaranteed Obligations of such newly-formed or acquired Restricted
Subsidiary, and
     (iii) deliver such proof of corporate action, incumbency of officers,
opinions of counsel and other documents as is consistent with those delivered by
each Obligor pursuant to Section 6.01 on the Restatement Effective Date or as
the Administrative Agent may reasonably request.
Notwithstanding the foregoing, the Administrative Agent may in its discretion
waive the requirements of this paragraph (a) with respect to any Restricted
Subsidiary, or any property of any Restricted Subsidiary, to the extent that it
determines (in consultation with the Company) that the costs of obtaining a Lien
on such property are excessive in relation to the value of the security to be
afforded thereby.
          (b) Additional Equity Interests. Subject to Section 11.02(d)(ii), in
the event that any additional Equity Interests not constituting Excluded Assets
shall be issued by any Restricted Subsidiary to any Obligor, such Obligor shall,
subject to Section 7.10(f), forthwith deliver to the Administrative Agent
pursuant to the Security Agreement or other Security Document (or, subject to
the following proviso, in the case of any Restricted Subsidiary that is a
Foreign Subsidiary, pursuant to a pledge agreement, security agreement or other
instrument under the law applicable to such Restricted Subsidiary creating a
lien on) any certificates evidencing such Equity Interest, accompanied by
undated stock or other powers executed in blank and take such other action as
the Administrative Agent shall reasonably request to perfect the security
interest created therein pursuant to the Security Documents, provided that, in
the case of the Equity Interest of any Foreign Subsidiary, the Administrative
Agent may in its discretion waive the requirements of this paragraph (b) with
respect to obtaining a foreign law pledge agreement, security agreement or other
instrument to the extent that it determines (in consultation with the Company)
that the costs of obtaining a Lien on such Equity Interests are excessive in
relation to the value of the security to be afforded thereby.
          (c) Immaterial Subsidiaries. Subject to Section 11.02(d)(ii), if,
based upon the financial statements delivered pursuant to Section 7.01(a) or
7.01(b) for any fiscal quarter, either the aggregate assets or aggregate revenue
of all Subsidiaries designated as “Immaterial Subsidiaries” hereunder in effect
at such time shall exceed $10,000,000 as at the end of and for the most-recently
ended four-quarter period, the Company shall, within five Business Days thereof
(or such later date as may be agreed to by the Administrative Agent in its
reasonable discretion), (i) rescind the designation as “Immaterial Subsidiaries”
of one or more of such Subsidiaries (and of any Subsidiaries thereof) so that,
after giving effect thereto, neither the aggregate assets nor aggregate revenue
of all Subsidiaries so designated (and which designations have not been
rescinded) shall exceed $10,000,000 and (ii) within 60 days thereafter (or such

- 77 -



--------------------------------------------------------------------------------



 



later date as may be agreed to by the Administrative Agent in its reasonable
discretion), cause the actions and the documents and other instruments referred
to in paragraphs (a) and (b) above to be taken or delivered by the applicable
Obligors and such Restricted Subsidiaries, or in respect of the Equity Interests
of such Restricted Subsidiaries, as if such Subsidiaries were newly-acquired
Restricted Subsidiaries.
          (d) Real Property. Subject to Section 11.02(d)(ii), if after the
Restatement Effective Date any Obligor shall acquire any real property interest
not constituting Excluded Assets (or shall make any improvements to any real
property interest resulting in its no longer constituting Excluded Assets), then
(subject, (i) in the case of any such interest that is a leasehold interest, to
the delivery by the relevant landlord(s) of any required landlord consent, and
the execution and recording of any required memorandum of lease, and (ii) in the
case of any real property or leasehold interest that is subject to a Lien
permitted under Section 8.02 or, in the case of a leasehold interest where the
underlying fee is subject to a Lien, to the delivery by the holder of such Lien
of any necessary consent) it will or, as applicable, will cause the respective
Obligor holding such real property interest, to execute and deliver in favor of
the Administrative Agent a mortgage, deed of trust or similar instrument (as
appropriate for the jurisdiction in which such respective real property is
situated), all as reasonably requested by the Administrative Agent, pursuant to
which such Obligor will create a Lien upon such real property interest (and
improvements) in favor of the Administrative Agent for the benefit of the
Lenders (and any Eligible Hedging Counterparty and any Eligible Cash Manager) as
collateral security for the Secured Obligations under and as defined in the
Security Agreement, and will deliver (or, or in case of landlord or lienholder
consents, will use its commercially reasonable efforts to cause the relevant
landlord(s) or lienholder(s) to deliver) such opinions of counsel, landlords
consents, memoranda of lease, lienholder consents and title insurance policies
as the Administrative Agent shall reasonably request in connection therewith,
provided that the Administrative Agent in its discretion may waive the
requirements of this paragraph (d) with respect to any real property or
leasehold interest to the extent that it determines (in consultation with the
Company) that the costs of obtaining a Lien on such real property or leasehold
interest are excessive in relation to the value of the security to be afforded
thereby.
          (e) Further Assurances. Subject to Section 11.02(d)(ii), the Parent
will, and will cause each Obligor to, take such action from time to time as
shall reasonably be requested by the Administrative Agent to effectuate the
purposes and objectives of this Section 7.10.
          (f) Exclusions. Notwithstanding anything to the contrary contained in
this Agreement or any other Loan Documents, (i) foreign law pledge agreements
and delivery of legal opinions in connection with foreign law pledges or grants
of security in a foreign jurisdiction shall not be required in respect of the
following jurisdictions: Canada, Malaysia, Portugal, Singapore, Mauritius,
Republic of Cyprus, the Netherlands, Venezuela and the Channel Islands; and, in
the case of any other foreign jurisdiction, only with respect to certain Foreign
Subsidiaries that have total asset values that are greater than 5% of the total
asset value of the Parent and its Subsidiaries (herein each a “Material Foreign
Subsidiary”), (ii) determinations of Material Foreign Subsidiaries shall be made
on the Restatement Effective Date and thereafter at the time of each delivery of
quarterly compliance certificates pursuant to Section 7.02(c), and (iii) to the
extent required pursuant to the terms of this Agreement, any legal opinions for
any new Material Foreign Subsidiaries shall be delivered on the Restatement
Effective Date or

- 78 -



--------------------------------------------------------------------------------



 



promptly after the quarterly determination of such new Material Foreign
Subsidiary, as the case may be.
ARTICLE VIII
NEGATIVE COVENANTS
          Until the Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit shall have expired or terminated or
shall have been Defeased and all LC Disbursements outstanding at such time shall
have been reimbursed, each Obligor covenants and agrees with the Lenders that:
          SECTION 8.01. Indebtedness. The Parent will not, and will not permit
any Restricted Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:
     (a) Indebtedness created hereunder;
     (b) Indebtedness existing on the date hereof and set forth in
Schedule 8.01, and any extension, renewal or refinancing thereof so long as the
terms of any such extension, renewal or refinancing provide that (i) no
principal payment or prepayment thereof shall be required before the Commitment
Termination Date, except by reason of acceleration resulting from an event of
default, (ii) the average life to maturity thereof is greater than or equal to
the Indebtedness being extended, renewed or refinanced, (iii) the principal
amount thereof does not exceed the principal amount of the Indebtedness being
extended, renewed or refinanced (plus any related transaction costs) and
(iv) such Indebtedness as so extended, renewed or refinanced is not secured by
any property not pledged as security in respect of the Indebtedness being
extended, renewed or refinanced);
     (c) Indebtedness in respect of (i) letters of credit and bank guaranties,
if such Indebtedness is unsecured, (ii) letters of credit issued for account of
one or more Obligors the reimbursement obligations in respect of which are
secured solely by cash and/or Cash Equivalents if (x) the aggregate undrawn
amount of all such letters of credit and outstanding reimbursement obligations
does not exceed $200,000,000 at any time outstanding and (y) both before and
after giving effect to the granting of such security, the aggregate amount of
cash and Cash Equivalents held by the Parent and its Restricted Subsidiaries
(excluding cash and Cash Equivalents securing reimbursement obligations in
respect of Secured LOCs) plus the aggregate amount of unused Revolving Credit
Commitments is at least $300,000,000 and (iii) letters of credit issued for
account of one or more Obligors the reimbursement obligations in respect of
which are secured by Collateral other than cash and Cash Equivalents (“Secured
LOCs”) if the aggregate undrawn amount of all such letters of credit and
reimbursement obligations at any time outstanding plus the Net Commitment
Increase Amount at such time plus the Net Incremental Increase Amount at such
time does not exceed $225,000,000;

- 79 -



--------------------------------------------------------------------------------



 



     (d) Indebtedness of Restricted Subsidiaries that are not Obligors in
respect of local credit lines for borrowed money in an aggregate principal
amount up to but not exceeding $200,000,000;
     (e) Indebtedness incurred to finance the acquisition, construction or
improvement of any fixed or capital assets, including Capital Lease Obligations
and any Indebtedness assumed in connection with the acquisition of any such
assets or secured by a Lien on any such assets prior to the acquisition thereof,
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof; provided that (i) such
Indebtedness is incurred prior to or within 90 days after such acquisition or
the completion of such construction or improvement and (ii) the aggregate
principal amount of Indebtedness permitted by this clause (e) shall not exceed
$150,000,000 at any time outstanding;
     (f) unsecured Indebtedness issued or incurred to finance, or in
contemplation of, or acquired in connection with a permitted Acquisition so long
as either (i) such Indebtedness is expressly subordinated to the Obligations on
terms and conditions reasonably satisfactory to the Administrative Agent or
(ii) the aggregate principal amount of such Indebtedness does not exceed
$250,000,000 at any time outstanding;
     (g) secured Indebtedness issued or incurred to finance, or in contemplation
of, or acquired in connection with a permitted Acquisition so long as the Liens
securing such Indebtedness extend only to the assets and/or Equity Interests of
the business or Person that is the subject of such Acquisition and either (i) no
principal payment or prepayment of such Indebtedness shall be required earlier
than the first anniversary of the Commitment Termination Date, except by reason
of acceleration resulting from an event of default thereunder or (ii) the
aggregate principal amount of such Indebtedness does not exceed $125,000,000 at
any time outstanding;
     (h) Indebtedness of any Group Member to any other Group Member or to any
Project Entity for so long as such Group Member or Project Entity, as
applicable, remains a Subsidiary; provided that any such Indebtedness of any
Obligor to a Subsidiary or a Project Entity that is not an Obligor shall be
subordinated to the Obligations upon terms in form and substance reasonably
satisfactory to the Administrative Agent;
     (i) Guarantees permitted under Section 8.05;
     (j) unsecured Indebtedness issued or borrowed by any Obligor; provided that
(i) no principal payment or prepayment of such Indebtedness shall be required
earlier than the first anniversary of the Commitment Termination Date except by
reason of acceleration resulting from an event of default thereunder and
(ii) after giving effect to the issuance or incurrence of such Indebtedness, the
Parent shall be in pro forma compliance with the requirements of Section 8.09(a)
and shall have delivered to the Administrative Agent a certificate of a
Financial Officer demonstrating such compliance in reasonable detail; and

- 80 -



--------------------------------------------------------------------------------



 



     (k) additional Indebtedness of any Group Member incurred for any purpose in
an aggregate principal amount not exceeding $50,000,000 at any one time
outstanding.
          SECTION 8.02. Liens. The Parent will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, or assign or sell
any income or revenues (including accounts receivable) or rights in respect of
any thereof, except:
     (a) Liens created under the Security Documents;
     (b) any Lien on any property or asset of the Parent or any Restricted
Subsidiary existing on the date hereof and set forth in Schedule 8.02, provided
that (i) such Lien shall not apply to any other property or asset of the Parent
or any Restricted Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the date hereof and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;
     (c) Liens imposed by any Governmental Authority for taxes, assessments or
charges not yet due or delinquent (or in the case of property taxes and
assessments not exceeding $2,000,000 in the aggregate more than 90 days overdue)
or which are being contested in good faith and by appropriate proceedings if
adequate reserves with respect thereto are maintained on the books of the Parent
or the affected Subsidiaries, as the case may be, in accordance with GAAP;
     (d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens, and vendors’ Liens imposed by statute or common law not
securing the repayment of Indebtedness, arising in the ordinary course of
business which are not overdue for a period of more than 60 days or which are
being contested in good faith and by appropriate proceedings and Liens securing
judgments (including, without limitation, pre-judgment attachments) but only to
the extent, for an amount and for a period not resulting in an Event of Default
under paragraph (j) of Article IX;
     (e) pledges or deposits under (i) worker’s compensation (including, without
limitation, worker’s compensation insurance programs), unemployment insurance
and other social security legislation and (ii) general liability, automobile
liability, excess liability, fiduciary liability, directors and officers
liability and foreign liability insurance programs;
     (f) deposits to secure the performance of bids, tenders, trade contracts
(other than for borrowed money), leases (other than capital leases), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;
     (g) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business and encumbrances consisting of
zoning restrictions, easements, licenses, restrictions on the use of property or
imperfections in title thereto which, in the aggregate, are not material in
amount, and which do not, in the aggregate, materially detract from the value of
the property of the Parent and its

- 81 -



--------------------------------------------------------------------------------



 



Restricted Subsidiaries or materially interfere with the ordinary conduct of the
business of the Parent or any of its Restricted Subsidiaries;
     (h) Liens consisting of bankers’ liens and rights of setoff, in each case,
arising by operation of law or (except to the extent securing Indebtedness) by
contract in the ordinary course of business, and Liens on documents presented in
letters of credit drawings; and
     (i) Liens on fixed or capital assets acquired, constructed or improved by
the Parent or any Restricted Subsidiary, provided that (i) such Liens secure
Indebtedness permitted by Section 8.01(e), (ii) such Liens and the Indebtedness
secured thereby are incurred prior to or within 90 days after such acquisition
or the completion of such construction or improvement, (iii) the Indebtedness
secured thereby does not exceed the cost of acquiring, constructing or improving
such fixed or capital assets and (iv) such security interests shall not apply to
any other property or assets of the Parent or any Subsidiary;
     (j) Liens on property of Restricted Subsidiaries that are not Obligors, so
long as such Liens do not extend to cover property of any Obligor;
     (k) licenses, on a non-exclusive basis (or, solely with respect to any
territory where neither the Parent nor any Restricted Subsidiary is doing
business, on an exclusive basis) of rights in the intellectual property of the
Parent or any Restricted Subsidiary granted in the ordinary course of business;
     (l) Liens on the Equity Interests of, and on the property or assets of, a
Project Entity securing Non-Recourse Project Indebtedness;
     (m) Liens on property purchased or built pursuant to any engineering,
construction, procurement, manufacturing, equipment or supply contract (each, a
“Customer Contract”) with a customer (including any Governmental Authority) in
favor of such customer, which Liens arise in the ordinary course of business and
secure the performance obligations of the Parent or the relevant Restricted
Subsidiary (as applicable) under such Customer Contract;
     (n) Liens constituting security referred to in paragraphs (c)(ii), (c)(iii)
and (g) of Section 8.01; and
     (o) additional Liens upon real or personal property created after the date
hereof, provided that the aggregate amount of obligations secured thereby shall
not exceed $50,000,000.
          SECTION 8.03. Sale and Leaseback Transactions. The Parent will not,
and will not permit any Restricted Subsidiary to, directly or indirectly, enter
into any arrangement, directly or indirectly, whereby they shall sell or
transfer any property, real or personal, used or useful in their business,
whether now owned or hereafter acquired, and thereafter rent or lease such
property or other property that they intend to use for substantially the same
purpose or purposes as the property sold or transferred (a “Sale and Leaseback
Transaction”) unless (i) the

- 82 -



--------------------------------------------------------------------------------



 



sale of such property is permitted by Section 8.04 and (ii) any Lien arising in
connection with the use of such property by any Group Member is permitted by
Section 8.02.
          SECTION 8.04. Fundamental Changes. The Parent will not, nor will it
permit any of its Restricted Subsidiaries to, enter into any transaction of
merger, consolidation or amalgamation, or liquidate, wind up or dissolve itself
(or suffer any liquidation, winding up or dissolution). The Parent will not, nor
will it permit any of its Restricted Subsidiaries to, acquire any business or
property from, or Equity Interests in, or be a party to any acquisition of, any
Person except for purchases of inventory and other property to be sold or used
in the ordinary course of business, Investments and Acquisitions permitted under
Section 8.05 and Capital Expenditures. The Parent will not, nor will it permit
any of its Subsidiaries to, convey, sell, lease, transfer or otherwise dispose
of, in one transaction or a series of transactions, any part of its business or
property, whether now owned or hereafter acquired (including, without
limitation, receivables and leasehold interests, but excluding (x) obsolete or
worn-out property, tools or equipment no longer used or useful in its business
and (y) any inventory or other property sold or disposed of in the ordinary
course of business and on ordinary business terms).
          Notwithstanding the foregoing provisions of this Section 8.04:
     (a) any Restricted Subsidiary may be merged or consolidated with or into
any other Subsidiary so long as at the time thereof and after giving effect
thereto no Default shall have occurred and be continuing; provided that if any
party to such transaction shall be an Obligor, the surviving or continuing
entity must be or become an Obligor;
     (b) any Restricted Subsidiary may sell, lease, transfer or otherwise
dispose of any or all of its property (upon voluntary liquidation, winding up,
dissolution or otherwise) to any other Restricted Subsidiary so long as at the
time thereof and after giving effect thereto no Default shall have occurred and
be continuing; provided that (i) if such sale is of all or substantially all of
the assets of an Obligor, either (A) the acquiring Subsidiary must be or become
an Obligor or (B) such sale must be for cash for fair market value, as
determined by the Company in good faith (and, if such fair market value shall
exceed $50,000,000, such value shall have been determined based upon an
independent valuation);
     (c) the Equity Interests in any Restricted Subsidiary may be sold,
transferred or otherwise disposed of to the Parent or any Restricted Subsidiary
so long as at the time thereof and after giving effect thereto no Default shall
have occurred and be continuing;
     (d) any Restricted Subsidiary (other than a Borrower) may be liquidated,
wound up or dissolved so long as at the time thereof and after giving effect
thereto no Default shall have occurred and be continuing; provided that if such
Restricted Subsidiary is an Obligor, then the Subsidiary to which the assets of
such Restricted Subsidiary are transferred upon such liquidation, winding up or
dissolution shall be or become an Obligor;
     (e) so long as at the time thereof and after giving effect thereto no
Default shall have occurred and be continuing, the Parent or any of its
Restricted Subsidiaries

- 83 -



--------------------------------------------------------------------------------



 



may sell assets (including Equity Interests issued by any of their respective
Restricted Subsidiaries) for fair market value, provided that the aggregate fair
market value of all assets sold pursuant to this paragraph (e) during any single
fiscal year shall not exceed $300,000,000;
     (f) in addition to the sales permitted under the foregoing paragraph (e),
the Parent and its Restricted Subsidiaries may (i) sell the property of, or
Equity Interests in, Project Entities (so long as after giving effect to such
sale, the Parent shall be in pro forma compliance with the requirements of
Section 8.09 and shall have delivered a calculation, in form and detail
reasonably satisfactory to the Administrative Agent, to such effect from a
Financial Officer) and (ii) consummate other sales so long as the aggregate fair
market value thereof in any single fiscal year shall not exceed $100,000,000;
     (g) the Parent or any Restricted Subsidiary may transfer or otherwise
dispose of any property that is subject to a Customer Contract to the customer
under such Customer Contract in connection with the transfer of the project to
such customer; and
     (h) FWL and/or Holdco may be dissolved; provided that, subject to Section
11.02(d)(ii), (i) 100% of the economic interests and voting power in the Equity
Interests of Holdco or the Company owned by the Person to be dissolved shall be
transferred to the Parent (in the case of a dissolution of FWL or of FWL and
Holdco) or FWL (in the case of a dissolution of Holdco) in connection with such
dissolution, (ii) the Equity Interests of Holdco and the Company shall continue
to be pledged to, and subject to a security interest granted in favor of, the
Administrative Agent pursuant to the terms of the Loan Documents and thereby
constitute part of the Collateral and (iii) the Administrative Agent shall have
received such documents as it may reasonably request, in each case in form and
substance reasonably satisfactory to it, and such evidence that all actions have
been taken as may, in each case, be necessary in the reasonable judgment of the
Administrative Agent to create, preserve, perfect or maintain the perfection of
or validate such security interests. Upon the dissolution of FWL pursuant to
this Section 8.04(h), all references in the Loan Documents to “FWL” shall be
deemed to have no effect. Upon the dissolution of Holdco pursuant to this
Section 8.04(h), all references in the Loan Documents to “Holdco” shall be
deemed to have no effect.
          SECTION 8.05. Investments, Loans, Advances, Guarantees and
Acquisitions; Hedging Agreements.
          (a) Investments, Etc. The Parent will not, and will not permit any of
its Restricted Subsidiaries to, make or permit to remain outstanding any
Investment, except:
     (i) Investments held by the Parent and its Restricted Subsidiaries either
(A) on the date of, and reflected in, the most recent financial statements
delivered under Section 5.04 or (B) on the Restatement Effective Date, if, in
the case of this clause (B), either such Investments are listed on Schedule 8.05
or the amount of any such individual Investment is less than or equal to
$1,000,000);

- 84 -



--------------------------------------------------------------------------------



 



     (ii) (A) Investments by the Parent and its Restricted Subsidiaries in
Obligors, (B) Investments by any Subsidiary of the Parent that is not an Obligor
in any Restricted Subsidiary and (C) to the extent constituting Investments, the
sale, transfer or other disposition of the Equity Interests in (x) any
Restricted Subsidiary of an Obligor to any other Obligor and (y) any Subsidiary
of a non-Obligor to any Restricted Subsidiary;
     (iii) Investments by the Obligors in Restricted Subsidiaries that are not
Obligors, if such Investments either (A) are outstanding on December 31, 2009 or
(B) are made on or after January 1, 2010 and, in the case of this clause (B),
the aggregate amount of such Investments (excluding Investments referred to in
Section 8.05(a)(i)) does not exceed the sum of (w) $534,000,000 plus (x) 100% of
all cash and the fair market value of non-cash assets received on or after
January 1, 2010 by any Obligor on account of Investments made pursuant to this
clause (iii), whether as income, return of capital or proceeds of the sale of
such Investments plus (y) 100% of all loan repayments, proceeds of intercompany
loans and other payments whether in cash or non-cash assets (the amount of any
such non-cash assets being the fair market value thereof), except for amounts
included in the foregoing subclause (x), received any time from and after
January 1, 2010 by Obligors from Restricted Subsidiaries that are not Obligors
plus (z) the Unapplied Equity Proceeds at such time;
     (iv) Investments in Project Entities and joint ventures if such Investments
either (A) are outstanding on December 31, 2009 or (B) are made on or after
January 1, 2010 and, in the case of this clause (B), the aggregate amount of
such Investments (excluding Investments referred to in Sections 8.05(a)(i) and
(ii)) does not exceed the sum of (w) $525,000,000 plus (x) 100% of all cash
received on or after January 1, 2010 by any Obligor on account of Investments
made pursuant to this clause (iv), whether as income, return of capital or
proceeds of the sale of such Investments plus (y) at any time 50% of the
cumulative Excess Cash Flow for the period commencing on January 1, 2010 through
and including the last day of the fiscal year most recently ended prior to such
time plus (z) the Unapplied Equity Proceeds at such time;
     (v) Permitted Investments;
     (vi) operating deposit accounts with banks;
     (vii) Guarantees by the Parent or any Restricted Subsidiary of Indebtedness
or other obligations of the Parent or any Restricted Subsidiary or Affiliate not
otherwise prohibited by this Agreement;
     (viii) Investments constituting Acquisitions permitted under
Section 8.05(c); and
     (ix) additional Investments in an aggregate amount up to but not exceeding
at any one time the sum of (x) $50,000,000 plus (y) 100% of all cash received
after the Restatement Effective Date by the Parent and its Restricted
Subsidiaries on account of Investments made pursuant to this clause (ix),
whether as income, return of capital or

- 85 -



--------------------------------------------------------------------------------



 



proceeds of the sale of such Investments plus (z) the Unapplied Equity Proceeds
at such time.
Notwithstanding anything contained to the contrary in this paragraph (a), the
Parent or any Restricted Subsidiary may permit internal reorganizations
consisting of one or more intermediate steps that would otherwise violate this
paragraph (a) if (i) after the completion of the final step of any such
reorganization no such violation shall be continuing, (ii) in the reasonable
opinion of the Administrative Agent, no such violation could be reasonably
expected to be materially adverse to or otherwise jeopardize the interests of
the Lenders, (iii) all of the steps required for the consummation of such
reorganization shall be completed within a period of time deemed by the
Administrative Agent to be reasonable and (iv) no Default shall have occurred or
be continuing at any time while such steps are being completed or after giving
effect to the consummation of such reorganization.
          (b) Hedging Agreements. The Parent will not, and will not permit any
of its Restricted Subsidiaries to, enter into any Hedging Agreement, other than
Hedging Agreements entered into in the ordinary course of business to hedge or
mitigate risks to which the Parent or any Restricted Subsidiary is exposed in
the conduct of its business or the management of its liabilities.
          (c) Acquisitions. The Parent will not, and will not permit any of its
Restricted Subsidiaries to, make any Acquisition unless:
     (i) such Acquisition (if by purchase of assets, merger, consolidation or
amalgamation) shall be effected in such manner so that the acquired business,
and the related assets, are owned either by the Parent or a Subsidiary of the
Parent and, if effected by merger, consolidation or amalgamation involving the
Parent, the Parent shall be the continuing or surviving entity and, if effected
by merger, consolidation or amalgamation involving a Subsidiary of the Parent,
such Subsidiary shall be the continuing or surviving entity;
     (ii) such Acquisition (if by purchase of Equity Interests) shall be
effected in such manner so that the acquired entity becomes a Subsidiary of the
Parent;
     (iii) such business and the related assets, or any acquired Subsidiary, are
primarily a business permitted under Section 8.10;
     (iv) after giving effect to such Acquisition on a pro forma basis (as if
completed on the first day of the four-quarter period ended on the last day of
the most recent fiscal quarter for which financial statements are then
available, and including in such pro forma calculation all Indebtedness assumed
as part of or incurred to finance such Acquisition as if such Indebtedness was
incurred on the first day of such period) the Total Leverage Ratio would be no
greater than 2.25 to 1 (such ratio to be based upon financial statements for the
acquired business that, in the Parent’s reasonable opinion, are sufficient for
it to make a calculation thereof on a pro forma basis, as at the end of and for
the period of four fiscal quarters most recently ended prior to the date of such
Acquisition for which financial statements of the Parent and its Subsidiaries
are available, under the

- 86 -



--------------------------------------------------------------------------------



 



assumption that such Acquisition shall have occurred, and any Indebtedness in
connection therewith shall have been incurred, at the beginning of the
applicable period), provided that, unless such Acquisition is made solely with
Unapplied Equity Proceeds, in the event such Acquisition shall be of a
stand-alone business entity or unit of the respective seller for which separate
audits are available and the aggregate amount of consideration in respect of
such Acquisition shall exceed $25,000,000, the Parent shall have delivered to
the Administrative Agent financial statement for the acquired business for its
most recent fiscal year reviewed by independent auditors; and
     (v) at the time of and both before and after giving effect to such
Acquisition (including under any financial covenant calculated on a pro forma
basis), no Default shall have occurred and be continuing and, unless such
Acquisition is made solely with Unapplied Equity Proceeds, the sum of the unused
Revolving Credit Commitments and Incremental Loan Commitments of each Class
together with cash and Cash Equivalents carried on the consolidated balance
sheets of the Parent and its consolidated Restricted Subsidiaries (excluding
cash and Cash Equivalents securing reimbursement obligations in respect of
Secured LOCs) is at least equal to $50,000,000.
          SECTION 8.06. Restricted Payments. The Parent will not, nor will it
permit any of its Restricted Subsidiaries to, declare or make any Restricted
Payment at any time, except that the Parent may declare and make any Restricted
Payment in cash (including, without limitation, Restricted Payments to
Affiliates) so long as (i) on the date of such Restricted Payment and after
giving effect thereto no Default shall have occurred and be continuing, and
(ii) either (x) immediately after giving effect thereto the aggregate amount of
cash and Cash Equivalents held by the Parent and its Restricted Subsidiaries
(excluding cash and Cash Equivalents securing reimbursement obligations in
respect of Secured LOCs) plus the aggregate amount of unused Revolving Credit
Commitments is at least $300,000,000 (provided that the aggregate amount of
Restricted Payments made as permitted by this clause (x) after the date hereof
shall not exceed $600,000,000) or (y) the aggregate amount of such Restricted
Payment together with all other Restricted Payments (excluding Restricted
Payments made as permitted by the immediately preceding clause (x)) made after
the date hereof shall not exceed 25% of cumulative Excess Cash Flow for the
period commencing on January 1, 2010 through and including the last day of the
fiscal year most recently ended prior to the date of such Restricted Payment.
          Nothing herein shall be deemed to prohibit the payment of any dividend
or distribution or the making of any payment in cash on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any equity
interest in any Subsidiary of the Company so long as either (i) the portion of
such dividends, distributions or other payments that are paid to the Company and
its Restricted Subsidiaries are not less than the portion thereof that such
Persons would be entitled to received if such dividends, distributions and other
payments were declared and paid ratably to the shareholders, partners and other
equityholders of such Subsidiary or (ii) such payment is being made in respect
of the purchase by such Restricted Subsidiary from one or more of its
equityholders of minority interests held by such equityholders in such
Restricted Subsidiary, so long as such purchase is an Investment permitted under
Section 8.05(a).

- 87 -



--------------------------------------------------------------------------------



 



          SECTION 8.07. Transactions with Affiliates. Except as expressly
permitted by this Agreement, the Parent will not, nor will it permit any of its
Restricted Subsidiaries to, directly or indirectly enter into any other
transaction directly or indirectly with or for the benefit of an Affiliate
(including, without limitation, guarantees and assumptions of obligations of an
Affiliate) unless the consideration received (or paid) by the Parent or the
relevant Subsidiary, as the case may be, is not less than (if received) or more
than (if paid) the consideration that would be received or paid, as the case may
be, in a comparable transaction effected on an arms’ length basis with a Person
that is not an Affiliate, provided that (i) any Affiliate who is an individual
may serve as a director, officer, employee or consultant of the Parent or any of
its Restricted Subsidiaries and receive reasonable compensation for his or her
services in such capacity, (ii) the Parent and its Restricted Subsidiaries may
engage in and continue the transactions with or for the benefit of Affiliates
which are described in Schedule 8.07, (iii) the Parent and its Restricted
Subsidiaries may Guarantee any Indebtedness of Project Entities to the extent
permitted under Section 8.01, and may Guarantee any other obligations of Project
Entities not constituting Indebtedness so long as the aggregate value provided
or aggregate amount paid by the Parent or such Restricted Subsidiary in respect
of such Guarantee is permitted under Section 8.05 when provided or paid and
(iv) the Parent and its Restricted Subsidiaries may enter into any transaction
with an Affiliate involving consideration having an aggregate value not
exceeding $1,000,000.
          SECTION 8.08. Restrictive Agreements. The Parent will not, and will
not permit any of its Restricted Subsidiaries to, directly or indirectly, enter
into, incur or permit to exist any agreement that prohibits, restricts or
imposes any condition upon (a) the ability of any Obligor to create, incur or
permit to exist any Lien upon any of its property or assets, or (b) the ability
of any Restricted Subsidiary to pay dividends or other distributions with
respect to any of its Equity Interests or to make or repay loans or advances to
the Parent or any other Restricted Subsidiary or to guarantee Indebtedness of
the Parent or any other Restricted Subsidiary; provided that
     (i) the foregoing shall not apply to restrictions and conditions imposed by
law (or imposed by agreement reflecting such law so long as such agreement is no
more restrictive than the restrictions and conditions imposed by law) or by this
Agreement,
     (ii) the foregoing shall not apply to restrictions and conditions existing
on the date hereof identified on Schedule 8.08 and any amendment, modification,
extension, renewal or replacement thereof on terms that, taken as a whole, are
not materially more adverse to the interests of the Lenders than such
restrictions and conditions existing on the date hereof,
     (iii) the foregoing shall not apply to restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Subsidiary that is
to be sold and such sale is permitted hereunder,
     (iv) the foregoing shall not apply to restrictions or conditions imposed by
any agreement relating to any Indebtedness or other obligation not prohibited by
this Agreement if such restrictions or conditions consist of (x) requirements to
maintain a borrowing base in respect of such Indebtedness or other obligation,
(y) the grant of, or promise to grant, Liens permitted hereunder as collateral
security for such Indebtedness

- 88 -



--------------------------------------------------------------------------------



 



or other obligation, or (z) restrictions upon the grant or existence of other
Liens on property or assets securing such Indebtedness or other obligation,
     (v) the foregoing shall not apply to restrictions and conditions on any
property purchased or built pursuant to a Customer Contract arising in the
ordinary course of business, and
     (vi) clause (a) of the foregoing shall not apply to customary provisions in
leases and other contracts restricting the assignment thereof.
     SECTION 8.09. Certain Financial Covenants.
     (a) Total Leverage Ratio. The Parent will not permit the Total Leverage
Ratio at any time to exceed 2.50 to 1.
     (b) Interest Coverage Ratio. The Parent will not permit the Interest
Coverage Ratio as at the last day of any fiscal quarter to be less than or equal
to 3.00 to 1.
     (c) Capital Expenditures. The Parent will not permit the aggregate amount
of Capital Expenditures by the Parent and its Restricted Subsidiaries to exceed
$100,000,000 during any single fiscal year, provided that (i) if the aggregate
amount of Capital Expenditures for any fiscal year shall be less than
$100,000,000 then such shortfall shall be added to the amount of Capital
Expenditures permitted for the immediately succeeding (but not any other) fiscal
year and, for purposes hereof, the amount of Capital Expenditures made during
any fiscal year shall be deemed to have been made first from the $100,000,000
expressly permitted amount for such fiscal year and last from the amount of any
carryover from the previous fiscal year and (ii) for any fiscal year (other than
the fiscal year in which the Commitment Termination Date falls), the amount of
any Capital Expenditures permitted in such fiscal year (including as a result of
any carryover permitted by clause (i) above) may be increased by an aggregate
amount not to exceed $20,000,000 (in which case the amount of such increase
shall reduce, on a dollar-for-dollar basis, the amount of Capital Expenditures
that would have been permitted to be incurred in the immediately succeeding
fiscal year).
          SECTION 8.10. Lines of Business. Neither the Parent nor any of its
Subsidiaries shall engage to any substantial extent in any line or lines of
business activity other than that conducted on the Restatement Effective Date,
and any other business that is reasonably incidental and complementary thereto
including, without limitation, businesses engaged in the environmental,
construction, waste water treatment, infrastructure and mining and material
terminal services industries.
          SECTION 8.11. Changes to Fiscal Year. To enable the ready and
consistent determination of compliance with the covenants set forth in
Section 8.09, the Parent will not change the last day of its fiscal year from
the last Friday of each calendar year, or the last day of the first three fiscal
quarters in each of its fiscal years from the last Friday in March, June or
September, respectively.

- 89 -



--------------------------------------------------------------------------------



 



          SECTION 8.12. Parent, FWL and Holdco. None of the Parent, FWL nor
Holdco will acquire directly (as opposed to acquiring indirectly through
Subsidiaries) ownership of the operating assets used to conduct any business.
ARTICLE IX
EVENTS OF DEFAULT
          If any of the following events (“Events of Default”) shall occur:
     (a) any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
     (b) any Borrower shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or under any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of three or more Business Days;
     (c) any representation or warranty made or deemed made by or on behalf of
any Obligor or any of its Restricted Subsidiaries in or in connection with this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with this Agreement or any other Loan
Document or any amendment or modification hereof or thereof, shall prove to have
been incorrect when made or deemed made in any material respect;
     (d) any Obligor shall fail to observe or perform any covenant, condition or
agreement contained in Section 7.03 (with respect to any Borrower’s existence)
or in Article VIII;
     (e) any Obligor, as applicable, shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in clause (a), (b), (d) or (e) of this Article) or any other Loan
Document and such failure shall continue unremedied for a period of 30 or more
days after notice thereof from the Administrative Agent (given at the request of
any Lender) to a Borrower;
     (f) any Obligor or any of its Restricted Subsidiaries shall fail to make
any payment (whether of principal or interest and regardless of amount) in
respect of any Material Indebtedness, when and as the same shall become due and
payable, after giving effect to any applicable grace period as originally in
effect;
     (g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (if any
required giving of notice, lapse of time or both has occurred) the holder or
holders of any Material Indebtedness or any trustee or agent on its or their
behalf to cause any Material

- 90 -



--------------------------------------------------------------------------------



 



Indebtedness to become due, or to require the prepayment, repurchase, redemption
or defeasance thereof, prior to its scheduled maturity; provided that this
clause (g) shall not apply to secured Indebtedness that becomes due as a result
of the voluntary sale or transfer of the property or assets securing such
Indebtedness or any other mandatory prepayment, redemption, repurchase event or
condition (such as a change of control, sale of assets or determination of
taxability) not customarily constituting events of default in respect of such
Indebtedness;
     (h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, winding up, reorganization or other
relief in respect of any Obligor or any Significant Subsidiary or the debts of
any of them, or of a substantial part of the assets of any of them, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
liquidator, custodian, sequestrator, conservator or similar official for any
Obligor or any of such Restricted Subsidiaries or for a substantial part of the
assets of any of them, and, in any such case, such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;
     (i) any Obligor or any Significant Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, winding up,
reorganization or other relief under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or petition described in clause (h) of this Article, (iii) apply
for or consent to the appointment of a receiver, trustee, liquidator, custodian,
sequestrator, conservator or similar official for any Obligor or any of such
Restricted Subsidiaries or for a substantial part of the assets of any of them,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;
     (j) a final judgment or judgments for the payment of money in excess of
$50,000,000 in the aggregate for the Obligors and the Significant Subsidiaries
(exclusive of judgment amounts covered by insurance issued by creditworthy
carriers where such carriers have admitted liability in respect of such amounts
or assumed the defense for the related proceeding) shall be rendered by one or
more courts, administrative tribunals or other bodies having jurisdiction
against the Obligors or any of the Significant Subsidiaries and the same shall
not be discharged (or provision shall not be made for such discharge), or a stay
of execution thereof shall not be procured, within 60 days from the date of
entry thereof and the relevant Obligor or Significant Subsidiary shall not,
within said period of 60 days, or such longer period during which execution of
the same shall have been stayed, appeal therefrom and cause the execution
thereof to be stayed during such appeal;
     (k) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could

- 91 -



--------------------------------------------------------------------------------



 



reasonably be expected to result in one or more claims or other liabilities
against the Obligors and their Subsidiaries that in the aggregate would exceed
$50,000,000;
     (l) the Liens created by the Security Documents shall, at any time with
respect to any material portion of the property intended to be covered thereby,
not be valid and perfected (to the extent perfection by filing, registration,
recordation, possession or control is required herein or therein) in favor of
the Administrative Agent, free and clear of all other Liens (other than Liens
permitted under Section 8.02 or under the respective Security Documents); or
except for expiration in accordance with its terms, any of the Security
Documents shall for whatever reason be terminated or cease to be in full force
and effect in any material respect, or the enforceability thereof shall be
contested by any Obligor; or
     (m) any Change of Control shall occur and be continuing,
then, and in every such event (other than an event with respect to a Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of each Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by each Borrower; and in case of any
event with respect to a Borrower described in clause (h) or (i) of this Article,
the Commitments shall automatically terminate and the principal of the Loans
then outstanding, together with accrued interest thereon and all fees and other
obligations of each Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by each Borrower.
          In the event that the Loans shall be declared, or shall become, due
and payable pursuant to the immediately preceding paragraph then, upon notice
from the Administrative Agent or Lenders with LC Exposure representing more than
50% of the total LC Exposure demanding the deposit of cash collateral pursuant
to this paragraph, the Borrowers shall immediately deposit into the Letter of
Credit Collateral Account referred to in Section 2.05(k), cash in an amount
equal to the relevant LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such cash shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to a Borrower described in clause (h) or (i) of
this Article.

- 92 -



--------------------------------------------------------------------------------



 



ARTICLE X
THE ADMINISTRATIVE AGENT
          Each of the Lenders and each of the Issuing Lenders hereby irrevocably
appoints the Administrative Agent as its agent and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms of this Agreement and the
other Loan Documents, together with such actions and powers as are reasonably
incidental thereto.
          BNP Paribas shall have the same rights and powers in its capacity as a
Lender hereunder as any other Lender and may exercise the same as though BNP
Paribas were not the Administrative Agent, and BNP Paribas and its Affiliates
may accept deposits from, lend money to and generally engage in any kind of
business with any Obligor or any Subsidiary or other Affiliate of any thereof as
if it were not the Administrative Agent hereunder.
          The Administrative Agent shall not have any duties or obligations
except those expressly set forth in this Agreement and the other Loan Documents.
Without limiting the generality of the foregoing, (a) the Administrative Agent
shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing, (b) the Administrative Agent
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by this Agreement and the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders, and (c) except as expressly set forth herein and in the other
Loan Documents, the Administrative Agent shall not have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
any Obligor or any of their respective Subsidiaries that is communicated to or
obtained by BNP Paribas or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders or, if provided
herein, with the consent or at the request of the Required Revolving Credit
Lenders or Required Incremental Lenders of any Class, or in the absence of its
own gross negligence or willful misconduct. The Administrative Agent shall not
be deemed to have knowledge of any Default unless and until written notice
thereof is given to the Administrative Agent by a Borrower or Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or the other Loan Documents, (ii) the contents of
any certificate, report or other document delivered hereunder or under any of
the other Loan Documents or in connection herewith of therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or in any other Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, the other Loan
Documents or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article VI or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
          The Administrative Agent shall not, except to the extent expressly
instructed by the Required Lenders with respect to collateral security under the
Security Documents, be

- 93 -



--------------------------------------------------------------------------------



 



required to initiate or conduct any litigation or collection proceedings
hereunder or under any other Loan Document.
          The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for a Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
          The Administrative Agent may perform any and all of its duties, and
exercise its rights and powers, by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers through its Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to its activities
in connection with the syndication of the credit facilities provided for herein
as well as activities as the Administrative Agent.
          The Administrative Agent may resign at any time upon 15 days notice to
the Lenders, the Issuing Lenders and the Company. Upon any such resignation, the
Required Lenders shall have the right, with the consent of the Company (not to
be unreasonably withheld), to appoint a successor Administrative Agent. If no
successor shall have been so appointed and shall have accepted such appointment
within 15 days after such retiring Administrative Agent gives notice of its
resignation, then such retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Lenders, appoint a successor Administrative Agent, which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank, provided that if no such bank is willing to accept such appointment,
the retiring Administrative Agent’s resignation shall nevertheless thereupon
become effective (and the retiring Administrative Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents) and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
Administrative Agent. Upon the acceptance of its appointment as Administrative
Agent, by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent (and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents). The fees payable
by the Company to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Company and such
successor. After an Administrative Agent’s resignation hereunder, the provisions
of this Article and Section 11.03 shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
Administrative Agent.
          Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent, any Issuing Lender or any other Lender
and based on such documents

- 94 -



--------------------------------------------------------------------------------



 



and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, any
Issuing Lender or any other Lender and based on such documents and information
as it shall from time to time deem appropriate, continue to make its own
decisions in taking or not taking action under or based upon this Agreement and
the other Loan Documents, any related agreement or any document furnished
hereunder or thereunder.
          The institutions listed on the cover page of this Agreement as Sole
Bookrunner, Sole Lead Arranger and Syndication Agents shall have no rights,
obligations or liabilities under the Loan Documents in those capacities.
ARTICLE XI
MISCELLANEOUS
          SECTION 11.01. Notices.
          (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
     (i) if to a Borrower, to it at Perryville Corporate Park, Service Road East
173, Clinton, New Jersey 08809, Attention of the Treasurer (Telecopy No.
(908) 730-5300) and the General Counsel (Telecopy No. (908) 730-5300);
     (ii) if to a Guarantor, to it care of the Company at the address indicated
in clause (i) above;
     (iii) if to the Administrative Agent, to BNP Paribas, 787 Seventh Avenue,
New York, New York 10019, Attention of Dina Wilson (Telecopy No. (201) 850-4020)
and Ryan Masajo (Telecopy No (201) 850-4020); and
     (iv) if to any Lender (including to BNP Paribas in its capacity as the
Issuing Lender), to it at its address (or telecopy number) set forth in its
Administrative Questionnaire.
          (b) Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent and the Company may, in its discretion, agree to accept notices and other
communications hereunder to the Administrative Agent or the Borrowers, as the
case may be, by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

- 95 -



--------------------------------------------------------------------------------



 



          (c) Changes to Notice Information. Any party hereto may change its
address or telecopy number for notices and other communications hereunder by
notice to the other parties hereto. All notices and other communications given
to any party hereto in accordance with the provisions of this Agreement shall be
deemed to have been given on the date of receipt.
          SECTION 11.02. Waivers; Amendments.
          (a) Waivers. No failure or delay by the Administrative Agent, any
Issuing Lender or any Lender in exercising any right or power hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Issuing Lenders and the Lenders hereunder are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any Obligor therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section 11.02, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, any
Lender or any Issuing Lender may have had notice or knowledge of such Default at
the time.
          (b) Amendments. Neither this Agreement nor any provision hereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Company and the Required Lenders or by the Company
and the Administrative Agent with the consent of the Required Lenders; provided
that no such agreement shall:
     (i) increase the Commitment of any Lender without the consent of such
Lender;
     (ii) reduce the principal amount of any Loan or LC Disbursement or reduce
the rate of interest thereon, or reduce any fees payable hereunder, without the
consent of each Lender directly affected thereby;
     (iii) amend Article III without the consent of the Administrative Agent,
the Swingline Lender, the Issuing Lender and the Required Lenders;
     (iv) postpone the scheduled date of payment of the principal amount of any
Loan or LC Disbursement, or any interest thereon, or any fees payable hereunder,
or reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration or reduction of any Commitment, or postpone the
ultimate expiration date of any Letter of Credit beyond the Commitment
Termination Date, without the consent of each Lender directly affected thereby;
     (v) change paragraph (a), (b) or (c) of Section 2.16 in a manner that would
alter the pro rata sharing of payments or prepayments required thereby, without
in each case the consent of each Lender affected thereby;

- 96 -



--------------------------------------------------------------------------------



 



     (vi) change any of the provisions of this Section 11.02 or the percentage
in the definition of “Required Lenders” without the consent of each Lender or
any other provision hereof specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each affected Lender; or
     (vii) except as otherwise expressly provided in this Agreement, release a
Significant Subsidiary from its obligations (if any) under Article IV without
the consent of each Lender, except in connection with the disposition of all of
the Equity Interests in such Significant Subsidiary to a Person that is not an
Affiliate in a transaction permitted hereunder or as to which the Required
Lenders have consented (and, in connection with any such disposition, the
Administrative Agent is hereby authorized by all of the Lenders and hereby
agrees to execute and deliver, at the request and expense of the Company, any
such instruments of release with respect to such Significant Subsidiary as the
Company shall reasonably request);
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent or any Issuing Lender hereunder
without the prior consent of the Administrative Agent or such Issuing Lender, as
the case may be.
          For purposes of this Section, the “scheduled date of payment” of any
amount shall refer to the date of payment of such amount specified in this
Agreement, and shall not refer to a date or other event specified for the
mandatory or optional prepayment of such amount. In addition, whenever a waiver,
amendment or modification requires the consent of a Lender “directly affected”
thereby, such waiver, amendment or modification shall, upon consent of such
Lender, become effective as to such Lender whether or not it becomes effective
as to any other Lender, so long as the Required Lenders consent to such waiver,
amendment or modification as provided above.
          (c) Amendments to Security Documents. No Security Document nor any
provision thereof may be waived, amended or modified, nor may the Liens thereof
be spread to secure any additional obligations (other than any increase
contemplated in Section 2.01(b) or 2.08(e)) or obligations with respect to any
Liens on the Collateral granted to any Person pursuant to Section 8.02(n))
except pursuant to an agreement or agreements in writing entered into by a
Borrower and by the Administrative Agent with the consent of the Required
Lenders; provided that, (i) without the written consent of each Lender, no such
agreement shall release all or substantially all of the Obligors from their
respective obligations under all or substantially all of the Security Documents
and (ii) without the written consent of each Lender, no such agreement shall
release all or substantially all of the collateral security or otherwise
terminate all or substantially all of the Liens under all or substantially all
of the Security Documents, alter the relative priorities of the obligations
entitled to the benefit of the Liens created under the Security Documents
(except in connection with securing additional obligations equally and ratably
with the Loans and other obligations hereunder or obligations with respect to
any Liens on the Collateral granted to any Person pursuant to Section 8.02(n))
with respect to all or substantially all of the collateral security provided
thereby, except that no such consent shall be required to release any Lien or to
amend any local law Security Documents covering property that is the subject of
either a disposition of property permitted hereunder or a disposition to which
the

- 97 -



--------------------------------------------------------------------------------



 



Required Lenders have consented (and, in connection with any such permitted
disposition, the Administrative Agent hereby agrees to execute and deliver, at
the request and expense of the Company, any such instruments of release or
amendment with respect to such property as shall be reasonably requested by the
Company).
          (d) Release. At such time as (i) the Commitments have expired or been
terminated and the principal of and interest on each Loan and all fees payable
hereunder shall have been paid in full and all Letters of Credit shall have
expired or terminated or shall have been Defeased and all LC Disbursements
outstanding at such time shall have been reimbursed, and the other Obligations
under the Loan Documents (other than (x) obligations under Sections 2.14, 2.15,
11.03 and 11.04 and Article X that are not then due and payable and (y) for the
avoidance of doubt obligations under or in respect of Hedging Agreements and
Cash Management Obligations) shall have been paid in full in cash or (ii) the
Administrative Agent shall have received evidence that both S&P and Moody’s have
issued Ratings of at least BBB— and at least Baa3, respectively, in either such
case referred to in the preceding clauses (i) and (ii), all Liens created by the
Security Documents and the Guarantees of the Obligors hereunder shall be
automatically released and terminated. Without limiting the generality of the
foregoing, the Administrative Agent shall, if so requested by any Obligor at or
after such release and termination, execute, deliver and (if necessary)
acknowledge such termination statements or releases as may be necessary or
reasonably appropriate to confirm, assure or give notice of such termination and
take such actions as may be necessary to redeliver or release all Collateral
within its control, in each case at the expense of such Obligor. Each Lender
hereby acknowledges, on behalf of itself, any of its Affiliates and each
Eligible Hedging Counterparty and Eligible Cash Manager, that the Administrative
Agent shall be authorized to effect the releases described in this paragraph
(d) notwithstanding that the obligations owing to such Lender or Eligible
Hedging Counterparty under Hedging Agreements to which they are party, or the
Cash Management Obligations owing to such Eligible Cash Manager, as the case may
be, shall not have been paid or terminated.
          (e) Permitted Dispositions. Upon any sale of Collateral permitted
hereby, the Liens of the Security Documents therein shall be automatically
released. In that connection, the Administrative Agent shall, if so requested by
such Obligor at or after such sale, execute, deliver and (if necessary)
acknowledge such termination statements or releases as may be necessary or
reasonably appropriate to confirm, assure or give notice of such release, in
each case at the expense of such Obligor.
          (f) Release of Foreign Subsidiary. At such time as any Foreign
Subsidiary of an Obligor is no longer a direct subsidiary of any Obligor as a
result of any transaction permitted by this Agreement, the Administrative Agent
agrees, at the expense and request of the Company, to release and terminate
automatically and irrevocably (i) all Liens granted by such Foreign Subsidiary
and (ii) all Guaranteed Obligations of such Foreign Subsidiary as a Guarantor.
In that connection, the Administrative Agent shall, if so requested by such
Obligor at or after such transaction, execute, deliver and (if necessary)
acknowledge such termination statements or releases as may be necessary or
reasonably appropriate to confirm, assure or give notice of such release, in
each case at the expense of such Obligor.

- 98 -



--------------------------------------------------------------------------------



 



          (g) Notwithstanding anything contained herein to the contrary, if the
Administrative Agent and the Company shall have jointly identified (each in its
sole discretion) an obvious error or omission of a technical or immaterial
nature, in each case, in any provision of the Loan Documents, then the
Administrative Agent and the applicable Obligors shall be permitted to amend
such provision and such amendment shall become effective without any further
action or consent of any other party to any Loan Document if the same is not
objected to in writing by the Required Lenders within five Business Days
following the notification of such amendment by the Administrative Agent to the
Lenders.
          SECTION 11.03. Expenses; Indemnity; Damage Waiver.
          (a) Expenses. The Obligors jointly and severally agree to pay, or
reimburse the Administrative Agent or Lenders for paying, (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of Special Counsel, in
connection with the syndication of the credit facilities provided for herein,
the preparation of this Agreement and the other Loan Documents or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by any Issuing
Lender in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder, (iii) all out-of-pocket
expenses incurred by the Administrative Agent, any Issuing Lender or any Lender,
including the fees, charges and disbursements of any counsel for such
Administrative Agent, Issuing Lender or Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement and
the other Loan Documents, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
in connection with any workout, restructuring or negotiations in respect
thereof, and (iv) all transfer, stamp, documentary or other similar taxes,
assessments or charges levied by any governmental or revenue authority in
respect of this Agreement or any of the other Loan Documents or any other
document referred to herein or therein and all costs, expenses, taxes,
assessments and other charges incurred in connection with any filing,
registration, recording or perfection of any security interest contemplated by
any Security Document or any other document referred to therein.
          (b) Indemnification by Obligors. The Obligors jointly and severally
agree to indemnify the Administrative Agent, each Issuing Lender and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses (other than loss of profit), claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement, the other Loan Documents or any agreement or instrument contemplated
hereby, the performance by the parties hereto and thereto of their respective
obligations hereunder or thereunder or the consummation of the Transactions or
any other transactions contemplated hereby or thereby, (ii) any Loan or Letter
of Credit or the use of the proceeds therefrom (including any refusal by an
Issuing Lender to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or

- 99 -



--------------------------------------------------------------------------------



 



operated by any Obligor or any of their subsidiaries, or any Environmental
Liability related in any way to any Obligor or any of their subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.
          (c) Indemnification by Lenders. To the extent that the Obligors fail
to pay any amount required to be paid by them to the Administrative Agent under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent in its capacity as such.
          To the extent that the Obligors fail to pay any amount required to be
paid by them to an Issuing Lender of any Class under paragraph (a) or (b) of
this Section 11.03, each Revolving Credit Lender severally agrees to pay to such
Issuing Lender such Lender’s Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against such Issuing Lender in its capacity as such.
          (d) Waiver of Indirect or Consequential Damages, Etc. To the extent
permitted by applicable law, none of the Obligors shall assert, and each Obligor
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, the other Loan Documents or any agreement or instrument contemplated
hereby or thereby, the Transactions, any Loan or Letter of Credit or the use of
the proceeds thereof.
          (e) Payment upon Demand. All amounts due under this Section 11.03
shall be payable promptly after written demand therefor.
          SECTION 11.04. Taxes.
          (a) Payments Free of Taxes. Any and all payments or prepayments by or
on account of any obligation of any Obligor hereunder or under any other Loan
Document shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if any Obligor or the
Administrative Agent shall be required to deduct any Indemnified Taxes or Other
Taxes from any such payments or prepayments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent, Lender or Issuing Lender (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) such Obligor shall make such deductions and

- 100 -



--------------------------------------------------------------------------------



 



(iii) such Obligor shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
          (b) Payment of Other Taxes. In addition, each Obligor shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.
          (c) Indemnification by Obligors. Each Obligor shall indemnify the
Administrative Agent, each Lender and each Issuing Lender for, and within 20
Business Days after written demand therefor, pay the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Administrative Agent, such Lender or such Issuing Lender, as the
case may be, with respect to any payment by or on account of any obligation of
such Obligor hereunder or under any other Loan Document (including any interest
or penalties with respect thereto) whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to Obligor by a Lender or such Issuing Lender, or by the
Administrative Agent on its own behalf or on behalf of a Lender or such Issuing
Lender, shall be conclusive absent manifest error.
          (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Obligor to a Governmental Authority,
such Obligor shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
          (e) Foreign Lenders. Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which an Obligor is located, or any treaty to which such jurisdiction is a
party, with respect to payments and prepayments under this Agreement shall
deliver to such Obligor (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law or reasonably requested by such Obligor,
such properly completed and executed documentation prescribed by applicable law
(including W-8BEN, W-8ECI, W-8EXP and W-8IMY) as will permit such payments and
prepayments to be made without withholding or at a reduced rate.
          In addition, any Lender, if requested by the Company or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Company or the Administrative
Agent as will enable the Company or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.
          (f) Internal Revenue Service Forms. The Administrative Agent shall
deliver to the Company, on or before the Restatement Effective Date, two duly
completed copies of Internal Revenue Service Form W-8IMY certifying that it is a
“U.S. branch” and that the payments it receives for the account of others are
not effectively connected with the conduct of its trade or business in the
United States of America and that it is using such form as evidence of its
agreement with the Company to be treated as a United States person with respect
to such payments (and the Company and the Administrative Agent agree to so treat
the Administrative

- 101 -



--------------------------------------------------------------------------------



 



Agent as a United States person with respect to such payments), with the effect
that the Obligors can make payments to the Administrative Agent without
deduction or withholding of any Taxes imposed by the United States of America.
          (g) Treatment of Certain Refunds. If the Administrative Agent, any
Lender or an Issuing Lender determines, in its sole discretion, that it has
received a refund of any Indemnified Taxes or Other Taxes as to which it has
been indemnified by any Obligor or with respect to which an Obligor has paid
additional amounts pursuant to this Section, it shall pay to such Obligor an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by such Obligor under this Section with respect to
the Indemnified Taxes or Other Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses of the Administrative Agent, such Lender or
such Issuing Lender, as the case may be, as reasonably determined in the
Administrative Agent’s or such Lender’s reasonable discretion and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that such Obligor, upon the request of
the Administrative Agent, such Lender or such Issuing Lender, agrees to repay
the amount paid over to such Obligor (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Administrative
Agent, such Lender or such Issuing Lender in the event the Administrative Agent,
such Lender or such Issuing Lender is required to repay such refund to such
Governmental Authority. This subsection shall not be construed to require the
Administrative Agent, any Lender or an Issuing Lender to make available its tax
returns or its books or records (or any other information relating to its taxes
that it deems confidential) to any Obligor or any other Person. Nothing in this
paragraph (g) is intended to, nor shall anything in this paragraph (g) be
construed to, require the Administrative Agent or any Lender to alter or
supplement any policy, procedure or system with respect to the identification,
tracking and allocation of tax refunds and neither the Administrative Agent nor
any Lender shall have any liability to any Obligor by reason of its
non-identification of any such refund.
          SECTION 11.05. Payments; Currency.
          (a) Payments Generally. Each Borrower shall make each payment and
prepayment required to be made by it hereunder (whether of principal, interest,
fees or reimbursement of LC Disbursements, or under Section 2.14, 2.15, or
11.04, or otherwise) or under any other Loan Document (except to the extent
otherwise provided therein) prior to 2:00 p.m., New York City time, on the date
when due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments and
prepayments shall be made to the Administrative Agent to the Administrative
Agent’s Account, except as otherwise expressly provided in the relevant Loan
Document and except payments to be made directly to an Issuing Lender or the
Swingline Lender as expressly provided herein and payments pursuant to
Sections 2.14, 2.15, 11.03 and 11.04, which shall be made directly to the
Persons entitled thereto. If any payment or prepayment hereunder shall be due on
a day that is not a Business Day, the date for payment or prepayment, as the
case may be, shall be extended to the next succeeding Business Day and, in the
case of any payment or prepayment accruing interest, interest thereon shall be
payable for the period of such extension.

- 102 -



--------------------------------------------------------------------------------



 



          The Administrative Agent shall distribute any payments received by it
for account of any other Person to the appropriate recipient promptly following
receipt thereof, provided that, subject to any contrary provisions in the
Security Documents, any such payment received by it upon the exercise of
remedies hereunder or under the other Loan Documents shall be applied to the
Obligations hereunder in the following order:
     first, to the payment of the costs and expenses of collecting such
payments, including reasonable out-of-pocket costs and expenses of the
Administrative Agent, and the fees and expenses of its agents and counsel, in
each case in such order as the Administrative Agent shall in its sole discretion
determine;
     second, to the payment of the Obligations (including cover for Letters of
Credit outstanding hereunder), in each case ratably in accordance with the
respective amounts thereof (except that the portion, if any, of LC Disbursements
made by the respective Issuing Lenders in excess of the amount thereof that the
Revolving Credit Lenders are required to pay to the Issuing Lenders under
Section 2.05(e) in respect of drawings on Letters of Credit shall be paid in
full prior to the payment of any other Obligations); and
     third, after payment in full of the Obligations, to the payment to the
Obligors as specified by the Company to the Administrative Agent.
           (b) Currency of Payment. All amounts owing under this Agreement or
under any other Loan Document (except to the extent, if any, otherwise provided
therein) are payable in Dollars.
           SECTION 11.06. Mitigation Obligations. If any Lender requests
compensation under Section 2.14, or if any Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for account of any
Lender pursuant to Section 11.04, then such Lender shall use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations, hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.14 or 11.04, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. Each Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
           SECTION 11.07. Reallocation of Exposures. On the date of occurrence
of any Event of Default described in paragraph (h) or (i) of Article IX with
respect to the Parent, FWL, Holdco, any Borrower or any Obligor constituting a
Significant Subsidiary, the Administrative Agent shall calculate the amount of
the Section 11.07 Exposure (as defined below) of each Revolving Credit Lender
and each Incremental Lender of each Series on such date (the “Calculation
Date”), and the percentage that each such amount represents of the aggregate
amount of the Section 11.07 Exposures of all of the Lenders on the Calculation
Date (such percentage being referred to herein as the “Credit Percentage” for
the Lender holding such amount).

- 103 -



--------------------------------------------------------------------------------



 



          Upon each date on or after the Calculation Date upon which any of the
events described below shall occur, the Lenders shall take the actions described
below in this Section with the objective of ensuring that any reductions in
Section 11.07 Exposure after the Calculation Date are shared ratably among the
Lenders in accordance with their respective Credit Percentages:
     (a) in the case of a payment (including by way of offset or counterclaim or
otherwise) of any principal of any Revolving Credit Loan or Incremental Loan of
any Series, or any payment to any Lender in respect of an LC Disbursement under
a Letter of Credit following a drawing thereunder, each Lender receiving any
such payment in an amount greater than its Credit Percentage of the aggregate
remaining Section 11.07 Exposure of all of the Lenders shall purchase
participations in the Section 11.07 Exposure of each of the other Lenders in
such amounts as shall be necessary so that the benefit of such payment is shared
by the Lenders ratably in accordance with their respective Credit Percentages;
     (b) in the case of a payment (including by way of offset or counterclaim or
otherwise) of any interest or fees owing under this Agreement as of the
Calculation Date, each Lender receiving any such payment in an amount greater
than its Credit Percentage of the aggregate remaining Section 11.07 Exposure of
all of the Lenders shall purchase participations in the Section 11.07 Exposure
of each of the other Lenders in such amounts as shall be necessary so that the
benefit of such payment is shared by the Lenders ratably in accordance with
their respective Credit Percentages (it being understood that payment made in
respect of interest and fees accruing under this Agreement after the Calculation
Date shall not be subject to this Section); and
     (c) in the case of a termination or expiration of a Letter of Credit
without any drawing thereunder, each Lender receiving a reduction in its
Section 11.07 Exposure as a result thereof in an amount greater than its Credit
Percentage of the aggregate remaining Section 11.07 Exposure of all of the
Lenders shall purchase participations in the Section 11.07 Exposure of each of
the other Lenders in such amounts as shall be necessary so that the benefit of
such reduction is shared by the Lenders ratably in accordance with their
respective Credit Percentages.
          Any purchase of a participation in the principal of a Loan, or any
interest or fees, shall be effected by the purchaser paying to the seller of the
participation an amount in cash (at full face value) equal to the amount of such
participation. Any purchase of a participation in a Letter of Credit shall be
effected by the purchaser depositing the cash amount of the participation to be
purchased with the respective Issuing Lender of such Letter of Credit, such cash
to be held by such Issuing Lender as collateral security for the obligation of
the purchaser of such participation to fund its obligation to pay for such
participation upon any drawing under such Letter of Credit, provided that if
such Letter of Credit shall expire or be terminated without being drawn, the
amount so deposited shall be reallocated to the extent necessary in accordance
with the foregoing provisions of this Section. Any participation in a Letter of
Credit shall be effected without any requirement of any additional execution or
delivery of any documents.

- 104 -



--------------------------------------------------------------------------------



 



          The Administrative Agent is hereby authorized and directed by each of
the Lenders to effect the participations described in the preceding paragraph
for their account, and to maintain appropriate records thereof on the Register,
without any requirement that payments be formally remitted to the Lenders prior
to the effectuation of such participations.
          For purposes hereof, “Section 11.07 Exposure” means, as at any date,
(a) in respect of any Revolving Credit Lender, the sum of the outstanding
principal of such Lender’s Syndicated Revolving Credit Loans, its LC Exposure
(without deducting the balance, if any, in the Letter of Credit Collateral
Account under and as defined in Section 2.05(k)) and Swingline Exposure on such
date together with all accrued interest and fees in respect thereof on such date
and (b) in respect of any Incremental Lender of any Series, the sum of the
outstanding principal of such Lender’s Incremental Loans of such Series on such
date, together with all accrued interest in respect thereof on such date
together with all accrued interest and fees in respect thereof on such date.
          Each Obligor consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Obligor rights of set-off and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Obligor in the amount of
such participation.
          SECTION 11.08. Successors and Assigns.
           (a) Successors Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of an Issuing
Lender that issues any Letter of Credit), except that (i) no Borrower may assign
or otherwise transfer any of its rights or obligations hereunder without the
prior consent of each Lender (and any attempted assignment or transfer by any
Borrower without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of an Issuing Lender that issues any Letter of Credit), Participants
(to the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Issuing Lenders and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.
          (b) Assignments by Lenders.
           (i) Assignments Generally. Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time held by it) with the prior
written consent (such consent not to be unreasonably withheld) of:

- 105 -



--------------------------------------------------------------------------------



 



     (A) the Company, provided that no consent of the Company shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee;
     (B) the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund; and
     (C) in the case of any assignment of the Revolving Credit Commitments, the
Swingline Lender and each Issuing Lender.
          (ii) Certain Conditions to Assignments. Assignments shall be subject
to the following additional conditions:
     (A) except in the case of an assignment to a Lender or an Affiliate (or
Approved Fund) of a Lender or an assignment of the entire remaining amount of
the assigning Lender’s Revolving Credit or Incremental Loan Commitment or Loans
of any Class, the amount of the Commitment or Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $2,500,000 unless each of the Company and the
Administrative Agent otherwise consent, provided that (x) no such consent of the
Company shall be required if an Event of Default has occurred and is continuing
and (y) in determining the amount of any assignment, simultaneous assignments to
or from two or more affiliated Approved Funds shall be aggregated);
     (B) each partial assignment of any Revolving Credit or Incremental Loan
Commitment or Revolving Credit or Incremental Loans shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement in respect of such Revolving Credit or
Incremental Loan Commitment and Loans, as applicable, provided that this clause
shall not be construed to prohibit the assignment of a proportionate part of all
the assigning Lender’s rights and obligations in respect of one Class of
Revolving Credit or Incremental Loan Commitments or Revolving Credit or
Incremental Loans,
     (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, provided that simultaneous assignments to or from
two or more affiliated Approved Funds shall be treated as a single assignment
for purposes of such fee, and
     (D) the assignee, if not already a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any applicable tax
forms as may be requested by the Administrative Agent.
          (iii) Effectiveness of Assignments. Subject to acceptance and
recording thereof pursuant to paragraph (b)(iv) of this Section, from and after
the effective date specified in each Assignment and Assumption, the assignee
thereunder shall be a party hereto and, to the

- 106 -



--------------------------------------------------------------------------------



 



extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement in addition to any
rights and obligations theretofore held by it as a Lender, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.14, 2.15, 11.03 and 11.04, as applicable). Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this paragraph (b) shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section.
          (iv) Maintenance of Register. The Administrative Agent, acting for
this purpose as an agent of the Borrowers, shall maintain at one of its offices
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Revolving Credit
and Incremental Loan Commitments of each Class and principal amount of Loans and
LC Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive, and the
Company, the Administrative Agent, the Issuing Lenders and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by any Borrower
or any Issuing Lender, at any reasonable time and from time to time upon
reasonable prior notice. Any Lender shall be entitled to obtain confirmation
from the Administrative Agent of the entries in the Register with respect to
such Lender for purposes of verifying the amount of its Revolving Credit
Commitments and Incremental Loan Commitments recorded in the Register.
          (v) Acceptance of Assignments by Administrative Agent. Upon its
receipt of a duly completed Assignment and Assumption executed by an assigning
Lender and an assignee, the assignee’s completed Administrative Questionnaire
(unless the assignee shall already be a Lender hereunder), applicable tax forms,
if any, requested by the Administrative Agent (unless the assignee shall already
be a Lender hereunder), the processing and recordation fee referred to in
paragraph (b)(ii)(C) of this Section and any written consent to such assignment
required by paragraph (b)(i) of this Section, the Administrative Agent shall
accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.
          (c) Participations.
          (i) Participations Generally. Any Lender may, without the consent of
the Company, the Administrative Agent, the Swingline Lender or any Issuing
Lender, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of the Commitments and Loans held by
it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the Company, the
Administrative

- 107 -



--------------------------------------------------------------------------------



 



Agent, the Issuing Lenders and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 11.02(b), or the first proviso to
Section 11.02(c), that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Company agrees that each Participant shall be entitled to the
benefits of Sections 2.14, 2.15, 11.03 and 11.04, as applicable, to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.12 as though it
were a Lender, provided that such Participant agrees to be subject to
Section 2.16(c) as though it were a Lender.
          (ii) Limitations on Rights of Participants. A Participant shall not be
entitled to receive any greater payment under Section 2.14 or 11.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Company’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 11.04 unless the Company is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Company, to comply with Section 11.04(e) as though it were a Lender.
          (d) Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
          SECTION 11.09. Survival. All covenants, agreements, representations
and warranties made by the Obligors herein and in the other Loan Documents, and
in the certificates or other instruments delivered in connection with or
pursuant to this Agreement and the other Loan Documents, shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the other Loan Documents and the
making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, any Issuing Lender or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect so long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement or the other Loan Documents
is outstanding and unpaid or any Letter of Credit is outstanding and so long as
the Commitments have not expired or terminated. The provisions of Sections 2.14,
2.15, 11.03 and 11.04 and Article X shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Letters of

- 108 -



--------------------------------------------------------------------------------



 



Credit, or the termination of this Agreement or any other Loan Document or any
provision hereof or thereof. The provisions of Sections 2.14, 2.15, 11.03 and
11.04 and Article X of the Existing Credit Agreement shall survive and remain in
full force and effect notwithstanding this amendment and restatement of the
Existing Credit Agreement.
          SECTION 11.10. Counterparts; Integration; Effectiveness. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement and
any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 6.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.
          Each initial Lender shall become a party to this Agreement by
delivering to the Administrative Agent a Lender Addendum duly executed by such
Lender and the Borrowers and, by executing its Lender Addendum, each such Lender
agrees to be bound by the provisions hereof with the Revolving Credit Commitment
set forth opposite its name in such Lender Addendum.
          SECTION 11.11. Severability. Any provision of this Agreement held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
          SECTION 11.12. Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other Indebtedness at any time owing by such Lender or any
branch, agency or Affiliate thereof to or for the credit or the account of any
Obligor against any of and all the obligations of any Obligor now or hereafter
existing under this Agreement, irrespective of whether or not such Lender shall
have made any demand under this Agreement and although such obligations may be
unmatured. The rights of each Lender under this Section 11.12 are in addition to
any other rights and remedies (including other rights of setoff) which such
Lender may have. Each Lender exercising any such right of set off shall promptly
provide notice thereof to the Company and the Administrative Agent (it being
understood that failure to deliver such notice shall not affect the validity of
such set off).

- 109 -



--------------------------------------------------------------------------------



 



          SECTION 11.13. Governing Law; Jurisdiction; Consent to Service of
Process.
          (a) Governing Law. This Agreement shall be construed in accordance
with and governed by the law of the State of New York.
          (b) Submission to Jurisdiction. Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the Supreme Court of the State of New York sitting
in New York County and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or any of the other Loan
Documents, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in any such
New York State court or, to the extent permitted by law, in any such federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any party may otherwise
have to bring any action or proceeding relating to this Agreement or the Notes,
if any, in the courts of any jurisdiction.
          (c) Waiver of Venue, Etc. Each of the parties hereto irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any New York State or federal court. Each of the
parties hereto irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court. Each of the parties hereto agrees that a final judgment in
any such action, suit or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or any other manner provided by law.
          (d) Process Agent. Each party to this Agreement irrevocably consents
to service of process in the manner provided for notices in Section 11.01. In
addition, each Obligor not organized in the United States of America or a State
thereof (each such Obligor being herein called a “Foreign Obligor”) hereby
irrevocably appoints CT Corporation System (the “Process Agent”) with an office
on the date hereof at 111 Eighth Avenue, 13th Floor, New York, New York 10011,
United States, as its agent to receive on behalf of such Obligor and its
property service of copies of the summons and complaint and any other process
which may be served in any such action or proceeding. Such service may be made
by mailing or delivering a copy of such process to such Obligor in care of the
Process Agent at the Process Agent’s above address, and such Obligor hereby
irrevocably authorizes and directs the Process Agent to accept such service on
its behalf. As an alternative method of service, each Obligor also irrevocably
consents to the service of any and all process in any such action or proceeding
by the mailing of copies of such process to such Obligor at its address
specified in Section 11.01 (such service to be effective seven days after
mailing thereof). Each Foreign Obligor covenants and agrees that it shall take
any and all reasonable action, including the execution and filing of any and all
documents, that may be necessary to continue the designation of the Process
Agent above in full force and effect, and to cause the Process Agent to continue
to act as such.

- 110 -



--------------------------------------------------------------------------------



 



          (e) Other Process. Nothing in this Section shall affect the right of
any Lender or the Administrative Agent to serve legal process in any other
manner permitted by applicable law or affect the right of any Lender or the
Administrative Agent to bring any suit, action or proceeding against each
Obligor or its property in the courts of other jurisdictions.
          SECTION 11.14. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.14.
          SECTION 11.15. Judgment Currency. This is an international loan
transaction in which the specification of Dollars or a Foreign Currency, as the
case may be (the “Specified Currency”), and payment in New York City or the city
specified by the Administrative Agent for the payment of such Foreign Currency,
as the case may be (the “Specified Place”), is of the essence, and the Specified
Currency shall be the currency of account in all events relating to Loans or
other obligations denominated in the Specified Currency. The payment obligations
of any Obligor under this Agreement shall not be discharged or satisfied by an
amount paid in another currency or in another place, whether pursuant to a
judgment or otherwise, to the extent that the amount so paid on conversion to
the Specified Currency and transfer to the Specified Place under normal banking
procedures does not yield the amount of the Specified Currency at the Specified
Place due hereunder. If for the purpose of obtaining judgment in any court it is
necessary to convert a sum due hereunder in the Specified Currency into another
currency (the “Second Currency”), the rate of exchange that shall be applied
shall be the rate at which in accordance with normal banking procedures the
Administrative Agent could purchase the Specified Currency with the Second
Currency on the Business Day next preceding the day on which such judgment is
rendered.
          The obligation of any Obligor in respect of any such sum due from it
to the Administrative Agent or any Lender hereunder (in this Section called an
“Entitled Person”) shall, notwithstanding the rate of exchange actually applied
in rendering such judgment, be discharged only to the extent that on the
Business Day following receipt by such Entitled Person of any sum adjudged to be
due hereunder in the Second Currency such Entitled Person may in accordance with
normal banking procedures purchase and transfer to the Specified Place the
Specified Currency with the amount of the Second Currency so adjudged to be due;
and such Obligor hereby, as a separate obligation and notwithstanding any such
judgment, agrees to indemnify such Entitled Person against, and to pay such
Entitled Person on demand, in the Specified Currency, the amount (if any) by
which the sum originally due to such Entitled Person in the Specified Currency
hereunder exceeds the amount of the Specified Currency so purchased and
transferred.

- 111 -



--------------------------------------------------------------------------------



 



          SECTION 11.16. No Immunity. To the extent that any Obligor organized
outside the United States of America may be or become entitled, in any
jurisdiction in which judicial proceedings may at any time be commenced with
respect to this Agreement or the other Loan Documents, to claim for itself or
its properties or revenues any immunity from suit, court jurisdiction,
attachment prior to judgment, attachment in aid of execution of a judgment,
execution of a judgment or from any other legal process or remedy relating to
its obligations under this Agreement or the other Loan Documents, and to the
extent that in any such jurisdiction there may be attributed such an immunity
(whether or not claimed), such Obligor hereby irrevocably agrees not to claim
and hereby irrevocably waives such immunity to the fullest extent permitted by
the laws of such jurisdiction.
          SECTION 11.17. Treatment of Certain Information; Confidentiality. Each
of the Administrative Agent, the Lenders and the Issuing Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process;
provided that, unless prohibited by law or by the rules governing the process
requiring such disclosure, (i) it will promptly notify the Company of the
existence, terms and circumstances surrounding such requirement, (ii) it will
consult with the Company on the advisability of taking legally available steps
to resist or narrow such requirement, and (iii) it will identify to the Company
any such Information which is legally required to be disclosed and will exercise
commercially reasonable efforts to obtain an order or other reliable assurance,
at the Company’s expense, that confidential treatment will be accorded to such
information, (d) to any other party hereto, (e) in connection with the exercise
of any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to any Obligor and its obligations, (g) with the
consent of the Company or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, any Issuing
Lender or any of their respective Affiliates on a nonconfidential basis from a
source other than the Parent or any of its Subsidiaries.
          For purposes of this Section, “Information” means all information
received from the Parent or any of its Subsidiaries relating to the Parent or
any of its Subsidiaries or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Lender or
any Issuing Lender on a nonconfidential basis prior to disclosure by the Parent
or any of its Subsidiaries, provided that, in the case of information received
from the Parent or any of its Subsidiaries after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of

- 112 -



--------------------------------------------------------------------------------



 



Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
          SECTION 11.18. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
          SECTION 11.19. USA PATRIOT Act. Each Lender hereby notifies the
Borrowers that pursuant to the requirements of the USA PATRIOT Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)), such Lender may be required
to obtain, verify and record information that identifies the Borrowers, which
information includes the name and address of the Borrowers and other information
that will allow such Lender to identify the Borrowers in accordance with said
Act.
          SECTION 11.20. Effect of Amendment and Restatement of the Existing
Credit Agreement.
     (a) On the Restatement Effective Date, the Existing Credit Agreement shall
be amended and restated in its entirety by this Agreement, and the Existing
Credit Agreement shall thereafter be and shall be deemed replaced and superseded
in all respects by this Agreement. The parties hereto acknowledge and agree that
(i) this Agreement and the other Loan Documents, whether executed and delivered
in connection herewith or otherwise, do not constitute a novation or termination
of the “Obligations” under the Existing Credit Agreement or the other Loan
Documents as in effect prior to the Restatement Effective Date and which remain
outstanding as of the Restatement Effective Date, (ii) the “Obligations” under
Existing Credit Agreement and the other Loan Documents are in all respects
continuing (as amended and restated hereby and which are in all respects
hereinafter subject to the terms herein) and (iii) the Liens and security
interests as granted under the applicable Loan Documents securing payment of
such “Obligations” are in all respects continuing and in full force and effect
and are reaffirmed hereby.
     (b) On and after the Restatement Effective Date, (i) all references to the
Existing Credit Agreement or the “Credit Agreement” in the Loan Documents (other
than this Agreement) shall be deemed to refer to the Existing Credit Agreement
as amended and restated hereby, (ii) all references to any section (or
subsection) of the Existing Credit Agreement or the “Credit Agreement” in any
Loan Document (but not herein) shall be deemed to refer to the corresponding
provisions of this Agreement and (iii) except as the context otherwise provides,
on or after the Restatement Effective Date, all references to this Agreement
herein (including for purposes of indemnification and reimbursement of fees)
shall be deemed to be references to the Existing Credit Agreement as amended and
restated hereby.
     (c) This amendment and restatement is limited as written and is not a
consent to any other amendment, restatement or waiver or other modification,
whether or not similar and, except as expressly provided herein or in any other
Loan Document, all

- 113 -



--------------------------------------------------------------------------------



 



terms and conditions of the Loan Documents remain in full force and effect
unless otherwise specifically amended hereby or by any other Loan Document.
     (d) The Lenders hereby authorize and direct the Administrative Agent to
execute and deliver all Security Documents and other documents or instruments
necessary or advisable to effect this amendment and restatement, including, for
the avoidance of doubt, any modifications to any mortgages previously executed
and delivered to the Administrative Agent by any Obligor.

- 114 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized representatives as of the day
and year first above written.
BORROWERS

                  FOSTER WHEELER LLC       FOSTER WHEELER INC.
 
               
By:
  /s/ Kevin C. Hagan       By:   /s/ Kevin C. Hagan
 
               
 
  Name: Kevin C. Hagan           Name: Kevin C. Hagan
 
  Title: Authorized Signatory           Title: Treasurer
 
                FOSTER WHEELER USA
CORPORATION       FOSTER WHEELER NORTH
AMERICA CORP.
 
               
By:
  /s/ Kevin C. Hagan       By:   /s/ Kevin C. Hagan
 
               
 
  Name: Kevin C. Hagan           Name: Kevin C. Hagan
 
  Title: Treasurer           Title: Treasurer
 
                FOSTER WHEELER ENERGY
CORPORATION       FOSTER WHEELER
INTERNATIONAL CORPORATION
 
               
By:
  /s/ Kevin C. Hagan       By:   /s/ Kevin C. Hagan
 
               
 
  Name: Kevin C. Hagan           Name: Kevin C. Hagan
 
  Title: Treasurer           Title: Treasurer
 
                FWL       THE PARENT
 
                FOSTER WHEELER LTD.       FOSTER WHEELER AG
 
               
By:
  /s/ Kevin C. Hagan       By:   /s/ Franco Baseotto
 
               
 
  Name: Kevin C. Hagan           Name: Franco Baseotto
 
  Title: Treasurer           Title: Chief Financial Officer

 



--------------------------------------------------------------------------------



 



HOLDCO

          FOSTER WHEELER HOLDINGS LTD.
    By:   /s/ Kevin C. Hagan       Name:   Kevin C. Hagan      Title:  
Treasurer     

- 2 -



--------------------------------------------------------------------------------



 



SUBSIDIARY GUARANTORS

                  FOSTER WHEELER ASIA LIMITED       FOSTER WHEELER ENERGY
MANUFACTURING, INC.
 
               
By:
  /s/ Kevin C. Hagan       By:   /s/ Kevin C. Hagan
 
               
 
  Name: Kevin C. Hagan           Name: Kevin C. Hagan
 
  Title: Treasurer           Title: Treasurer
 
                FOSTER WHEELER
CONSTRUCTORS, INC.       FOSTER WHEELER DEVELOPMENT
CORPORATION
 
               
By:
  /s/ Kevin C. Hagan       By:   /s/ Kevin C. Hagan
 
               
 
  Name: Kevin C. Hagan           Name: Kevin C. Hagan
 
  Title: Treasurer           Title: Treasurer
 
                FOSTER WHEELER ENERGY
SERVICES, INC.       FW EUROPEAN E & C LTD.
 
               
By:
  /s/ Kevin C. Hagan       By:   /s/ Kevin C. Hagan
 
               
 
  Name: Kevin C. Hagan           Name: Kevin C. Hagan
 
  Title: Treasurer           Title: Treasurer

- 3 -



--------------------------------------------------------------------------------



 



                  PROCESS CONSULTANTS, INC.       PYROPOWER OPERATING SERVICES
COMPANY, INC.
 
               
By:
  /s/ Kevin C. Hagan       By:   /s/ Kevin C. Hagan
 
               
 
  Name: Kevin C. Hagan           Name: Kevin C. Hagan
 
  Title: Treasurer           Title: Treasurer
 
                FOSTER WHEELER INTERCONTINENTAL
CORPORATION       FOSTER WHEELER FACILITIES
MANAGEMENT, INC.
 
               
By:
  /s/ Kevin C. Hagan       By:   /s/ Kevin C. Hagan
 
               
 
  Name: Kevin C. Hagan           Name: Kevin C. Hagan
 
  Title: Treasurer           Title: Treasurer
 
                FOSTER WHEELER POWER
SYSTEMS, INC.       FOSTER WHEELER INTERNATIONAL
HOLDINGS, INC.
 
               
By:
  /s/ Kevin C. Hagan       By:   /s/ Kevin C. Hagan
 
               
 
  Name: Kevin C. Hagan           Name: Kevin C. Hagan
 
  Title: Treasurer           Title: Treasurer

- 4 -



--------------------------------------------------------------------------------



 



                  FOSTER WHEELER PYROPOWER, INC.       FOSTER WHEELER REAL
ESTATE
DEVELOPMENT CORP.
 
               
By:
  /s/ Kevin C. Hagan       By:   /s/ Kevin C. Hagan
 
               
 
  Name: Kevin C. Hagan           Name: Kevin C. Hagan
 
  Title: Treasurer           Title: Treasurer
 
                FOSTER WHEELER REALTY
SERVICES, INC.       FOSTER WHEELER VIRGIN ISLANDS, INC.
 
               
By:
  /s/ Kevin C. Hagan       By:   /s/ Kevin C. Hagan
 
               
 
  Name: Kevin C. Hagan           Name: Kevin C. Hagan
 
  Title: Treasurer           Title: Treasurer
 
                FOSTER WHEELER ZACK, INC.       FOSTER WHEELER BIOKINETICS, INC.
 
               
By:
  /s/ Kevin C. Hagan       By:   /s/ Kevin C. Hagan
 
               
 
  Name: Kevin C. Hagan           Name: Kevin C. Hagan
 
  Title: Treasurer           Title: Treasurer

- 5 -



--------------------------------------------------------------------------------



 



Executed as a deed by FOSTER
WHEELER (GIBRALTAR) HOLDINGS
LIMITED and signed by 2 directors

              By:   /s/ Kevin C. Hagan       Name:   Kevin C. Hagan     
Title:   Director          By:   /s/ Rakesh K. Jindal       Name:   Rakesh K.
Jindal      Title:   Director     

- 6 -



--------------------------------------------------------------------------------



 



          FW HUNGARY LICENSING LIMITED
LIABILITY COMPANY
    By:   /s/ Kevin C. Hagan       Name:   Kevin C. Hagan      Title:  
Director     

- 7 -



--------------------------------------------------------------------------------



 



          FINANCIAL SERVICES S.À R.L.
    By:   /s/ Kevin C. Hagan       Name:   Kevin C. Hagan      Title:   Manager 
    FW HOLDINGS S.À R.L.
    By:   /s/ Kevin C. Hagan       Name:   Kevin C. Hagan      Title:   Manager 
    FW INVESTMENT HOLDINGS S.À R.L.
    By:   /s/ Kevin C. Hagan       Name:   Kevin C. Hagan      Title:   Manager 
   

- 8 -



--------------------------------------------------------------------------------



 



          FW FINANCIAL HOLDINGS GMBH
    By:   /s/ Rakesh K. Jindal       Name:   Rakesh K. Jindal      Title:  
Director     

- 9 -



--------------------------------------------------------------------------------



 



          FW INVESTMENTS LIMITED
    By:   /s/ Rakesh K. Jindal       Name:   Rakesh K. Jindal      Title:  
Director     

- 10 -



--------------------------------------------------------------------------------



 



ADMINISTRATIVE AGENT

            BNP PARIBAS, individually and as
Administrative Agent
      By: /s/ John Emery      Name: John Emery        Title: Managing Director 
            By:  /s/ Brendan Heneghan       Name: Brendan Heneghan       
Title: Vice President     

- 11 -